Exhibit 10.16

 

AMENDMENT NO. 1 TO TERM LOAN AGREEMENT

 

This Amendment No. 1 to Term Loan Agreement, dated as of January 21, 2014 (this
“Amendment”), is among FC-GEN OPERATIONS INVESTMENT, LLC, a Delaware limited
liability company (“LLC Parent”), GEN OPERATIONS I, LLC, a Delaware limited
liability company (“Parent”), GEN OPERATIONS II, LLC, a Delaware limited
liability company (“Holdings”), GENESIS HEALTHCARE LLC, a Delaware limited
liability company (the “Genesis Borrower”), SUN HEALTHCARE GROUP, INC., a
Delaware corporation (the “Sun Borrower”, and together with the Genesis
Borrower, the “Borrowers”), each of the entities listed on Annex A hereto
(together with the Borrowers, Holdings, Parent, and LLC Parent, the “Amendment
Parties”), the Lenders party hereto and BARCLAYS BANK PLC, as administrative
agent and collateral agent (in such capacities, together with its successors and
permitted assigns, the “Administrative Agent”) under the Credit Agreement (as
defined below).

 

W I T N E S S E T H:

 

WHEREAS, reference is made to the Term Loan Agreement, dated as of December 3,
2012 (as amended, restated, extended, supplemented, modified and otherwise in
effect to the date hereof, the “Credit Agreement”), among, inter alios, the
Borrowers, Holdings, Parent, and LLC Parent, each lender from time to time party
thereto and the Administrative Agent;

 

WHEREAS, the Borrowers have requested that certain amendments be made to the
Credit Agreement to, among other things, reflect changes to the prepayment
terms, the use of the Available Amount for Restricted Payments and the financial
covenants thereunder; and

 

WHEREAS, subject to the terms and conditions set forth in this Amendment, in
order to effect the foregoing and to modify the Credit Agreement as contained
herein, the Amendment Parties party thereto and the Lenders party hereto are
willing to agree to such modification relating to the Credit Agreement.

 

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Amendment Parties, the
Administrative Agent and the Lenders party hereto hereby agree as follows:

 

Section 1.                                          Defined Terms.  All
capitalized terms used but not defined in this Amendment shall have the
respective meanings specified in the Credit Agreement.  The rules of
interpretation set forth in Section 1.2 of the Credit Agreement shall apply to
this Amendment, mutatis mutandis, as if set forth herein.  References in the
Credit Agreement (including references to the Credit Agreement as amended
hereby) to “this Agreement” and “this Credit Agreement” (and indirect references
such as “hereunder,” “hereby,” “herein,” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended by this Amendment.  This Amendment
shall be construed in connection with and as part of the Credit Agreement.

 

Section 2.                                          Amendments to the Credit
Agreement.  Subject to the satisfaction of the conditions set forth in Section 3
hereof, each of the parties hereto agrees that, effective as of the Amendment
No. 1 Effective Date (as defined in Section 3 below), the Credit Agreement shall
be amended to delete the stricken text (indicated textually in the same manner
as the following example: ) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Exhibit A hereto.

 

--------------------------------------------------------------------------------


 

Section 3.                                          Conditions to
Effectiveness.  This Amendment shall become effective on the date on which each
of the following conditions is satisfied (the “Amendment No. 1 Effective Date”):

 

(a)                                 Executed Amendment No. 1 to Credit
Agreement.  The Administrative Agent shall have received one or more
counterparts of this Amendment duly executed by the Amendment Parties, the
Administrative Agent and the Required Lenders.

 

(b)                                 Execution of amendment to ABL Credit
Agreement.  The Administrative Agent shall have received a corresponding
amendment to the ABL Credit Agreement acceptable to the Administrative Agent.

 

(c)                                  Amendment Fee.  The Administrative Agent
shall have received, for the benefit of each of the Lenders that have executed
this Amendment on the Amendment No. 1 Effective Date, a fully-earned,
non-refundable amendment fee equal to 1.50% of the outstanding principal amount
of the Term Loans held by such Lender.

 

(d)                                 Fees and Expenses.  The Borrowers shall have
paid in full, in immediately available funds, (x) to the extent invoiced at
least 1 Business Day prior to the Amendment No. 1 Effective Date, all reasonable
and documented out-of-pocket fees, costs and expenses (including reasonable and
documented out-of-pocket legal fees and expenses of one primary counsel and, if
necessary, one firm of counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions)) to be paid
by it to the Administrative Agent in connection with the arrangement,
preparation, negotiation and execution of this Amendment and the fee letter (the
“Fee Letter”) between the Genesis Borrower and the Administrative Agent or its
affiliate in connection herewith and (y) any and all fees owed under the Fee
Letter.

 

(e)                                  Representations and Warranties; No
Default.  Each of the representations and warranties in Section 4 hereof shall
be true and correct in all respects on and as of this date as if made on and as
of this date.

 

Section 4.                                          Representations and
Warranties.  To induce the Administrative Agent and the Lenders to enter into
this Amendment, each Amendment Party hereby represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)                                 Before and after giving effect to this
Amendment, the representations and warranties of such Amendment Party contained
in the Credit Agreement and any other Loan Document are true and correct in all
material respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier date
(provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar materiality qualifier is
true and correct in all respects on and as of this date or such earlier date, as
applicable).

 

(b)                                 At the time of and after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.

 

(c)                                  The execution, delivery and performance by
each Amendment Party of the Amendment (i) is within such Amendment Party’s
corporate or similar powers and, at the time of execution, has been duly
authorized by all necessary corporate and similar action, (ii) does not
(A) contravene such Amendment Party’s organizational or governing documents,
(B) violate any applicable Requirement of Law in any material respect or
(C) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any material Contractual
Obligation (including the Material Master Leases) of any Amendment Party or any
of their Restricted Subsidiaries

 

2

--------------------------------------------------------------------------------


 

other than those that (x) have been permanently waived or consented to in
writing by the applicable counterparty or (y) would not, in the aggregate, have
a Material Adverse Effect and (iii) does not require any Permit of, or filing
with, any Governmental Authority or any consent of, or notice to, any Person
other than (A) those which the failure to obtain would not result in a Material
Adverse Effect and (B) those that have been, or will be prior to the Effective
Date, obtained.

 

(d)                                 From and after its delivery to the
Administrative Agent, the Amendment that has been duly executed and delivered to
the other parties thereto by each Amendment Party thereto, is the legal, valid
and binding obligation of each such Amendment Party and is enforceable against
each such Amendment Party in accordance with its terms except to the extent
limited by general principles of equity and by bankruptcy, insolvency,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally.

 

Section 5.                                          Miscellaneous.

 

(a)                                 Confirmation of Loan Documents.  Except as
expressly set forth in this Amendment, all of the terms and provisions of the
Credit Agreement and the other Loan Documents are and shall remain in full force
and effect and the Loan Parties shall continue to be bound by all of such terms
and provisions.  The Credit Agreement, together with this Amendment, shall be
read and construed as a single agreement.  All references in the Loan Documents
to the Credit Agreement shall hereafter refer to the Credit Agreement as amended
hereby.  This Amendment shall constitute a Loan Document.

 

(b)                                 Reaffirmation.  Each of the Loan Parties as
debtor, grantor, pledgor, guarantor, assignor, or in any other similar capacity
in which such Loan Party grants liens or security interests in its property or
otherwise acts as accommodation party or guarantor, as the case may be, hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Loan Documents to which it is a party
(after giving effect hereto) and (ii) to the extent such Loan Party granted
liens on or security interests in any of its property pursuant to any such Loan
Document as security for or otherwise guaranteed the Borrowers’ Obligations
under or with respect to the Loan Documents, ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby.  Each of the Loan Parties hereby consents to this Amendment and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed.  Except as expressly set forth herein,
the execution of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or Lenders, constitute a waiver of
any provision of any of the Loan Documents or serve to effect a novation of the
Obligations.

 

(c)                                  Limitation of this Amendment.  The
amendments set forth herein are effective solely for the purposes set forth
herein and shall be limited precisely as written.  Except as expressly provided
herein, this Amendment shall not be deemed to (i) be a consent to any amendment,
waiver or modification of any other term or condition of the Credit Agreement or
any other Loan Document, or (ii) operate as a waiver or otherwise prejudice any
right, power or remedy that the Administrative Agent, the Lead Arrangers or
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or any other Loan Document, except as specifically set forth
herein.

 

(d)                                 Captions.  Section headings used herein are
for convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

 

(e)                                  GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY,
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. 
THE JURISDICTION AND WAIVER OF RIGHT TO TRIAL BY JURY PROVISIONS

 

3

--------------------------------------------------------------------------------


 

IN SECTIONS 10.12 AND 10.17 OF THE CREDIT AGREEMENT ARE INCORPORATED, MUTATIS
MUTANDIS, HEREIN BY REFERENCE.

 

(f)                                   Counterparts.  This Amendment may be
executed by one or more of the parties to this Amendment on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Amendment by facsimile transmission or by electronic mail
in “portable document format” shall be effective as delivery of a manually
executed counterpart hereof.  A set of the copies of this Amendment signed by
all the parties shall be lodged with the Borrowers and the Administrative Agent.

 

(g)                                  Successors and Assigns.  The provisions of
this Amendment shall be binding upon and inure to the sole benefit of the Loan
Parties, the Administrative Agent and the Lenders and their respective
successors and assigns.

 

(h)                                 References.  Any reference to the Credit
Agreement contained in any notice, request, certificate, or other document
executed concurrently with or after the execution and delivery of this Amendment
shall be deemed to include this Amendment unless the context shall otherwise
require.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

 

 

BARCLAYS BANK PLC, as Administrative Agent

 

 

 

 

 

By:

/s/ Diane Rolfe

 

 

Name:

Diane Rolfe

 

 

Title:

Director

 

SIGNATURE PAGE TO AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

[Lender Signature Pages on File with the Administrative Agent]

 

SIGNATURE PAGE TO AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

 

 

FC-GEN OPERATIONS INVESTMENT, LLC

 

GEN OPERATIONS I, LLC

 

GEN OPERATIONS II, LLC

 

 

 

 

 

 

 

By:

 /s/ Michael S. Sherman

 

Name:

Michael S. Sherman

 

Title:

Secretary

 

 

 

 

 

 

 

GENESIS HEALTHCARE LLC

 

SUN HEALTHCARE GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Michael S. Sherman

 

Name: 

Michael S. Sherman

 

Title:

Senior Vice President

 

 

 

 

 

EACH OF THE ENTITIES LISTED ON ANNEX I ATTACHED HERETO:

 

 

 

By: GENESIS HEALTHCARE LLC,

 

its authorized agent

 

 

 

 

 

By:

/s/ Michael S. Sherman

 

Name: 

Michael S. Sherman

 

Title:

Senior Vice President

 

 

SIGNATURE PAGE TO AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

ANNEX I

 

1 EMERSON DRIVE NORTH OPERATIONS LLC

1 EMERSON DRIVE SOUTH OPERATIONS LLC

1 MAGNOLIA DRIVE OPERATIONS LLC

1 SUTPHIN DRIVE OPERATIONS LLC

10 WOODLAND DRIVE OPERATIONS LLC

100 CHAMBERS STREET OPERATIONS LLC

100 EDELLA ROAD OPERATIONS LLC

1000 ASSOCIATION DRIVE OPERATIONS LLC

1000 LINCOLN DRIVE OPERATIONS LLC

1000 ORWIGSBURG MANOR DRIVE OPERATIONS LLC

1000 SCHUYLKILL MANOR ROAD OPERATIONS LLC

101 13TH STREET OPERATIONS LLC

1020 SOUTH MAIN STREET OPERATIONS LLC

106 TYREE STREET OPERATIONS LLC

1080 SILVER LAKE BOULEVARD OPERATIONS LLC

11 DAIRY LANE OPERATIONS LLC

1100 NORMAN ESKRIDGE HIGHWAY OPERATIONS LLC

1104 WELSH ROAD OPERATIONS LLC

1113 NORTH EASTON ROAD OPERATIONS LLC

1145 POQUONNOCK ROAD OPERATIONS LLC

115 EAST MELROSE AVENUE OPERATIONS LLC

115 SUNSET ROAD OPERATIONS LLC

1201 RURAL AVENUE OPERATIONS LLC

1203 WALKER ROAD OPERATIONS LLC

12-15 SADDLE RIVER ROAD OPERATIONS LLC

12325 NEW HAMPSHIRE AVENUE DIALYSIS SERVICES LLC

12325 NEW HAMPSHIRE AVENUE OPERATIONS LLC

1245 CHURCH ROAD OPERATIONS LLC

125 HOLLY ROAD OPERATIONS LLC

1251 RURAL AVENUE OPERATIONS LLC

128 EAST STATE STREET ASSOCIATES, LLC

1361 ROUTE 72 WEST OPERATIONS LLC

140 PRESCOTT STREET OPERATIONS LLC

1400 WOODLAND AVENUE OPERATIONS LLC

150 EDELLA ROAD OPERATIONS LLC

1515 LAMBERTS MILL ROAD OPERATIONS LLC

1526 LOMBARD STREET SNF OPERATIONS LLC

1539 COUNTRY CLUB ROAD OPERATIONS LLC

1543 COUNTRY CLUB ROAD MANOR OPERATIONS LLC

16 FUSTING AVENUE OPERATIONS LLC

161 BAKERS RIDGE ROAD OPERATIONS LLC

1631 RITTER DRIVE OPERATIONS LLC

1680 SPRING CREEK ROAD OPERATIONS LLC

1700 PINE STREET OPERATIONS LLC

1700 WYNWOOD DRIVE OPERATIONS LLC

1718 SPRING CREEK ROAD OPERATIONS LLC

175 BLUEBERRY LANE OPERATIONS LLC

1785 SOUTH HAYES STREET OPERATIONS LLC

1801 TURNPIKE STREET OPERATIONS LLC

1801 WENTWORTH ROAD OPERATIONS LLC

184 BETHLEHEM PIKE OPERATIONS LLC

2 DEER PARK DRIVE OPERATIONS LLC

20 MAITLAND STREET OPERATIONS LLC

20 SUMMIT STREET OPERATIONS LLC

200 MARTER AVENUE OPERATIONS LLC

200 REYNOLDS AVENUE OPERATIONS LLC

200 SOUTH RITCHIE AVENUE OPERATIONS LLC

 

Annex I

 

--------------------------------------------------------------------------------


 

201 WOOD STREET OPERATIONS LLC

205 ARMSTRONG AVENUE OPERATIONS LLC

2101 FAIRLAND ROAD OPERATIONS LLC

22 SOUTH STREET OPERATIONS LLC

22 TUCK ROAD OPERATIONS LLC

2240 WHITE HORSE MERCERVILLE ROAD OPERATIONS LLC

225 EVERGREEN ROAD OPERATIONS LLC

227 EVERGREEN ROAD OPERATIONS LLC

227 PLEASANT STREET OPERATIONS LLC

2305 RANCOCAS ROAD OPERATIONS LLC

239 PLEASANT STREET OPERATIONS LLC

24 OLD ETNA ROAD OPERATIONS LLC

24 TRUCKHOUSE ROAD OPERATIONS LLC

240 BARKER ROAD OPERATIONS LLC

25 EAST LINDSLEY ROAD OPERATIONS LLC

25 RIDGEWOOD ROAD OPERATIONS LLC

2507 CHESTNUT STREET OPERATIONS LLC

2601 EVESHAM ROAD OPERATIONS LLC

262 TOLL GATE ROAD OPERATIONS LLC

2720 CHARLES TOWN ROAD OPERATIONS LLC

290 HANOVER STREET OPERATIONS LLC

290 RED SCHOOL LANE OPERATIONS LLC

292 APPLEGARTH ROAD OPERATIONS LLC

3 INDUSTRIAL WAY EAST OPERATIONS LLC

3 PARK DRIVE OPERATIONS LLC

30 PRINCETON BOULEVARD OPERATIONS LLC

30 WEBSTER STREET OPERATIONS LLC

30 WEST AVENUE OPERATIONS LLC

300 COURTRIGHT STREET OPERATIONS LLC

3000 BALFOUR CIRCLE OPERATIONS LLC

3001 EVESHAM ROAD OPERATIONS LLC

302 CEDAR RIDGE ROAD OPERATIONS LLC

32 HOSPITAL HILL ROAD OPERATIONS LLC

3227 BEL PRE ROAD OPERATIONS LLC

330 FRANKLIN TURNPIKE OPERATIONS LLC

331 HOLT LANE OPERATIONS LLC

333 GRAND AVENUE OPERATIONS LLC

333 GREEN END AVENUE OPERATIONS LLC

3330 WILKENS AVENUE OPERATIONS LLC

336 SOUTH WEST END AVENUE OPERATIONS LLC

3485 DAVISVILLE ROAD OPERATIONS LLC

35 MARC DRIVE OPERATIONS LLC

35 MILKSHAKE LANE OPERATIONS LLC

350 HAWS LANE OPERATIONS LLC

390 RED SCHOOL LANE OPERATIONS LLC

4 HAZEL AVENUE OPERATIONS LLC

40 PARKHURST ROAD OPERATIONS LLC

400 GROTON ROAD OPERATIONS LLC

4140 OLD WASHINGTON HIGHWAY OPERATIONS LLC

422 23RD STREET OPERATIONS LLC

438 23RD STREET OPERATIONS LLC

44 KEYSTONE DRIVE OPERATIONS LLC

440 NORTH RIVER STREET OPERATIONS LLC

450 EAST PHILADELPHIA AVENUE OPERATIONS LLC

455 BRAYTON AVENUE OPERATIONS LLC

462 MAIN STREET OPERATIONS LLC

464 MAIN STREET OPERATIONS LLC

 

--------------------------------------------------------------------------------


 

4901 NORTH MAIN STREET OPERATIONS LLC

5 ROLLING MEADOWS DRIVE OPERATIONS LLC

50 MULBERRY TREE STREET OPERATIONS LLC

500 EAST PHILADELPHIA AVENUE OPERATIONS LLC

500 SOUTH DUPONT BOULEVARD OPERATIONS LLC

5101 NORTH PARK DRIVE OPERATIONS LLC

515 BRIGHTFIELD ROAD OPERATIONS LLC

525 GLENBURN AVENUE OPERATIONS LLC

530 MACOBY STREET OPERATIONS LLC

536 RIDGE ROAD OPERATIONS LLC

54 SHARP STREET OPERATIONS LLC

5485 PERKIOMEN AVENUE OPERATIONS LLC

549 BALTIMORE PIKE OPERATIONS LLC

55 COOPER STREET OPERATIONS LLC

550 GLENWOOD OPERATIONS LLC

5501 PERKIOMEN AVENUE OPERATIONS LLC

56 WEST FREDERICK STREET OPERATIONS LLC

59 HARRINGTON COURT OPERATIONS LLC

590 NORTH POPLAR FORK ROAD OPERATIONS LLC

600 PAOLI POINTE DRIVE OPERATIONS LLC

6000 BELLONA AVENUE OPERATIONS LLC

6040 HARFORD ROAD OPERATIONS LLC

61 COOPER STREET OPERATIONS LLC

610 DUTCHMAN’S LANE OPERATIONS LLC

613 HAMMONDS LANE OPERATIONS LLC

625 STATE HIGHWAY 34 OPERATIONS LLC

63 COUNTRY VILLAGE ROAD OPERATIONS LLC

642 METACOM AVENUE OPERATIONS LLC

65 COOPER STREET OPERATIONS LLC

650 EDISON AVENUE OPERATIONS LLC

660 COMMONWEALTH AVENUE OPERATIONS LLC

677 COURT STREET OPERATIONS LLC

699 SOUTH PARK ROAD OPERATIONS LLC

7 BALDWIN STREET OPERATIONS LLC

70 GILL AVENUE OPERATIONS LLC

700 MARVEL ROAD OPERATIONS LLC

700 TOLL HOUSE AVENUE OPERATIONS LLC

700 TOWN BANK ROAD OPERATIONS LLC

710 JULIAN ROAD OPERATIONS LLC

715 EAST KING STREET OPERATIONS LLC

72 SALMON BROOK DRIVE OPERATIONS LLC

723 SUMMERS STREET OPERATIONS LLC

7232 GERMAN HILL ROAD OPERATIONS LLC

735 PUTNAM PIKE OPERATIONS LLC

75 HICKLE STREET OPERATIONS LLC

7520 SURRATTS ROAD OPERATIONS LLC

7525 CARROLL AVENUE OPERATIONS LLC

77 MADISON AVENUE OPERATIONS LLC

7700 YORK ROAD OPERATIONS LLC

777 LAFAYETTE ROAD OPERATIONS LLC

8 ROSE STREET OPERATIONS LLC

80 MADDEX DRIVE OPERATIONS LLC

800 WEST MINER STREET OPERATIONS LLC

8015 LAWNDALE STREET OPERATIONS LLC

810 SOUTH BROOM STREET OPERATIONS LLC

8100 WASHINGTON LANE OPERATIONS LLC

825 SUMMIT STREET OPERATIONS LLC

 

--------------------------------------------------------------------------------


 

84 COLD HILL ROAD OPERATIONS LLC

840 LEE ROAD OPERATIONS LLC

841 MERRIMACK STREET OPERATIONS LLC

843 WILBUR AVENUE OPERATIONS LLC

845 PADDOCK AVENUE OPERATIONS LLC

850 PAPER MILL ROAD OPERATIONS LLC

867 YORK ROAD OPERATIONS LLC

8710 EMGE ROAD OPERATIONS LLC

8720 EMGE ROAD OPERATIONS LLC

89 MORTON STREET OPERATIONS LLC

899 CECIL AVENUE OPERATIONS LLC

905 PENLLYN PIKE OPERATIONS LLC

91 COUNTRY VILLAGE ROAD OPERATIONS LLC

9101 SECOND AVENUE OPERATIONS LLC

9109 LIBERTY ROAD OPERATIONS LLC

93 MAIN STREET SNF OPERATIONS LLC

932 BROADWAY OPERATIONS LLC

9701 MEDICAL CENTER DRIVE OPERATIONS LLC

CAPCARE, INC.

CDNTE, INC.

COURTYARD JV LLC

DIANE DRIVE OPERATIONS LLC

FC-GEN HOSPICE HOLDINGS, LLC

FIVE NINETY SIX SHELDON ROAD OPERATIONS LLC

FORTY EIGHT NICHOLS STREET OPERATIONS LLC

FORTY SIX NICHOLS STREET OPERATIONS LLC

FRANKLIN WOODS JV LLC

GENESIS BAYVIEW JV HOLDINGS, LLC

GENESIS CT HOLDINGS LLC

GENESIS DE HOLDINGS LLC

GENESIS DIAMOND OPERATIONS LLC

GENESIS ELDERCARE NETWORK SERVICES, INC.

GENESIS ELDERCARE PHYSICIAN SERVICES, INC.

GENESIS ELDERCARE REHABILITATION SERVICES, INC.

GENESIS HEALTH VENTURES OF NEW GARDEN, INC.

GENESIS HEALTHCARE LLC

GENESIS HOSPITALITY SERVICES LLC

GENESIS IP LLC

GENESIS MA HOLDINGS LLC

GENESIS MD HOLDINGS LLC

GENESIS NH HOLDINGS LLC

GENESIS NJ HOLDINGS LLC

GENESIS OMG OPERATIONS LLC

GENESIS OPERATIONS II LLC

GENESIS OPERATIONS III LLC

GENESIS OPERATIONS IV LLC

GENESIS OPERATIONS LLC

GENESIS OPERATIONS V LLC

GENESIS OPERATIONS VI LLC

GENESIS PA HOLDINGS LLC

GENESIS RI HOLDINGS LLC

GENESIS STAFFING SERVICES LLC

GENESIS VA HOLDINGS LLC

GENESIS VT HOLDINGS LLC

GENESIS WV HOLDINGS LLC

GHC ANCILLARY CORPORATION

GHC DIALYSIS JV LLC

 

--------------------------------------------------------------------------------


 

GHC HOLDINGS II LLC

GHC HOLDINGS LLC

GHC JV HOLDINGS LLC

GHC PAYROLL LLC

GHC PROPERTY MANAGEMENT LLC

GHC RANDALLSTOWN DIALYSIS JV LLC

GHC SELECTCARE LLC

GRANITE LEDGES JV LLC

HC 63 OPERATIONS LLC

KENNETT CENTER, L.P.

By: GENESIS HEALTH VENTURES OF NEW GARDEN, INC., its general partner

MAGNOLIA JV LLC

NINE HAYWOOD AVENUE OPERATIONS LLC

ODD LOT LLC

RESPIRATORY HEALTH SERVICES LLC

ROMNEY HEALTH CARE CENTER LIMITED PARTNERSHIP

By: GENESIS OPERATIONS VI LLC, its general partner

ROUTE 92 OPERATIONS LLC

SADDLE SHOP ROAD OPERATIONS LLC

SAGECARE CONNECTIONS LLC

SALISBURY JV LLC

SR-73 AND LAKESIDE AVENUE OPERATIONS LLC

STATE STREET ASSOCIATES, INC.

STATE STREET ASSOCIATES, L.P.

By: STATE STREET ASSOCIATES, INC., its general partner

STILLWELL ROAD OPERATIONS LLC

THIRTY FIVE BEL-AIRE DRIVE SNF OPERATIONS LLC

THREE MILE CURVE OPERATIONS LLC

WESTWOOD MEDICAL PARK OPERATIONS LLC

 

1240 PINEBROOK ROAD, LLC

1501 SE 24TH ROAD, LLC

1775 HUNTINGTON LANE, LLC

1980 SUNSET POINT ROAD, LLC

2600 HIGHLANDS BOULEVARD, NORTH, LLC

2900 TWELFTH STREET NORTH, LLC

315 UPPER RIVERDALE ROAD LLC

3865 TAMPA ROAD, LLC

4602 NORTHGATE COURT, LLC

4927 VOORHEES ROAD, LLC

78 OPAL STREET LLC

AMERICARE HEALTH SERVICES CORP.

BELMONT NURSING CENTER, LLC

BRADFORD SQUARE NURSING, LLC

CAREERSTAFF SERVICES CORPORATION

CAREERSTAFF UNLIMITED, INC.

COUNTRYSIDE HOSPICE CARE, INC.

CRESTVIEW NURSING, LLC

FALMOUTH HEALTHCARE, LLC

FLORIDA HOLDINGS I, LLC

FLORIDA HOLDINGS II, LLC

FLORIDA HOLDINGS III, LLC

GRANT MANOR LLC

GREAT FALLS HEALTH CARE COMPANY, L.L.C.

HARBORSIDE CONNECTICUT LIMITED PARTNERSHIP

By: HARBORSIDE HEALTH I LLC, its general partner

HARBORSIDE DANBURY LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------


 

By: HARBORSIDE HEALTH I LLC, its general partner

HARBORSIDE HEALTH I LLC

HARBORSIDE HEALTHCARE, LLC

HARBORSIDE HEALTHCARE ADVISORS LIMITED PARTNERSHIP

By: KHI LLC, its general partner

HARBORSIDE HEALTHCARE LIMITED PARTNERSHIP

By: KHI LLC, its general partner

HARBORSIDE MASSACHUSETTS LIMITED PARTNERSHIP

By: HARBORSIDE HEALTH I LLC, its general partner

HARBORSIDE NEW HAMPSHIRE LIMITED PARTNERSHIP

By: HARBORSIDE TOLEDO BUSINESS LLC, its general partner

HARBORSIDE NORTH TOLEDO LIMITED PARTNERSHIP

By: HARBORSIDE HEALTH I LLC, its general partner

HARBORSIDE OF CLEVELAND LIMITED PARTNERSHIP

By: HARBORSIDE HEALTH I LLC, its general partner

HARBORSIDE OF DAYTON LIMITED PARTNERSHIP

By: HARBORSIDE HEALTH I LLC, its general partner

HARBORSIDE OF OHIO LIMITED PARTNERSHIP

By: HARBORSIDE HEALTH I LLC, its general partner

HARBORSIDE POINT PLACE, LLC

HARBORSIDE REHABILITATION LIMITED PARTNERSHIP

By: CAREERSTAFF UNLIMITED, INC., its general partner

HARBORSIDE RHODE ISLAND LIMITED PARTNERSHIP

By: HARBORSIDE HEALTH I LLC, its general partner

HARBORSIDE SWANTON, LLC

HARBORSIDE SYLVANIA, LLC

HARBORSIDE TOLEDO BUSINESS LLC

HARBORSIDE TOLEDO LIMITED PARTNERSHIP

By: HARBORSIDE TOLEDO BUSINESS LLC, its general partner

HARBORSIDE TROY, LLC

HBR BARDWELL LLC

HBR BARKELY DRIVE, LLC

HBR BOWLING GREEN LLC

HBR BROWNSVILLE, LLC

HBR CAMPBELL LANE, LLC

HBR DANBURY, LLC

HBR ELIZABETHTOWN, LLC

HBR KENTUCKY, LLC

HBR LEWISPORT, LLC

HBR MADISONVILLE, LLC

HBR OWENSBORO, LLC

HBR PADUCAH, LLC

HBR STAMFORD, LLC

HBR TRUMBULL, LLC

HBR WOODBURN, LLC

HHCI LIMITED PARTNERSHIP

By: HARBORSIDE TOLEDO BUSINESS LLC, its general partner

HUNTINGTON PLACE LIMITED PARTNERSHIP

By: 1775 HUNTINGTON LANE, LLC,

its general partner

KHI LLC

KLONDIKE MANOR LLC

LEISURE YEARS NURSING, LLC

MARIETTA HEALTHCARE, LLC

MARYLAND HARBORSIDE CORP.

MASHPEE HEALTHCARE, LLC

MASSACHUSETTS HOLDINGS I, LLC

 

--------------------------------------------------------------------------------


 

MASTHEAD CORPORATION

OHIO HOLDINGS I, LLC

OWENTON MANOR NURSING, LLC

PEAK MEDICAL ASSISTED LIVING, LLC

PEAK MEDICAL COLORADO NO. 2, INC.

PEAK MEDICAL COLORADO NO. 3, INC.

PEAK MEDICAL FARMINGTON, INC.

PEAK MEDICAL GALLUP, INC.

PEAK MEDICAL IDAHO OPERATIONS, INC.

PEAK MEDICAL LAS CRUCES NO. 2, INC.

PEAK MEDICAL LAS CRUCES, INC.

PEAK MEDICAL MONTANA OPERATIONS, INC.

PEAK MEDICAL NEW MEXICO NO. 3, INC.

PEAK MEDICAL OF BOISE, INC.

PEAK MEDICAL OF COLORADO, LLC

PEAK MEDICAL OF IDAHO, INC.

PEAK MEDICAL OF UTAH, INC.

PEAK MEDICAL OKLAHOMA NO. 1, INC.

PEAK MEDICAL OKLAHOMA NO. 10, LLC

PEAK MEDICAL OKLAHOMA NO. 12, INC.

PEAK MEDICAL OKLAHOMA NO. 4, INC.

PEAK MEDICAL OKLAHOMA NO. 5, INC.

PEAK MEDICAL ROSWELL, INC.

PEAK MEDICAL, LLC

PINE TREE VILLA LLC

PM OXYGEN SERVICES, INC.

PROCARE ONE NURSES, LLC

REGENCY HEALTH SERVICES, INC.

REGENCY NURSING, LLC

RIVERSIDE RETIREMENT LIMITED PARTNERSHIP

By: HARBORSIDE HEALTH I LLC, its general partner

SOLAMOR HOSPICE CORPORATION

SUN HEALTHCARE GROUP, INC.

SUNBRIDGE BECKLEY HEALTH CARE CORP.

SUNBRIDGE BRASWELL ENTERPRISES, INC.

SUNBRIDGE BRITTANY REHABILITATION CENTER, INC.

SUNBRIDGE CARE ENTERPRISES WEST, INC.

SUNBRIDGE CARE ENTERPRISES, INC.

SUNBRIDGE CARMICHAEL REHABILITATION CENTER

SUNBRIDGE CHARLTON HEALTHCARE, LLC

SUNBRIDGE CIRCLEVILLE HEALTH CARE CORP.

SUNBRIDGE CLIPPER HOME OF NORTH CONWAY, INC.

SUNBRIDGE CLIPPER HOME OF PORTSMOUTH, INC.

SUNBRIDGE CLIPPER HOME OF ROCHESTER, INC.

SUNBRIDGE CLIPPER HOME OF WOLFEBORO, INC.

SUNBRIDGE DUNBAR HEALTH CARE CORP.

SUNBRIDGE GARDENDALE HEALTH CARE CENTER, LLC

SUNBRIDGE GLENVILLE HEALTH CARE, INC.

SUNBRIDGE GOODWIN NURSING HOME, INC.

SUNBRIDGE HALLMARK HEALTH SERVICES, INC.

SUNBRIDGE HARBOR VIEW REHABILITATION CENTER

SUNBRIDGE HEALTHCARE, LLC

SUNBRIDGE JEFF DAVIS HEALTHCARE, LLC

SUNBRIDGE MARION HEALTH CARE CORP.

SUNBRIDGE MEADOWBROOK REHABILITATION CENTER

SUNBRIDGE MOUNTAIN CARE MANAGEMENT, INC.

SUNBRIDGE NURSING HOME, INC.

 

--------------------------------------------------------------------------------


 

SUNBRIDGE OF HARRIMAN, LLC

SUNBRIDGE PARADISE REHABILITATION CENTER, INC.

SUNBRIDGE PUTNAM HEALTH CARE CORP.

SUNBRIDGE REGENCY-NORTH CAROLINA, INC.

SUNBRIDGE REGENCY-TENNESSEE, INC.

SUNBRIDGE RETIREMENT CARE ASSOCIATES, LLC

SUNBRIDGE SALEM HEALTH CARE CORP.

SUNBRIDGE SHANDIN HILLS REHABILITATION CENTER

SUNBRIDGE STOCKTON REHABILITATION CENTER, INC.

SUNBRIDGE SUMMERS LANDING, INC.

SUNBRIDGE WEST TENNESSEE, INC.

SUNDANCE REHABILITATION AGENCY, INC.

SUNDANCE REHABILITATION CORPORATION

SUNDANCE SERVICES CORPORATION

SUNHEALTH SPECIALTY SERVICES, INC.

SUNMARK OF NEW MEXICO, INC.

THE MEDIPLEX GROUP, INC.

WAKEFIELD HEALTHCARE, LLC

WESTFIELD HEALTHCARE, LLC

WOODSPOINT LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT A

AMENDMENTS TO CREDIT AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT A to AMENDMENT NO. 1

 

 

 

 

 

$325,000,000

 

TERM LOAN AGREEMENT
(as amended by Amendment No. 1)

 

among

 

FC-GEN OPERATIONS INVESTMENT, LLC,

as LLC Parent,

 

GEN OPERATIONS I, LLC,

as Parent,

 

GEN OPERATIONS II, LLC,
as Holdings,

 

GENESIS HEALTHCARE LLC,

as Borrower Agent

 

and

SUN HEALTHCARE GROUP, INC.,
as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent,

GENERAL ELECTRIC CAPITAL CORPORATION,
as Syndication Agent

 

and

 

BARCLAYS BANK PLC
and
GE CAPITAL MARKETS, INC.,
as Joint Lead Arrangers and Joint Book Running Managers

 

Dated as of December 3, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other Definitional Provisions

28

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

29

2.1

Initial Commitments

29

2.2

[Reserved]

29

2.3

Procedure for Loan Borrowing

29

2.4

Repayment of Loans

30

2.5

Repayment of Loans

30

2.6

Fees, etc.

31

2.7

Optional Prepayments

31

2.8

Mandatory Prepayments

32

2.9

Conversion and Continuation Options

33

2.10

Minimum Amounts and Maximum Number of Eurodollar Tranches

33

2.11

Interest Rates and Payment Dates

33

2.12

Computations of Interest and Fees

34

2.13

Inability to Determine Interest Rate

34

2.14

Pro Rata Treatment and Payments

35

2.15

Requirements of Law

38

2.16

Taxes

39

2.17

Indemnity

42

2.18

Illegality

42

2.19

Mitigation of Costs; Change of Lending Office

42

2.20

Replacement of Lenders

42

2.21

Incremental Loans

43

2.22

Extensions of Loans and Commitments

45

2.23

Borrower Agent

47

2.24

Nature and Extent of Each Borrower’s Liability

47

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

47

3.1

Corporate Existence; Compliance with Law

47

3.2

Loan Documents and Lease Consent and Amendment Agreements

49

3.3

Financial Statements

50

3.4

Material Adverse Effect

50

3.5

Solvency

50

3.6

Litigation

50

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

3.7

Taxes

51

3.8

Margin Regulations

51

3.9

No Burdensome Obligations; No Defaults

51

3.10

Investment Company Act

51

3.11

Labor Matters

51

3.12

ERISA

52

3.13

Environmental Matters

52

3.14

Intellectual Property

53

3.15

Title; Real Property

53

3.16

Full Disclosure

53

3.17

Patriot Act; OFAC

53

3.18

No Default

54

3.19

Use of Proceeds

54

3.20

Insurance

54

3.21

Reportable Transactions

54

3.22

Security Documents

54

 

 

 

SECTION 4.

CONDITIONS PRECEDENT

55

 

 

 

SECTION 5.

REPORTING COVENANTS

58

5.1

Financial Statements

58

5.2

Other Events

60

5.3

ERISA Matters

60

5.4

Environmental Matters

60

5.5

Other Information

61

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

61

6.1

Maintenance of Corporate Existence

61

6.2

Compliance with Laws, Etc.

61

6.3

Payment of Obligations

62

6.4

Maintenance of Property

63

6.5

Maintenance of Insurance

63

6.6

Keeping of Books

63

6.7

Access to Books and Property

63

6.8

Environmental

64

6.9

Post Closing Obligations

64

6.10

Additional Collateral, etc.

64

6.11

Maintenance of Ratings

66

6.12

Further Assurances

66

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

6.13

Interest Rate Protection

66

6.14

Use of Proceeds

67

6.15

Annual Lenders Meeting

67

6.16

Material Master Leases

67

 

 

 

SECTION 7.

NEGATIVE COVENANTS

67

7.1

Indebtedness

67

7.2

Liens

70

7.3

Sale and Lease-Back Transactions

73

7.4

Investments, Loans and Advances

73

7.5

Mergers, Consolidations, Sales of Assets and Acquisitions

76

7.6

Restricted Payments; Restrictive Agreements

77

7.7

Transactions with Affiliates

79

7.8

Business of the Borrowers and the Restricted Subsidiaries

80

7.9

Other Indebtedness and Agreements

81

7.10

Limitation on Activities of any Parent Company

81

7.11

Account Changes; Fiscal Year

82

7.12

Capital Expenditures

82

7.13

Minimum Fixed Charge Coverage Ratio

83

7.14

Maximum Leverage Ratio

83

7.15

Minimum Interest Coverage Ratio

84

7.16

Certain Cure Rights

85

 

 

 

SECTION 8.

EVENTS OF DEFAULT

86

 

 

 

SECTION 9.

THE AGENTS

88

9.1

Appointment

88

9.2

Delegation of Duties

88

9.3

Exculpatory Provisions

88

9.4

Reliance by the Agents

89

9.5

Non-Reliance on Agents and Other Lenders

89

9.6

Indemnification

90

9.7

Agent in Its Individual Capacity

91

9.8

Successor Agents

91

9.9

Authorization to Release Liens and Guarantees

91

9.10

Lead Arrangers

91

9.11

Administrative Agent May File Proofs of Claim

92

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 10.

MISCELLANEOUS

92

10.1

Amendments and Waivers

94

10.2

Notices

94

10.3

No Waiver; Cumulative Remedies

95

10.4

Survival of Representations and Warranties

95

10.5

Payment of Expenses; Indemnification; Limitation of Liability

96

10.6

Successors and Assigns; Participations and Assignments

101

10.7

Adjustments; Set-off

101

10.8

Counterparts

102

10.9

Severability

102

10.10

Integration

102

10.11

GOVERNING LAW

102

10.12

Submission to Jurisdiction; Waivers

103

10.13

Acknowledgments

103

10.14

Confidentiality

103

10.15

Release of Collateral and Guarantee Obligations; Subordination of Liens

104

10.16

Accounting Changes

105

10.17

WAIVERS OF JURY TRIAL

105

10.18

USA PATRIOT ACT

105

10.19

Delivery of Lender Addenda

105

 

iv

--------------------------------------------------------------------------------


 

APPENDICES:

 

A                                                                                      
Initial Commitments

 

SCHEDULES:

 

1.1A   Subsidiary Guarantors

1.1B   Unrestricted Subsidiaries

1.1C   Approved Insurers

3.1(a)                 Corporate Existence, Compliance with Law

3.1(b)                 Healthcare Facilities

3.1(c)                 Primary Licenses

3.1(e)                 Healthcare Facility Violations

3.2      Required Permits; Governmental Authority

3.3      Material Indebtedness and Material Liabilities

3.6      Litigation

3.7      Taxes

3.11   Labor Matters

3.12(a)              ERISA

3.12(b)              Foreign Pension Plans

3.15   Title Real Property

3.20   Insurance

3.22(a)              UCC Filing Jurisdictions

6.2      Provider Payment and Reimbursement Programs

6.9      Post Closing Obligations

7.1      Existing Indebtedness

7.2      Existing Liens

7.4      Existing Investments

7.7      Transactions with Affiliates

7.10   Existing Negative Pledges

 

EXHIBITS:

 

A-1              Form of Notice of Borrowing

A-2              Form of Conversion/Continuation Notice

 

v

--------------------------------------------------------------------------------


 

B                         Form of Guarantee and Collateral Agreement

C                         Form of Compliance Certificate

D                         Form of Closing Certificate

E-1               Form of Assignment and Assumption

E-2               Form of Affiliated Lender Assignment and Assumption

F                           Form of Exemption Certificate

G                         Form of Solvency Certificate

H                        Form of Prepayment Notice

I                             Form of Promissory Note

J                             Form of Joinder Agreement

K                        Form of Lender Addendum

L                          Form of Intercreditor Agreement

M                      Form of Intercompany Promissory Note

 

vi

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT, dated as of December 3, 2012, among FC-GEN OPERATIONS
INVESTMENT, LLC, a Delaware limited liability company (“LLC Parent”), GEN
OPERATIONS I, LLC, a Delaware limited liability company (“Parent”), GEN
OPERATIONS II, LLC, a Delaware limited liability company (“Holdings”), GENESIS
HEALTHCARE LLC, a Delaware limited liability company (the “Genesis Borrower”),
SUN HEALTHCARE GROUP, INC., a Delaware corporation (the “Sun Borrower” and,
together with the Genesis Borrower, the “Borrowers”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement and BARCLAYS BANK PLC, as administrative agent (in such capacity,
together with its successors and permitted assigns, the “Administrative Agent”)
and collateral agent (in such capacity, together with its successors and
permitted assigns, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers seek $325,000,000 in term loan financing (together with
proceeds from a $425,000,000 asset based revolving credit facility) to
consummate the acquisition, which became effective as of December 1, 2012, by
the Genesis Borrower of the business of the Sun Borrower (the “Acquisition”)
pursuant to and in accordance with the terms of the Acquisition Agreement (as
defined below) and the refinancing and termination in full of the Existing Sun
Credit Agreement (as defined below) and the discharge in full of all guarantees
and collateral provided in connection therewith (the “Refinancing”) and to pay
related fees and expenses associated with the foregoing; and

 

WHEREAS, the Lenders are willing to make the term loan facility described herein
available to the Borrowers upon and subject to the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

SECTION 1.                   DEFINITIONS

 

1.1                      Defined Terms.  As used in this Agreement, the terms
listed in this Section shall have the respective meanings set forth in this
Section.

 

“ABL 5th Amendment”: the Amendment No. 5 to Credit Agreement, dated as of the
First Amendment Date, by and among, inter alios, the Borrowers (as defined
therein), the lenders party thereto and General Electric Capital Corporation, as
Administrative Agent (as defined therein).

 

“ABL Credit Agreement”: the Second Amended and Restated Credit Agreement, dated
as of the Closing Date, among the Borrowers (as defined therein), the lenders
party thereto, General Electric Capital Corporation, as Administrative Agent and
the other agents party thereto, as amended by the amendments there to, including
the ABL 5th Amendment, on or prior to the First Amendment Date.

 

“ABL Loan Documents”: has the meaning assigned to the term “Loan Documents” in
the ABL Credit Agreement.

 

“ABL Obligations”: the “Obligations” under and as defined in the ABL Credit
Agreement.

 

“ABL Facility”: the asset-based revolving credit facility incurred pursuant to
the ABL Loan Documents.

 

“ABR”: for any day, a fluctuating rate per annum equal to the greatest of
(x) the rate determined from time to time by the Administrative Agent as its
prime rate (“Prime Rate”) in effect at its principal office in New York City,
(y) the Federal Funds Effective Rate plus ½ of 1.00% and (z) the one-month
reserve adjusted Eurodollar Rate plus 1.00%; provided that, with respect to any
Interest Period, in no event shall the “ABR” with respect to any Loan that is a
ABR Loan, be less than 2.50%.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Accounting Changes”: as defined in Section 10.16.

 

--------------------------------------------------------------------------------


 

“Acquired EBITDA”: with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrowers and their
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and their Subsidiaries), all as determined on a
consolidated basis for such Acquired Entity or Business.

 

“Acquired Entity or Business”: as defined in the definition of “Consolidated
EBITDA”.

 

“Acquired Permitted CapEx Amount”: as defined in Section 7.12.

 

“Acquisition”: as defined in the recitals hereto.

 

“Acquisition Agreement”: that certain Agreement and Plan of Merger, dated as of
June 20, 2012, by and among the Genesis Borrower, JAM Acquisition LLC, a
Delaware limited liability company and the Sun Borrower.

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person. 
No Secured Party shall be an Affiliate of any Borrower nor shall any Secured
Party be deemed to be an “Affiliate” of any Loan Party solely by virtue of being
a “Lender” or “Secured Party” under this Agreement.  For purposes of this
definition, “control” of a Person means (i) the power, directly or indirectly to
direct or cause the direction of the management and policies of such Person, in
either case whether by contract or otherwise or (ii) beneficial ownership of 10%
or more of the Voting Stock of such Person.

 

“Affiliated Lender”: a Lender that is a Permitted Investor or any other equity
holder of a Parent Company or an Affiliate of a Permitted Investor or such
equity holder (excluding, the Parent Companies, the Borrowers and their
Subsidiaries).

 

“Affiliated Lender Assignment and Assumption”: an Affiliated Lender Assignment
and Assumption, substantially in the form of Exhibit E-2

 

“Agent-Related Persons”: each Agent, together with its Related Parties.

 

“Agents”: the collective reference to the Collateral Agent and the
Administrative Agent.

 

“Agreed Purposes”: as defined in Section 10.14.

 

“Agreement”: this Term Loan Agreement.

 

“All-in Yield”: as to any Indebtedness, the yield thereof, whether in the form
of interest rate, margin, original issue discount, upfront fees, a Eurodollar
Rate floor or Base Rate floor greater than 1.50% or 2.50%, respectively, or
otherwise; provided that original issue discount and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of its incurrence of the applicable
Indebtedness); and provided, further, that “All-In Yield” shall not include
arrangement fees, underwriting fees, structuring fees, commitment fees or other
fees not paid to all providers of such Indebtedness.

 

“Applicable Indebtedness”:  as defined in the definition of “Weighted Average
Life to Maturity”.

 

“Applicable Margin”: for any day, with respect to the Loans that are (i) ABR
Loans, 7.50% and (ii) Eurodollar Loans, 8.50%.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Approved Insurer”: each Person identified on Schedule 1.1C and any Insurer
(other than Medicaid, Medicare or TRICARE) as may be approved by Administrative
Agent from time to time in its sole discretion.

 

“Asset Sale”: the sale, transfer or other Disposition (by way of merger,
casualty, condemnation or otherwise) by the Borrowers or any of the Restricted
Subsidiaries to any person other than the Borrowers or any Subsidiary Guarantor
of (a) any Capital Stock of any of the Subsidiaries (other than directors’
qualifying shares) or (b) any other assets of the Borrowers or any of the
Restricted Subsidiaries (other than (i) inventory, damaged, no longer useful or
needed, obsolete or worn out assets, scrap, cash and Cash Equivalents, in each
case Disposed of in the ordinary course of business), (ii) Dispositions between
or among Foreign Subsidiaries, (iii) Dispositions of property to the extent that
(A) such property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are applied to the
purchase price of such replacement property (which replacement

 

2

--------------------------------------------------------------------------------


 

property is actually promptly purchased), (iv) leases, subleases, licenses or
sublicenses (including the provision of software under an open source license),
in each case in the ordinary course of business and which do not materially
interfere with the business of the Borrowers and the Restricted Subsidiaries,
taken as a whole, (v) Dispositions of accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business,
(vi) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements, (vii) Dispositions permitted by Sections 7.4, 7.5 and 7.6 and
Liens permitted by Section 7.2, (viii) the unwinding of any Hedge Agreement,
(ix) any sale, transfer or other Disposition or series of related sales,
transfers or other Dispositions having a value not in excess of $1,500,000 and
(x) the assignment, cancellation, abandonment or other disposition of
Intellectual Property that is, in the reasonable judgment of the Borrowers, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrowers and the Restricted Subsidiaries taken as a whole).

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E-1

 

“Audited Financial Statements”: as applicable, (a) LLC Parent’s audited
Consolidated balance sheet as of December 31, 2011 and the related Consolidated
statements of income or operations, shareholders’ equity and cash flows,
including the notes thereto, each for the three fiscal years ended December 31,
2009, December 31, 2010 and December 31, 2011 and (b) the Sun Borrower’s audited
Consolidated balance sheet as of December 31, 2011 and the related Consolidated
statements of income or operations, shareholders’ equity and cash flows,
including the notes thereto, each for the three fiscal years ended December 31,
2009, December 31, 2010 and December 31, 2011.

 

“Available Amount”: the aggregate cumulative amount, which shall in no event be
less than zero, of (i) the sum of (A) Excess Cash Flow of the Parent Companies,
the Borrowers and the Restricted Subsidiaries for fiscal 2013 and each full
fiscal year ending thereafter that is not required pursuant to the provisions of
Section 2.8(c) to be applied to the prepayment of Loans, plus (B) the Net Cash
Proceeds received after the First Amendment Date from any Excluded Issuance,
minus (b) any amount previously expended pursuant to Section 7.4(l),
Section 7.6(a)(vii) and/or Section 7.9(b)(iv).

 

“Bankruptcy Code”: the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §101, et
seq.), as amended and in effect from time to time and the regulations issued
from time to time thereunder.

 

“Barclays”: Barclays Bank PLC.

 

“Benefit Plan”: any employee benefit plan as defined in Section 3(3) of ERISA
(whether governed by the laws of the United States or otherwise), other than a
Foreign Pension Plan or Multiemployer Plan, to which any Loan Party incurs or
otherwise has any obligation or liability, contingent or otherwise.

 

“Benefited Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrowers”: as defined in the preamble hereto.

 

“Borrower Agent”: as defined in Section 2.23.

 

“Borrowing Date”: any Business Day specified by the Borrowers as a date on which
the Borrower Agent requests the relevant Lenders to make Loans hereunder.

 

“Business”: the business and any services, activities or businesses incidental
or directly related or similar or complementary to any business or line of
business engaged in by the Borrowers or the Restricted Subsidiaries as of the
Closing Date or any business or business activity that is a reasonable
extension, development or expansion thereof or ancillary thereto.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures”: for any period, the additions to property, plant and
equipment and other capital expenditures of the Borrowers and the Restricted
Subsidiaries that are (or should be) set forth in a Consolidated statement of
cash flows of LLC Parent for such period prepared in accordance with GAAP,

 

3

--------------------------------------------------------------------------------


 

but excluding (i) any such expenditure made to restore, replace or rebuild
property to the condition of such property immediately prior to any damage,
loss, destruction or condemnation of such property, to the extent such
expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation, (ii) any such expenditure to the extent that proceeds of Asset
Sales, debt financings or lease financings are used to make such expenditure,
(iii) the purchase price of assets purchased during such period to the extent
the consideration therefor consists of any combination of (A) assets traded in
at the time of such purchase and (B) the proceeds of a concurrent sale of
assets, in each case in the ordinary course of business, (iv) expenditures which
constitute consideration paid in respect of Permitted Acquisitions and other
Investments permitted under Section 7.4 (other than Investments permitted under
Section 7.4(j)), (v) any such expenditures made with the proceeds of any
Excluded Issuance or the incurrence of any Indebtedness permitted under this
Agreement, (vi) expenditures constituting interest capitalized during such
period, (vii) expenditures that are accounted for as capital expenditures of
such Person and that actually are paid for by a third party and for which no
Loan Party has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person and (viii) solely for purposes of determining compliance with
Section 7.12, any cash expenditure made in connection with any Health Care REIT
Asset Buyback.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or tangible personal property, or a combination thereof, to
the extent such obligations are required to be classified and accounted for as
capital leases or similar lease financing obligations on a balance sheet of such
Person under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP; provided that, notwithstanding the
foregoing, in no event will any lease that would have been categorized as an
operating lease as determined in accordance with GAAP as of the Closing Date, be
considered a capital lease for purposes of this definition as a result of any
changes in GAAP subsequent to the Closing Date.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation) and
any and all warrants, rights or options to purchase any of the foregoing, but
excluding Indebtedness convertible or exchangeable into Capital Stock.

 

“Cash Equivalents”: (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency or instrumentality of the United
States federal government the obligations of which are fully backed by the full
faith and credit of the United States federal government, (b) any
readily-marketable direct obligations issued by any other agency of the United
States federal government, any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case having a rating of at least “A-2” from S&P or at least “P-2” from Moody’s,
(c) any commercial paper rated at least “A-2” by S&P or “P-2” by Moody’s and
issued by any Person organized under the laws of any state of the United States,
(d) any Dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by (i) any
Lender or (ii) any commercial bank that is (A) organized under the laws of the
United States, any state thereof or the District of Columbia, (B) “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000 and (e) shares of any United States money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a), (b), (c) or (d) above with maturities
as set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) and
(d) above shall not exceed 365 days.

 

4

--------------------------------------------------------------------------------


 

“Cash Management Counterparty”: any Person that is a party to a Cash Management
Document that was a Lender or Agent at the time any such Cash Management
Document was entered into or an Affiliate of such a Lender or Agent, in each
case in its capacity as party to a Cash Management Document.

 

“Cash Management Document”: any certificate, agreement or other document
executed by the Borrowers or any Restricted Subsidiary in respect of the Cash
Management Obligations of the Borrowers or any Restricted Subsidiary.

 

“Cash Management Obligation”: with respect to the Borrowers and the Restricted
Subsidiaries, any direct or indirect liability, contingent or otherwise, of any
such Person in respect of cash management services (including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements) provided after the date hereof (regardless of
whether these or similar services were provided prior to the date hereof by the
Administrative Agent, any Lender or any Affiliate of any of them) by the
Administrative Agent, any Lender or any Affiliate of any of them, including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith.

 

“Certificated Security”: as defined in the Guarantee and Collateral Agreement.

 

“Change of Control”: (i) LLC Parent shall cease to own directly or indirectly
100% of the Capital Stock of the Borrowers or any Parent Company; (ii) Holdings
shall cease to own (x) directly 100% of the Capital Stock of the Genesis
Borrower or (y) indirectly 100% of the Capital Stock of the Sun Borrower;
(iii) prior to an IPO, the Permitted Investors shall collectively cease to own
directly or indirectly at least 50.1% of the Voting Stock of LLC Parent;
(iv) after an IPO, (A) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its subsidiaries and any person acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan and any
Person formed solely for the purpose of facilitating an IPO), other than the
Permitted Investors is or becomes the beneficial owner, directly or indirectly,
of more than 35% of the Voting Stock of LLC Parent and such person or group is
or becomes, directly or indirectly, the beneficial owner of a greater percentage
of the Voting Stock of LLC Parent than the percentage of outstanding Voting
Stock of LLC Parent owned by the Permitted Investors or (B) for any reason
whatsoever, a majority of the board of directors of LLC Parent shall not be
Continuing Directors or (v) a “change of control” or similar concept under the
ABL Loan Documents or any Material Master Leases shall have occurred.

 

“Chattel Paper”: as defined in the Guarantee and Collateral Agreement.

 

“Closing Date”: the date on which the conditions precedent set forth in
Section 4 shall have been satisfied or waived and the initial Loans hereunder
shall have been funded.

 

“Closing Fee”: as defined in Section 2.1(b).

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: as defined in the Guarantee and Collateral Agreement.

 

“Collateral Coverage Requirement”: at any date of determination, the requirement
that the licensed beds of the Loan Parties constitute at least 75.0% of the
licensed beds of >the Borrowers and the Restricted Subsidiaries<, taken as a
whole as of such date.

 

“Collateral Agent”: as defined in the preamble hereto.

 

“Commitment”: as to any Lender, the Initial Commitment and/or Incremental
Commitment (if any) of such Lender.

 

“Committed Reinvestment Amount”: as defined in the definition of “Reinvestment
Prepayment Amount”.

 

“Company Material Adverse Effect”: any event, change, circumstance, development,
occurrence, condition, effect or state of facts, individually or in the
aggregate, that is materially adverse to the business, assets, financial
condition or results of operations of the Sun Borrower and its Subsidiaries,
taken as a whole; provided, however, that the determination of a Company
Material Adverse Effect shall exclude the following events, changes,
circumstances, developments, occurrences, conditions, effects and states of
fact: (a) the announcement, pendency or anticipated consummation of the
Acquisition (as defined in the Acquisition Agreement) or any of the other
transactions contemplated by the Acquisition Agreement; (b) changes in general
economic conditions or the credit, financial or capital markets,

 

5

--------------------------------------------------------------------------------


 

including changes in interest or exchange rates; (c) changes in general
conditions in any industry in which any of the Sun Borrower and its
Subsidiaries, taken as a whole, operates or participates; (d) a change in the
Sun Borrower’s stock price or trading volume, in and of itself (provided, that
the underlying factors contributing to such change shall not be excluded unless
such underlying factors would otherwise be excepted from this definition);
(e) any natural or man-made disaster, pandemic, act of terrorism, sabotage,
military action or war, or any escalation or worsening thereof; (f) any failure,
in and of itself, by the Sun Borrower to meet any analyst projections or any
internal or published projections, forecasts, estimates or predictions of
revenue, earnings or other financial or operating metrics before, on or after
the June 20, 2012 (provided, that the underlying factors contributing to such
failure shall not be excluded unless such underlying factors would otherwise be
excepted from this definition); (g) changes in general legal, regulatory or
political conditions after June 20, 2012; (h) changes in GAAP or applicable laws
or the interpretation thereof after June 20, 2012  (except changes (that are not
proposed in the Federal Register through notice of public rulemaking or
equivalent state rulemaking notice prior to June 20, 2012) to reimbursement
rates or in methods or procedures for determining such rates by any governmental
entity that have general application to providers of such health services as are
provided by the facilities, the Sun Borrower or its Subsidiaries, as
applicable); (i) the Kentucky Court of Appeals’ (or the Kentucky Supreme
Court’s, if there is a further appeal) denial or dismissal in whole or in part
of the Sun Borrower’s appeal of, or affirmation of the trial court ruling with
respect to, the Offutt Litigation (as such term is defined in Section 2.12(a) of
the Company Disclosure Schedule attached to the Acquisition Agreement); or
(j) the taking of any action, or any failure to act, with the prior written
consent of the Genesis Borrower or required to be taken by the express terms of
the Acquisition Agreement, except with respect to clauses (b), (c), (e), (g) and
(h), to the extent, and only to the extent such event, change, circumstance,
development, occurrence, condition effect or state of facts is
disproportionately adverse to the Sun Borrower and its Subsidiaries, taken as a
whole, when compared to other persons operating in the geographies and
industries in which the Sun Borrower and its Subsidiaries operate.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

 

“Confidential Information”: as defined in Section 10.14.

 

“Consolidated”: with respect to LLC Parent and its Subsidiaries, consolidated in
accordance with GAAP, excluding the revenues, expenses, assets and liabilities
of variable interest entities having Indebtedness that is non-recourse to LLC
Parent.

 

“Consolidated Cash Interest Expense”: for any period, the Consolidated Interest
Expense for such period minus the sum of, in each case to the extent included in
the definition of Consolidated Interest Expense, (a) the amortized amount of
debt discount and debt issuance costs (including, without limitation,
amortization of financing fees and expenses paid in connection with the
transactions contemplated by the Loan Documents and Permitted Acquisitions),
(b) interest payable in evidences of Indebtedness or by addition to the
principal of the related Indebtedness and (c) other non-cash interest.

 

“Consolidated Current Assets”: at any date, the Consolidated current assets
(other than cash and Cash Equivalents) of the Parent Companies, the Borrowers
and the Restricted Subsidiaries.

 

“Consolidated Current Liabilities”: at any date, the Consolidated current
liabilities of the Parent Companies, the Borrowers and the Restricted
Subsidiaries at such time, but excluding, without duplication, (a) the current
portion of any long-term Indebtedness and (b) outstanding loans under the ABL
Facility.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) Consolidated Interest Expense for such
period, plus (ii) Consolidated income tax expense for such period, plus
(iii) all amounts attributable to the amount of the provision for depreciation
and amortization; plus (iv) the amount of any non-cash charges (other than the
write down of current assets), plus (v) the amount of any loss from unusual or
extraordinary items in excess of $100,000, including any related management

 

6

--------------------------------------------------------------------------------


 

incentive or stay-pay plans in place as of the Closing Date, any restructuring
charges and any other non-recurring loss not to exceed $10,000,000 in the
aggregate for this clause (v) for any period, plus (vi) costs, fees and expenses
for such period paid in connection with the Transactions, plus (vii) any
non-recurring fees, costs or expenses for such period incurred in connection
with a Permitted Acquisition or any Investment, Disposition, incurrence of (or
amendments or modifications to) Indebtedness or issuance of Capital Stock, in
each case, permitted under this Agreement (in each case, including any such
transaction undertaken but not completed), plus (viii) the amount of cost
savings and acquisition synergies projected by the Borrowers in good faith to be
realized within (x) 15 months of the date such actions are first taken in
connection with the Transactions or (y) 12 months of the date such actions are
first taken in connection with any other acquisition or Disposition or
restructuring of the business by the Parent Companies, the Borrowers or any
Restricted Subsidiary, in each case, calculated on a Pro Forma Basis as though
such cost savings or acquisition synergies had been realized on the first day of
such period, net of the amount of actual benefits realized during such period
that are otherwise included in the calculation of Consolidated EBITDA from such
actions; provided that (A) such cost savings and acquisition synergies are
reasonably identifiable and factually supportable, and (B) the aggregate amount
of cost savings and acquisition synergies added pursuant to this clause
(viii) shall not exceed (x) $50,000,000 in the aggregate (and in no event shall
the total amount of all cost savings and acquisition synergies with respect to
the Transactions exceed $50,000,000), in the case of net cost savings and
acquisition synergies with respect to the Transactions; and (y) 15% of
Consolidated EBITDA in any period, otherwise, plus (ix) the amount of
management, consulting, monitoring and advisory fees (including termination fees
and transaction fees) and related indemnities and expenses paid or accrued in
such period to the Sponsor pursuant to any management agreement permitted by
Section 7.6(a)(vi) and deducted (and not added back) in such period in computing
such Consolidated Net Income, in an aggregate amount not exceeding $3,000,000 in
any fiscal year, minus (y) the amount of any cash or non-cash unusual or
extraordinary gains that are in excess of $100,000 and any other non-recurring
gains.  Any non-cash expenses related to the management incentive or stay-pay
plans in place as of the Closing Date will be included in clause (v) above.  In
addition, (A) there shall be included on a Pro Forma Basis in determining
Consolidated EBITDA for any period, without duplication, Acquired EBITDA of any
Person acquired by the Borrowers or any of the Restricted Subsidiaries during
such period (but not the Acquired EBITDA of any related Person or business to
the extent not so acquired) in accordance with the terms of this Agreement, to
the extent not subsequently sold, transferred or otherwise Disposed of by the
Borrowers or such Restricted Subsidiary during such period (each such Person or
business acquired and not subsequently so Disposed of, an “Acquired Entity or
Business”), based on the actual Acquired EBITDA of such Acquired Entity or
Business for such period (including the portion thereof occurring prior to such
acquisition); (B) there shall be excluded on a Pro Forma Basis in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business transferred or otherwise Disposed of, closed or classified as
discontinued operations as classified under GAAP by the Borrowers or any of the
Restricted Subsidiaries during such period (each such Person, property, business
so sold or Disposed of, a “Sold Entity or Business”), based on the actual
Disposed EBITDA of such Sold Entity or Business for such period (including the
portion thereof occurring prior to such sale, transfer or Disposition); and
(C) there shall be excluded on a Pro Forma Basis in determining Consolidated
EBITDA for any period the Consolidated EBITDA of any newly constructed
healthcare facilities for the twelve month period following receipt of a
Certificate of Occupancy for such properties, in an aggregate amount not
exceeding $5,000,000 in any four fiscal quarter period.  For purposes of
determining the Consolidated Senior Secured Leverage Ratio, the Consolidated
Total Leverage Ratio, and the Fixed Charge Coverage Ratio as of and for the
periods ended March 31, 2012 and June 30, 2012, Consolidated EBITDA for the
fiscal quarters ended on such dates shall be deemed to be equal to $35,600,000
and $40,900,000, respectively (as such amounts may be adjusted in accordance
with the immediately preceding sentences).

 

“Consolidated EBITDAR”: for any period, Consolidated EBITDA for such period
plus, to the extent deducted in determining Consolidated EBITDA for such period,
plus, without duplication, Consolidated Rental Expense.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Fixed Charges”: for any period, the sum of Consolidated Cash
Interest Expense and scheduled payments of principal on Consolidated Total Debt
(without giving effect to the netting of unrestricted cash and Cash Equivalents
pursuant to clause (d) of such definition) of the Parent Companies, the
Borrowers and the Restricted Subsidiaries for such period.

 

“Consolidated Interest Expense”: for any period, the sum of (a) the interest
expense (including imputed interest expense in respect of Capital Lease
Obligations (other than Real Property Financing Obligations)) of the Parent
Companies, the Borrowers and the Restricted Subsidiaries for such period,
determined on a Consolidated basis in accordance with GAAP, plus (b) any
interest accrued during such period in respect of Indebtedness of the Parent
Companies, the Borrowers or any Restricted Subsidiary that is required to be
capitalized rather than included in Consolidated Interest Expense for such
period in accordance with GAAP; provided, that Consolidated Interest Expense for
any period ending on any day prior to the first anniversary of the Closing Date
shall be deemed equal to the product of (i) Consolidated Interest Expense
computed in accordance with the requirements of this definition for the period
from and including the Closing Date to and including such day by (ii) a
fraction, the numerator of which is the number of days from and including the
Closing Date to and including such day and the denominator of which is 365.

 

“Consolidated Net Income”: for any period, the net income or loss of the Parent
Companies, Borrowers and the Restricted Subsidiaries for such period determined
on a Consolidated basis in accordance with GAAP; provided that there shall be
excluded, without duplication, (a) the income of any Restricted Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Restricted Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, statute, rule or governmental regulation applicable to such Restricted
Subsidiary), (b) the income or loss of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with the
Borrowers or any Restricted Subsidiary or the date that such Person’s assets are
acquired by the Borrowers or any Restricted Subsidiary, (c) any gains or losses
attributable to sales of assets outside of the ordinary course of business,
(d) earnings (or losses) resulting from any reappraisal, revaluation or write-up
(or write-down) of assets (other than current assets); (e) unrealized gains and
losses with respect to Hedge Agreements or other derivative instruments for such
period and (f) any gains or losses relating to discontinued operations; provided
further that the net income of any person in which any other person (other than
the Borrowers or a Wholly-Owned Restricted Subsidiary or any director or foreign
national holding qualifying shares in accordance with applicable law) has a
joint interest shall be included in Consolidated Net Income only to the extent
of the percentage interest of such person owned by the Parent Companies, the
Borrowers and the Restricted Subsidiaries.  In addition, to the extent not
already included in Consolidated Net Income, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any Investment or any Asset Sale
permitted hereunder and (ii) to the extent covered by insurance and actually
reimbursed, expenses with respect to liability or casualty events or business
interruption.

 

“Consolidated Rental Expense”: for any period, the total cash rental expense for
operating leases and Real Property Financing Obligations (including the imputed
interest expense with respect thereto) of the Parent Companies, the Borrowers
and the Restricted Subsidiaries (regardless of the accounting treatment
thereof), determined on a Consolidated basis for such period and adjusted, for
avoidance of doubt, to exclude the non-cash impact resulting from the
straight-lining of rents; provided that Consolidated Rental Expense shall be
reduced by any rental income.  For the purpose of determining the Consolidated
Fixed Charge Coverage Ratio as of and for the periods ended March 31, 2012 and
June 30, 2012, Consolidated Rental Expense for the fiscal quarters ended on such
dates shall be deemed to be equal to $99,300,000 and $100,900,000, respectively.

 

“Consolidated Senior Secured Debt”: as of any date of determination,
Consolidated Total Debt outstanding on such date that is secured by a Lien on
any asset or property of the Parent Companies, the Borrowers or any Restricted
Subsidiary but excluding such Indebtedness which is subordinated in right of
payment to the Obligations and the ABL Obligations.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Senior Secured Leverage Ratio”: as of any date of determination,
the ratio of Consolidated Senior Secured Debt as of such day to Consolidated
EBITDA of the Parent Companies, the Borrowers and the Restricted Subsidiaries
for the four fiscal quarter period ending on such date calculated on a Pro Forma
Basis.

 

“Consolidated Total Assets”: as of any date of determination, the total amount
of all assets of the Parent Companies, the Borrowers and the Restricted
Subsidiaries determined on a Consolidated basis in accordance with GAAP as of
the last day of the period for which the most recent financial statements were
delivered prior to such date of determination.

 

“Consolidated Total Debt”: as of any date of determination, the aggregate
principal amount of Indebtedness of the Parent Companies, the Borrowers and the
Restricted Subsidiaries less (a) Indebtedness of the type described in clause
(e) of the definition of such term to the extent related to Real Property
Financing Obligations, (b) Indebtedness of a type described in clauses (d) and
(f) of the definition thereof (c) any letters of credit, banker acceptances or
similar instruments to the extent undrawn and (d) unrestricted cash and Cash
Equivalents as shown on the balance sheet on a Consolidated basis of the Parent
Companies, the Borrowers and the Restricted Subsidiaries in an amount not to
exceed $50,000,000 (it being understood that cash and Cash Equivalents on
deposit in an account in which the Collateral Agent or the collateral agent
under the ABL Facility has a perfected Lien constitutes unrestricted cash for
purposes hereof).

 

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of Consolidated Total Debt as of such date to Consolidated EBITDA of the Parent
Companies, the Borrowers and the Restricted Subsidiaries for the four fiscal
quarter period ending on such date calculated on a Pro Forma Basis.

 

“Continuing Directors”: the directors of LLC Parent on the Closing Date and each
other director of LLC Parent, if (a) such other director has, as of the date of
determination, been a director of LLC Parent for at least the twelve preceding
months, (b) such other director’s nomination for election to the board of
directors of LLC Parent is recommended by at least 51% of the then Continuing
Directors or (c) such other director receives the vote of a Permitted Investor
and its Affiliates (excluding any portfolio companies of the Sponsor) in his or
her nomination or election by the shareholders of LLC Parent.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Controlled Investment Affiliate”: means, as applied to any Person, any other
Person which directly or indirectly is in control of, is controlled by, or is
under common control with, such Person and that is organized by such Person (or
any Person controlling such Person) primarily for the purpose of making equity
or debt investments in LLC Parent or other portfolio companies.  For purposes of
this definition, “control” of a Person means the power, directly or indirectly
to direct or cause the direction of the management and policies of such Person,
in either case whether by contract or otherwise.

 

“Curable Period”: as defined in Section 7.16(a).

 

“Cure Amount”: as defined in Section 7.16(a).

 

“Cure Right”: as defined in Section 7.16(a).

 

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Declining Lender”: as defined in Section 2.22(c).

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposed EBITDA”: with respect to any Sold Entity or Business for any period,
the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Parent Companies, the Borrowers and
the Restricted Subsidiaries in the definition of Consolidated

 

9

--------------------------------------------------------------------------------

 


 

EBITDA were references to such Sold Entity or Business and their Subsidiaries),
all as determined on a consolidated basis for such Sold Entity or Business.

 

“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete Disposition
thereof.  The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock”: any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Qualified Capital Stock), pursuant
to a sinking fund obligation or otherwise (except as the result of a Change of
Control or asset sale so long as any rights of the holders thereof upon the
occurrence of a Change of Control or asset sale event shall be subject to the
prior repayment in full of the Loans and all Obligations that are accrued and
payable), or is redeemable at the option of the holder thereof, in whole or in
part (other than solely for Qualified Capital Stock), or requires the payment of
any cash dividend or any other scheduled payment constituting a return of
capital, in each case at any time on or prior to the date that is 91 days after
the Maturity Date, or (b) is convertible into or exchangeable (unless at the
sole option of the issuer thereof) for (i) debt securities or (ii) any Capital
Stock referred to in clause (a) above, in each case at any time prior to the
date that is 91 days after the Maturity Date; provided that if such Capital
Stock is issued to any plan for the benefit of employees of the Parent
Companies, the Borrowers, or the Restricted Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by the Parent
Companies, the Borrowers, or the Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations; provided, further, that any
Capital Stock held by any present or former officers, consultants, directors or
employees (and their spouses, former spouses, heirs, estates and assigns) of the
Parent Companies, the Borrowers or any Restricted Subsidiary upon the death,
disability, engaging in competitive activity or termination of employment of
such officer, director, consultant or employee or pursuant to any equity
subscription, shareholder, employment or other agreement shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by the Parent Companies, the Borrowers or the Restricted Subsidiaries.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any direct or indirect Subsidiary incorporated in or
organized under the laws of any jurisdiction within the United States.

 

“Environmental Claims”: any and all actions, suits, orders, decrees, demands,
demand letters, claims, liens, notices of noncompliance, violation or potential
responsibility or investigation (other than internal reports prepared by the
Parent Companies, the Borrowers or any of their Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or Disposition of real estate) or
proceedings pursuant to or in connection with any Environmental Law or any
permit issued, or any approval given, under any such Environmental Law
(hereinafter, “Claims”), including, without limitation, (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, (ii) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
relating to the presence, release or threatened release of Hazardous Materials
or arising from alleged injury or threat of injury to health or safety (to the
extent relating to human exposure to Hazardous Materials) or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands, and
(iii) any and all Claims by any third party regarding environmental liabilities
or obligations assumed or assigned by contract or operation of law.

 

“Environmental Laws”: any applicable Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code and rule of common law now or hereafter
in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to pollution, the
protection of the environment, including, without limitation, ambient air,
surface water, groundwater, land surface and subsurface strata and natural

 

10

--------------------------------------------------------------------------------


 

resources such as wetlands, or human health or safety (to the extent relating to
human exposure to Hazardous Materials).

 

“Environmental Liabilities”: all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Loan Party as a result of, or related to, any Environmental Claim and resulting
from the ownership, lease, sublease or other operation or occupation of property
by any Loan Party, whether on, prior or after the date hereof.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate” collectively, any Loan Party, and any Person under common
control, or treated as a single employer, with any Loan Party, within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event”: any of the following: (a) a reportable event described in
Section 4043(b) of ERISA or Section 4043(c) with respect to a Title IV Plan,
other than an event for which the notice requirement has been duly waived under
the applicable regulations, (b) the withdrawal of any ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due,
(h) the imposition of a lien under Section 412 of the Code or Section 302 or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate, (i) the failure of a Multiemployer Plan, Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder, (j) any
other event or condition that might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of any liability upon any ERISA Affiliate under Title IV of ERISA
other than for PBGC premiums due but not delinquent and (i) the occurrence of a
Foreign Benefit Event.

 

“E-System”: any electronic system, including Intralinks®, ClearPar® and
SyndTrak® and any other Internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Administrative Agent, any of its
Affiliates or agents or any other Person, providing for access to data protected
by passcodes or other security system.

 

“Eurocurrency Reserve Requirements”: with respect to any Interest Period and for
any Eurodollar Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect two Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “eurocurrency liabilities” in
Regulation D of the Board) maintained by a member bank of the United States
Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to any Interest Period for any Eurodollar
Loan or any ABR Loan based upon the ABR determined pursuant to clause (z) of the
definition thereof (x) the rate determined by the Administrative Agent to be the
offered rate appearing on the page of the Reuters Screen which displays an
average British Bankers Association Interest Settlement Rate or, if the rate
mentioned in sub-clause (x) does not appear on such page or service or if such
page or service is not available, then (y) the rate per annum determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
or, if the rates in clauses (ii)(x) and (ii)(y) are not available, the
Administrative Agent’s offered quotation rate to first class banks in the London
interbank market, in each case by 11:00 A.M. (London, England time) two Business
Days prior; provided that, with respect to any Interest Period, in no event
shall the “Eurodollar Base Rate”

 

11

--------------------------------------------------------------------------------


 

with respect to any Loan that is a Eurodollar Loan or an ABR Loan based upon the
ABR determined pursuant to clause (z) of the definition thereof, be less than
1.50%.

 

“Eurodollar Loan”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Event of Default”: any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”: for any period, the excess of (a) the sum, without
duplication, of (i) Consolidated EBITDA for such fiscal year and (ii) reductions
to noncash working capital of the Parent Companies, the Borrowers and the
Restricted Subsidiaries for such period (i.e., the decrease, if any, in
Consolidated Current Assets minus Consolidated Current Liabilities from the
beginning to the end of such period) over (b) the sum, without duplication, of
(i) the amount of any Taxes payable in cash by the Parent Companies in
accordance with Section 7.6(a)(iv)(A) and the Borrowers and the Restricted
Subsidiaries with respect to such period, (ii) Capital Expenditures made in cash
in accordance with Section 7.12 during such period, except to the extent
financed with the proceeds of Indebtedness, equity issuances, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA, (iii) permanent repayments of Indebtedness (other than
optional prepayment of the Loans under Section 2.7 and mandatory prepayments of
Loans under Section 2.8) made in cash (including, the aggregate amount of any
premium, make-whole or penalty payments that are made in connection with any
prepayment of Indebtedness permitted hereunder to the extent such payments are
not deducted in calculating Consolidated Net Income) by the Borrowers and the
Restricted Subsidiaries during such fiscal year, but only to the extent that the
Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and such
prepayments do not occur in connection with a refinancing of all or any portion
of such Indebtedness, (iv) additions to noncash working capital for such fiscal
year (i.e., the increase, if any, in Consolidated Current Assets minus
Consolidated Current Liabilities from the beginning to the end of such fiscal
year), (v) the amount of any Permitted Acquisitions or other Investments made in
cash during such period, except to the extent financed with the proceeds of
Indebtedness, equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in Consolidated EBITDA, (vi) an amount
equal to the amount of all non-cash credits included in arriving at such
Consolidated EBITDA and cash charges included in clauses (c), (d) and (f) of the
proviso in the definition of Consolidated Net Income, (vii) any amounts paid in
respect of earn-out arrangements in connection with the Acquisition, (viii) an
amount equal to any Restricted Payments made pursuant to Sections 7.6(a)(vi),
(x) and (xii), (ix) to the extent paid in cash, the amount of any loss from
unusual or extraordinary items in excess of $100,000, including any related
management incentive or stay-pay plans in place as of the Closing Date, any
restructuring charges and any other non-recurring loss not to exceed $10,000,000
in the aggregate for this clause (ix) for any period, (x) to the extent paid in
cash, costs, fees and expenses for such period paid in connection with the
Transactions, (xi) to the extent paid in cash, any non-recurring fees, costs or
expenses for such period incurred in connection with a Permitted Acquisition or
any Investment, Disposition, incurrence of (or amendments or modifications to)
Indebtedness or issuance of Capital Stock, in each case, permitted under this
Agreement (in each case, including any such transaction undertaken but not
completed), (xii) any Consolidated Cash Interest Expense of the Parent
Companies, the Borrowers and the Restricted Subsidiaries with respect to such
period and (xiii) to extent unrealized during such period, an amount equal to
the amount of cost savings and acquisition synergies included in clause
(viii) of the definition of Consolidated EBITDA.

 

“Excess Cash Flow Application Date”: as defined in Section 2.8(c).

 

“Excess Cash Flow Percentage”: 50%; provided that the Excess Cash Flow
Percentage for any fiscal year with respect to which Excess Cash Flow is
measured shall be reduced to (a) 25% if the Consolidated

 

12

--------------------------------------------------------------------------------


 

Total Leverage Ratio as of the last day of such fiscal year is equal to or less
than 1.50 to 1.00 and (b) zero if the Consolidated Total Leverage Ratio as of
the last day of such fiscal year is equal to or less than 0.75 to 1.00.

 

“Excluded Issuance”: a Qualified Equity Issuance (other than any Qualified
Equity Issuances utilized in connection with an exercise of the Borrowers’ Cure
Right under Section 7.16(a)) to the extent the Net Cash Proceeds thereof shall
be contributed, directly or indirectly, to the Genesis Borrower; provided that,
the Net Cash Proceeds therefrom shall be reduced to the extent previously
expended pursuant to clause (v) of the definition of “Capital Expenditures”,
Section 7.4(k) and/or Section 7.9(b)(ii).

 

“Excluded Swap Obligations”: means any obligation to pay or perform under any
Swap Transaction if, and to the extent that, all or a portion of the guarantee
of any Guarantor of, or the grant by any Guarantor of a security interest to
secure, such Swap Transaction (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of any Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty or the grant of such security
interest becomes effective with respect to such Swap Transactions. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Transaction that is
attributable to swaps for which such guaranty or security interest is or becomes
illegal.

 

“Excluded Taxes”: as defined in Section 2.16(a).

 

“Existing Sun Credit Agreement”: the credit agreement, dated as of October 18,
2010, as amended by Amendment No. 1, dated as of December 13, 2011, by and among
Sun HealthCare Group, Inc., a Delaware corporation, the Sun Borrower, the
lenders party thereto, and Credit Suisse AG, as administrative agent and
collateral agent for the lenders.

 

“Extended Lender Loans”: as defined in Section 2.22(d).

 

“Extending Lender”: as defined in Section 2.22(c).

 

“Extension Amendment”: as defined in Section 2.22(e).

 

“Extension Date”: as defined in Section 2.22(f).

 

“Extension Election”: as defined in Section 2.22(c).

 

“Extension Request”: as defined in Section 2.22(a).

 

“Facility”: the Commitments and the Loans made hereunder.

 

“FATCA”: Sections 1471 through 1474 of the Code (effective as of the date
hereof) (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

 

“Federal Funds Effective Rate”: for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upwards, if necessary, to the next 1/100 of
1%) charged to the Person acting as the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

“Financial Condition Covenant”: the covenants set forth in Sections 7.13, 7.14
and 7.15.

 

“Financial Cure Covenant”: as defined in Section 7.16(a).

 

“First Amendment”: the Amendment No. 1 to this Agreement, dated as of
January 21, 2014, by and among, inter alios, the Borrowers, the Lenders party
thereto and the Administrative Agent.

 

“First Amendment Date”: the Amendment No. 1 Effective Date (as defined in the
First Amendment).

 

“Fixed Charge Coverage Ratio”: as of any date of determination, the ratio of
(i) Consolidated EBITDA minus Maintenance Capital Expenditures to
(ii) Consolidated Fixed Charges

 

13

--------------------------------------------------------------------------------


 

of the Parent Companies, the Borrowers and the Restricted Subsidiaries for the
four fiscal quarter periods ending on such date calculated on a Pro Forma Basis.

 

“Foreign Benefit Event”: with respect to any Foreign Pension Plan, (a) the
failure of any such Foreign Pension Plan or any trust thereunder intended to
qualify for tax exempt status under any Requirements of Law, (b) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (c) the failure to make the required contributions or payments under any
applicable law on or before the due date for such contributions or payments,
(d) the receipt of a notice by a Governmental Authority relating to its
intention to terminate any such Foreign Pension Plan or to appoint a trustee or
similar official to administer any such Foreign Pension Plan, or alleging the
insolvency of any such Foreign Pension Plan, (e) the incurrence of any liability
in excess of $1,000,000 by the Parent Companies, the Borrowers or any Restricted
Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (f) the occurrence of any transaction
that is prohibited under any applicable law and that could reasonably be
expected to result in the incurrence of any liability by the Parent Companies,
the Borrowers or any of the Restricted Subsidiaries, or the imposition on the
Parent Companies, the Borrowers or any of the Restricted Subsidiaries of any
fine, excise tax or penalty resulting from any noncompliance with any applicable
law, in each case in excess of $1,000,000.

 

“Foreign Pension Plan”: any pension plan maintained outside the jurisdiction of
the United States that under applicable law is required to be funded through a
trust or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority to which the Parent Companies, the
Borrowers or any of the Restricted Subsidiaries incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Foreign Subsidiary”: any direct or indirect Restricted Subsidiary that is not a
Domestic Subsidiary or a Domestic Subsidiary where substantially all of its
assets consist of stock of controlled foreign corporations, as defined in
Section 957 of the Code.

 

“Free Cash Flow”: for any period of four consecutive fiscal quarters, the excess
of (a) Consolidated EBITDA for such period over (b) the sum, without
duplication, of (i) the amount of any Taxes payable in cash by the Borrowers and
the Restricted Subsidiaries with respect to such period, (ii) Maintenance
Capital Expenditures for such period, (iii) repayments of Indebtedness pursuant
to Sections 2.4 and 2.5 made in cash by the Borrowers and the Restricted
Subsidiaries during such period and (iv) any Consolidated Cash Interest Expense
of the Parent Companies, the Borrowers and the Restricted Subsidiaries with
respect to such period; provided that, immediately following an IPO, Free Cash
Flow shall be calculated based on the four consecutive fiscal quarters (or
shorter period) beginning with the fiscal quarter in which such IPO occurred.

 

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower Agent and the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

 

“Genesis Borrower”: as defined in the preamble hereto.

 

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof and any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and, as to any Lender, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the Closing Date, to be executed and delivered by the Parent
Companies, the Borrowers and each Subsidiary Guarantor, substantially in the
form of Exhibit B, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of the guaranteeing person guaranteeing or by which such Person
becomes contingently liable for any Indebtedness, net worth, working capital
earnings, leases, dividends or other distributions upon the stock or equity
interests (other than Real Property Financing Obligations) (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any

 

14

--------------------------------------------------------------------------------


 

obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition of assets or any Investment
permitted under this Agreement.  The amount of any Guarantee Obligation of any
guaranteeing Person shall be deemed to be such guaranteeing Person’s maximum
reasonably anticipated liability in respect thereof as determined by the
Borrowers in good faith.

 

“Guarantors”: the collective reference to the Parent Companies and the
Subsidiary Guarantors.

 

“Hazardous Materials”: (a) any petroleum or petroleum products, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, radon gas and medical waste; (b) any chemicals, wastes, materials or
substances defined as or included in the definition of “hazardous substances”,
“hazardous waste”, “hazardous materials”, “extremely hazardous waste”,
“restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, waste, material or
substance which is prohibited, limited or regulated by or with respect to which
liability is imposed under any Environmental Law.

 

“Healthcare Facilities”: collectively, each hospital, clinic, skilled nursing
facility, assisted living facility, independent living facility or mental health
facility (or state equivalent of such licensure categories) or other healthcare
facility owned, leased or managed by the Borrowers or any of their Subsidiaries,
as listed on Schedule 3.1(b) hereto.

 

“Healthcare Laws”: all federal, state, county, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions or agreements, in each case, pertaining to  or concerned with the
establishment, construction, ownership, operation, use or occupancy of a
Healthcare Facility or any part thereof and all material Permits and Primary
Licenses, including those relating to the quality and adequacy of care,
equipment, personnel, operating policies, additions to facilities and services,
medical care, distribution of pharmaceuticals, rate setting, kickbacks, fee
splitting, patient healthcare and/or patient healthcare information, including
the Health Insurance Portability and Accountability Act of 1996, as amended, and
the rules and regulations promulgated thereunder, and as amended by the Health
Information Technology for Economic and Clinical Health Act provisions of the
American Recovery and Reinvestment Act of 2009, and the rules and regulations
promulgated thereunder (collectively “HIPAA”).

 

“Health Care REIT Asset Buyback”: the purchase by Genesis Operations LLC or its
Subsidiaries from FC-Gen Real Estate, LLC of certain facilities pursuant to the
Health Care REIT (Genesis) Lease.

 

“Health Care REIT Intercreditor Agreement”: the Intercreditor Agreement, dated
as of the Closing Date, by and among the parties to the Health Care REIT (Sun)
Lease, the Landlord Parties (as defined in the Health Care REIT Lease Consent
and Amendment Agreement), the Administrative Agent, and General Electric Capital
Corporation, or administrative agent under the ABL Credit Agreement.

 

“Health Care REIT (Genesis) Lease”: the Ninth Amended and Restated Master Lease
Agreement, dated as of December 1, 2012, by and among FC-Gen Real Estate, LLC, a
Delaware limited liability company, as landlord, and Genesis Operations, LLC, a
Delaware limited liability company, as tenant.

 

“Health Care REIT Lease Consent and Amendment Agreement”: the consent and
amendment, dated as of June 20, 2012, by and among FC-Gen Real Estate, LLC, a
Delaware limited liability company, Health Care REIT, Inc., a Delaware
corporation, the Sun Landlords (as defined therein), the Lessor Parties (as
defined therein), Genesis Operations, LLC, a Delaware limited liability company,
and FC-Gen Operations Investment, LLC, a Delaware limited liability company.

 

15

--------------------------------------------------------------------------------


 

“Health Care REIT (Sun) Lease”: the master lease agreement, dated as November 3,
2010, by and among Health Care REIT, Inc., a Delaware limited liability company,
HCRI Beachwood, Inc., HCRI Broadview, Inc., HCRI Westlake, Inc., HCRI Indiana
Properties, LLC, HCRI Kentucky Properties, LLC, and HH Florida, LLC,
collectively, as landlord and Sunbridge Healthcare, LLC, as tenant.

 

“Hedge Agreements”: all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions, in each case, entered into by the Borrowers or any of
their Subsidiaries.

 

“Hedge Counterparty”: any Person that is a party to a Hedge Agreement that was a
Lender or Agent at the time any such Hedge Agreement was entered into or an
Affiliate of such a Lender or Agent, in each case in its capacity as party to a
Hedge Agreement.

 

“HIPAA”: as defined in the definition of “Healthcare Laws”.

 

“Holdings”: as defined in the preamble hereto.

 

“Hospice Sale”: the acquisition by National Hospice Holdings, LLC or its
designee of the assets of SolAmor Hospice Corporation (together with its
subsidiaries and affiliates) or the assets of SolAmor Hospice Corporation’s
operating subsidiaries from the Sun Borrower or its designee pursuant to and in
accordance with the terms of that certain Asset Purchase Agreement, dated as of
November 15, 2012, as amended as of November 28, 2012, and as in effect on the
date hereof and without giving effect to any further amendments thereto.

 

“Hospice Sale Prepayment Amount”: as defined in Section 7.5(b)(C).

 

“HUD”: the U.S. Department of Housing and Urban Development.

 

“HUD Sub-Facility Credit Agreement”: that certain Amended and Restated Credit
Agreement, dated as of July 26, 2013, by and among the HUD Sub-Facility
Entities, as borrowers, the Genesis Borrower and GHC Holdings LLC, each as a
guarantor, certain other Persons party thereto as guarantors, General Electric
Capital Corporation, as administrative agent, and the lenders party thereto, as
may be amended, restated, replaced or otherwise modified from time to time.

 

“HUD Sub-Facility Entities”: each of Genesis HealthCare of Maine, LLC, as
successor by merger with Genesis HealthCare of Maine, Inc., Belfast Operations,
LLC, Camden Operations, LLC, Falmouth Operations, LLC, Farmington Operations,
LLC, Kennebunk Operations, LLC, Lewiston Operations, LLC, Orono Operations, LLC,
Scarborough Operations, LLC, Skowhegan SNF Operations, LLC, Waterville SNF
Operations LLC, Westbrook Operations, LLC, One Price Drive Operations LLC and
each other Person, if any, from time to time becoming a party to the HUD
Sub-Facility Credit Agreement as a borrower.

 

“Increased Amount Date”: as defined in Section 2.21(a).

 

“Incremental Commitments”: as defined in Section 2.21(a).

 

“Incremental Joinder Agreement”: as defined in Section 2.21(a).

 

“Incremental Loans”: any loan made by any Incremental Lender pursuant to
Section 2.21(b).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade payables, accrued expenses, current accounts and similar obligations
incurred in the ordinary course of such Person’s business, (ii) deferred
compensation accrued in the ordinary course of business and (iii) earn-outs and
other contingent payments in respect of acquisitions except as and to the extent
that the liability on account of any such earn-out or contingent payment appears
in the liabilities section of the balance sheet of such Person in accordance
with GAAP), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property, in which case only the lesser of the
amount of such obligation and the fair market value of such Property shall
constitute Indebtedness), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an

 

16

--------------------------------------------------------------------------------


 

account party or applicant under acceptance, letter of credit or similar
facilities, (g) all obligations of such Person in respect of Disqualified
Capital Stock valued at, in the case of redeemable preferred Capital Stock, the
greater of the voluntary liquidation preference and the involuntary liquidation
preference of such Capital Stock plus accrued and unpaid dividends, (h) all
payments that would be required to be made in respect of any Hedge Agreement
with a counterparty other than any Agent in the event of a termination
(including an early termination) on the date of determination, and (i) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (h) above.

 

“Indemnified Liabilities”: as defined in Section 10.5(a).

 

“Indemnitee”: as defined in Section 10.5(a).

 

“Initial Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Loan to the Borrowers in a principal amount not to exceed the amount
set forth opposite such Lender’s name on Appendix A or under the heading
“Initial Commitment” opposite such Lender’s name on the Lender Addendum
delivered by such Lender, or, as the case may be, in the Assignment and
Assumption (or Incremental Joinder Agreement, as the case may be) pursuant to
which such Lender became a party hereto.  The original aggregate amount of the
Initial Commitments is $325,000,000.

 

“Instrument”: as defined in the Guarantee and Collateral Agreement.

 

“Insurance Captive”: Liberty Health Corporation, Ltd., a Bermuda company, or any
other insurance captive or other self insurance program established by a
Borrower or a Restricted Subsidiary.

 

“Insurer”: a Person that insures a Patient against certain of the costs incurred
in the receipt by such Patient of Medical Services, or that has an agreement
with any Borrower to compensate such Borrower for providing such goods or
services to a Patient, including but not limited to Medicaid,  Medicare and
TRICARE.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights and copyright applications, domain names, patents and
patent applications, trademarks and trademark applications, trade names, rights
in technology, trade secrets, know-how and processes.

 

“Intercreditor Agreement”: the Intercreditor Agreement, dated as of the Closing
Date, in substantially the form of Exhibit L hereto, by and between the
Collateral Agent and the “Collateral Agent” as defined in the ABL Credit
Agreement and acknowledged by the Parent Companies, the Borrowers and the other
Loan Parties, and along with any joinders made a part thereof from time to time
(or any intercreditor amendment reasonably acceptable to the Agents, the
“Administrative Agent” as defined in the ABL Credit Agreement and the
Borrowers).

 

“Interest Coverage Ratio”: as of any date of determination, the ratio of
>Consolidated EBITDA <for such period to Consolidated Cash Interest Expense >of
the Parent Companies, the Borrowers and the Restricted Subsidiaries <for the
four fiscal quarter periods ending on such date >calculated on a Pro Forma
Basis<.

 

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day each of
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each date occurring at three month intervals and the last day of such
Interest Period, (d) as to any Loan, the date of any repayment or prepayment
made in respect thereof and (e) the day that such Loan is required to be repaid.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, or
(with the consent of each affected Lender under the Facility) nine or twelve
months thereafter, as selected by the Borrowers in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six or (with the consent of each affected Lender under the Facility) nine or
twelve months thereafter, as selected by the Borrowers by irrevocable notice to
the Administrative Agent not later than 1:00 P.M., New York

 

17

--------------------------------------------------------------------------------


 

City time, on the date that is three Business Days prior to the last day of the
then current Interest Period with respect thereto; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

(i)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii)  any Interest Period that would otherwise extend beyond the date final
payment is due on the Loans shall end on such due date; and

 

(iii)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Investments”: as defined in Section 7.4.

 

“IPO”: the initial offering by LLC Parent (or a replacement entity for LLC
Parent) or by an Affiliate of LLC Parent (other than any Affiliate controlled by
or under common control with LLC Parent) of its Capital Stock to the public by
means of an offering registered with the SEC or any comparable foreign
Governmental Authority, a portion of the net proceeds of which are contributed
to the Loan Parties.

 

“IRS”: the Internal Revenue Service.

 

“JER”: JER Partners.

 

“Joinder Agreement”: an agreement substantially in the form of Exhibit J.

 

“Laws”: collectively, federal, state, local or foreign law, statute or
ordinance, common law, or any rule, regulation, judgment, order, writ,
injunction, decree, arbitration award, agency requirement, license or permit of
any Governmental Authority.

 

“Lead Arrangers”: Barclays and General Electric Capital Corporation.

 

“Lease Consent and Amendment Agreement”: each of the Health Care REIT Lease
Consent and Amendment Agreement, Omega Lease Consent and Amendment Agreement and
Sabra Lease Consent and Amendment Agreement.

 

“Leases”: all leases and subleases or any similar document affecting the use,
enjoyment or occupancy of the real property, including resident care agreements
and service agreements that include an occupancy agreement, whether now existing
or hereafter arising.

 

“Lender”: each Lender that has an Initial Commitment or that holds a Loan.

 

“Lender Addendum”: with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit K, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.19.

 

“Liabilities”: all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

“Lien”: any mortgage, pledge, hypothecation, collateral assignment, encumbrance,
lien (statutory or other), charge or other security interest or any other
security agreement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Liquidity”: with respect to any Person, the sum of (i) unrestricted cash and
Cash Equivalents plus (ii) Borrowing Availability (as defined in the ABL Credit
Agreement).

 

“LLC Parent”: as defined in the preamble hereto.

 

“Loan”: as defined in Section 2.1.  Unless the context shall otherwise require,
“Loan” shall include any Loans under the Incremental Loans.

 

“Loan Documents”: the collective reference to this Agreement, the Security
Documents, the Notes (if any) and any Incremental Joinder Agreements.

 

“Loan Increase”: as defined in Section 2.21(a).

 

“Loan Parties”: the Parent Companies, the Borrowers and each Subsidiary
Guarantor.

 

18

--------------------------------------------------------------------------------

 


 

“Loan Percentage”: as to any Lender at any time, the percentage which the sum of
such Lender’s Initial Commitments then constitutes of the aggregate Initial
Commitments (or, at any time after the Closing Date, the percentage which the
aggregate principal amount of such Lender’s Loans then outstanding constitutes
of the aggregate principal amount of the Loans then outstanding).

 

“Make Whole Amount”: with respect to any prepayment described in
Section 2.7(a) of all or any portion of the Loans hereunder on or prior to
December 1, 2014, the sum of (i) the present value at such date, computed using
a discount rate equal to the Treasury Rate plus 50 basis points, of all interest
that would accrue on the portion of such Loans being prepaid from such date to
December 1, 2014 and (ii) 2.00% of the aggregate principal amount of the Loans
prepaid.

 

“Maintenance Capital Expenditures”: for any period, an aggregate amount equal to
$800 for each weighted average licensed bed of the Loan Parties during such
period.

 

“Majority Controlled Affiliate”: means, with respect to any Person, each
officer, director, general partner or joint-venturer of such Person and any
other Person that directly or indirectly controls, is controlled by, or is under
common control with, such Person; provided, however, that no Secured Party shall
be a Majority Controlled Affiliate of the Borrowers.  For purpose of this
definition, “control” means the possession of either (a) the power to vote, or
the beneficial ownership of, 51% or more of the Voting Stock of such Person or
(b) the power to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

 

“Master Leases”: the collective reference to the Health Care REIT (Genesis)
Lease, the Health Care REIT (Sun) Lease, the Sabra Lease and the Omega Lease.

 

“Master Lease Intercreditor Agreements”: the collective reference to the Health
Care REIT Intercreditor Agreement, the Sabra Intercreditor Agreement and the
Omega Intercreditor Agreement.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations property or financial condition of the Parent Companies, the
Borrowers and the Restricted Subsidiaries, taken as a whole, or (b) the validity
or enforceability of the Loan Documents or the material rights and remedies of
the Agents and the Lenders thereunder, in each case, taken as a whole.

 

“Material Indebtedness”: Indebtedness (other than the Loans and Real Property
Financing Obligations), or obligations in respect of one or more Hedge
Agreements, of any one or more of the Parent Companies, the Borrowers or any of
the Restricted Subsidiaries in an aggregate principal amount exceeding,
$30,000,000.  For purposes of determining Material Indebtedness for all
Sections, the “principal amount” of the obligations of the Parent Companies, the
Borrowers or any of the Restricted Subsidiaries in respect of any Hedge
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Parent Companies, the Borrowers or any of the
Restricted Subsidiaries would be required to pay if such Hedge Agreement were
terminated at such time.

 

“Material Master Lease”: each Master Lease and each other facility master lease
agreement entered into by the Borrowers or any of the Restricted Subsidiaries
after the Closing Date if such facility master lease agreement represents
greater than 5% of the licensed beds of the Loan Parties, taken as a whole.

 

“Material Master Lease Intercreditor Agreement”: the collective reference to
each of the Master Lease Intercreditor Agreements and any other intercreditor or
similar agreement entered into pursuant to Section 6.16.

 

“Material Restricted Subsidiary”: at any date of determination, any Restricted
Subsidiary that would account for more than 5%, individually or 7.5%, with
respect to one or more Restricted Subsidiaries in the aggregate, of the
Consolidated Total Assets or gross revenue (as shown on the most recent
financial statements of LLC Parent delivered pursuant to Section 5.1(a) or (b))
of the Parent Companies, the Borrowers and the Restricted Subsidiaries on a
Consolidated basis for such period, determined in accordance with GAAP; provided
that if, at any time and from time to time after the Closing Date, Domestic
Subsidiaries that are not Guarantors solely because they do not meet the
thresholds set forth above comprise in the aggregate more than 7.5% of the
Consolidated Total Assets or the gross revenue (as shown on the most recent
financial statements of LLC Parent delivered pursuant to Section 5.1(a) or (b))
of the Parent Companies, the Borrowers and the Restricted Subsidiaries on a
Consolidated basis for

 

19

--------------------------------------------------------------------------------


 

such period, determined in accordance with GAAP, then the Borrower Agent shall,
not later than 45 days after the date by which financial statements for such
fiscal quarter are required to be delivered pursuant to Section 5.1(b),
(x) designate in writing to the Administrative Agent one or more of such
Domestic Subsidiaries as “Material Restricted Subsidiaries” so that Domestic
Subsidiaries that are not Guarantors do not comprise more than 7.5% in the
aggregate of the Consolidated Total Assets or the gross revenues (as shown on
the most recent financial statements of LLC Parent delivered pursuant to
Section 5.1(a) or (b)) of the Parent Companies, the Borrowers and the Restricted
Subsidiaries on a Consolidated basis for such period, determined in accordance
with GAAP and (y) comply with the provisions of Section 6.10 applicable to such
Subsidiary.

 

“Maturity Date”: December 4, 2017.

 

“Medicaid”: (a) the United States of America acting under Title XIX of the
Social Security Act, (b) any state or the District of Columbia acting pursuant
to a health plan adopted pursuant to Title XIX of the Social Security Act, or
(c) any agent, carrier, administrator or intermediary for any of the foregoing.

 

“Medicare”: (a) the United States of America acting under the Medicare program
established pursuant to Title XVIII of the Social Security Act, or (b) any
agent, carrier, administrator or intermediary for any of the foregoing.

 

“Medical Services”:  medical and health care services, performed or provided by
any Borrower or a Restricted Subsidiary to a Patient, which services include,
general medical and health care services, physician services, nurse and
therapist services, dental services, hospital services, skilled nursing facility
services, assisted living facility services, independent senior housing
services, Alzheimer’s services, comprehensive inpatient and outpatient
rehabilitation services, home health care services, hospice services,
residential and outpatient behavioral healthcare services, and medical or health
care equipment provided for a necessary or specifically requested valid and
proper medical or health purpose and any other service approved by the
Administrative Agent in its sole discretion.

 

“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

 

“Mortgage”: any mortgage, deed of trust, hypothec or other similar document made
by any Loan Party in favor of, or for the benefit of, the Collateral Agent for
the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrowers (taking into account
the law of the jurisdiction in which such mortgage, deed of trust, hypothec or
similar document is to be recorded).

 

“Multiemployer Plan”: a pension plan  that is a “multiemployer plan” (as defined
in Section 4001(a)(3) of ERISA) subject to Title IV of ERISA to which any ERISA
Affiliate incurs or otherwise has any obligation or liability, contingent or
otherwise.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event
received by the Parent Companies, the Borrowers or any of the Restricted
Subsidiaries, net of broker’s fees and commissions, attorneys’ fees,
accountants’ fees, investment banking fees, consulting fees, amounts (including
premiums or penalties, if any) required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset which
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other reasonable fees and expenses
(including legal fees and expenses) actually incurred by the Parent Companies,
the Borrowers or any of the Restricted Subsidiaries in connection therewith and
net of Taxes paid or reasonably estimated to be payable by such Parent Company,
such Borrower or such Restricted Subsidiary as a result thereof (after taking
into account any available tax credits or deductions and any tax sharing
arrangements) and any escrow or reserve for any adjustment in respect of the
sale price of such asset or assets and indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of the applicable Asset Sale undertaken by
the Parent Companies, the Borrowers or the Restricted Subsidiaries or other
liabilities in connection with such Asset Sale (provided that upon

 

20

--------------------------------------------------------------------------------


 

release of any such escrow or reserve, the amount released shall be considered
Net Cash Proceeds) and (b) in connection with any (i) Qualified Equity Issuance
or (ii) issuance or sale of debt securities or instruments or the incurrence of
Indebtedness, in each case, the cash proceeds received from such issuance or
incurrence, net of transaction costs, attorneys’ fees, investment banking fees,
accountants’ fees, consulting fees, underwriting discounts and commissions,
placement fees and other reasonable fees and expenses (including legal fees and
expenses) actually incurred in connection therewith.

 

“New Extending Lender”: as defined in Section 2.22(c).

 

“New Lender”: as defined in Section 2.21(a).

 

“Non-Excluded Taxes”: as defined in Section 2.16(a).

 

“Non-Extended Lender Loans”: as defined in Section 2.22(b).

 

“Non-Extended Loans”: as defined in Section 2.22(b).

 

“Non-Guarantor Subsidiary”: any Restricted Subsidiary of the Borrowers which is
not a Subsidiary Guarantor.

 

“Non-U.S. Lender”: as defined in Section 2.16(d).

 

“Note”: any promissory note evidencing any Loan.

 

“Notice of Intent to Cure”: as defined in Section 7.16(b).

 

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans, and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrowers,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans, and all other obligations and liabilities of the
Borrowers to the Administrative Agent, the Collateral Agent, or any Lender (or,
in the case of Specified Hedge Agreements and Cash Management Documents of the
Parent Companies, the Borrowers or any of the Restricted Subsidiaries to the
Administrative Agent, the Collateral Agent, any Lender, any Hedge Counterparty,
Cash Management Counterparty, or any of their Affiliates), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Specified Hedge Agreement, any Cash
Management Document, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to the Administrative Agent, the
Collateral Agent, or any Lender that are required to be paid by the Borrowers
pursuant hereto) or otherwise; other than Excluded Swap Obligations; provided
that (a) obligations of the Parent Companies, the Borrowers or any of the
Restricted Subsidiaries under any Specified Hedge Agreement or Cash Management
Document shall be secured and guaranteed pursuant to the Security Documents only
to the extent that, and for so long as, the other Obligations are so secured and
guaranteed and (b) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under any Specified Hedge Agreements or Cash Management Documents.

 

“OFAC”: the Officer of Foreign Assets Control of the United States Department of
the Treasury.

 

“Omega Intercreditor Agreement”: the Intercreditor Agreement, dated as of the
Closing Date, by and among the Administrative Agent, General Electric Capital
Corporation, as administrative agent under the ABL Credit Agreement, the
Borrowers, Landlord (as defined therein) and Tenants (as defined therein).

 

“Omega Lease”: the consolidated amended and restated master lease agreement,
dated as of December 1, 2012, by and among Landlord (as defined in the Omega
Intercreditor Agreement) and Tenants (as defined in the Omega Intercreditor
Agreement).

 

“Omega Lease Consent and Amendment Agreement”:  the agreement to consent, dated
as of June 20, 2012, by and among Lessor (as defined therein) and Lessee (as
defined therein).

 

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document.

 

“PATRIOT Act”: the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

 

21

--------------------------------------------------------------------------------


 

“Parent”: as defined in the preamble hereto.

 

“Parent Company”: LLC Parent, Parent and Holdings.

 

“Participant”: as defined in Section 10.6(h).

 

“Participant Register”: as defined in Section 10.6(h)(ii).

 

“Patient”: any Person receiving Medical Services from any Borrower or a
Restricted Subsidiary and all Persons legally liable to pay a Borrower or a
Restricted Subsidiary for such services other than Insurers.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permit”: with respect to any Person, any permit, approval, authorization,
license, registration, certificate (including certificates of occupancy),
concession, grant, franchise, variance or permission from any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Permitted Acquisition”: as defined in Section 7.4(g).

 

“Permitted Investor”: collectively, (i) any Person that is a member of LLC
Parent as of the Closing Date to the extent such Person, directly or indirectly,
owns or controls 10% or more of LLC Parent as of the Closing Date and to the
extent such Person has satisfied the requirements regarding OFAC, Anti-Terrorism
Laws, SEC, Healthcare Laws, and other similar regulations, (ii) GEN Management
LLC or GEN Management Investors, LLC and to the extent each such entity has
satisfied the requirements regarding OFAC, Anti-Terrorism Laws, SEC Healthcare
Laws, and other similar regulations, or (iii) any successor of the foregoing
pursuant to a Permitted Investor Transfer (which successors, to the extent such
successors will, directly or indirectly, own or control 10% or more of any Loan
Party, must satisfy requirements regarding OFAC, Anti-Terrorism Laws, SEC,
Healthcare Laws, and other similar regulations).

 

“Permitted Investor Transfer”:  one or more of the following, and, in the case
of clauses (ii)  and (iii) below, with the prior consent of Administrative Agent
(which consent shall not be unreasonably withheld, conditioned or delayed
(provided that Borrower Agent provides timely information reasonably requested
by Administrative Agent with respect to such proposed transferee, including,
without limitation, information with respect to OFAC, Anti-Terrorism Laws, SEC,
Healthcare Laws, and other similar regulations and activities):

 

(i)                                     any Disposition by a Permitted Investor
to another Permitted Investor

 

(ii)                                  any Disposition of a direct or indirect
interest in LLC Parent by a Permitted Investor to a family trust for estate
planning purposes; provided that such Permitted Investor does not Transfer the
power to direct or cause the direction of the management and policies of such
Person, whether by contract or otherwise;

 

(iii)                               any Disposition from any Permitted Investor
of any direct or indirect interest in LLC Parent to a Majority Controlled
Affiliate, or the admission of a new member into a Permitted Investor, provided
the Persons that had the power to direct or cause the direction of the
management and policies of such Permitted Investor on the Closing Date retain
such power over such Permitted Investor; or

 

(iv)                              the purchase by Health Care REIT, Inc. of
certain ownership interests in LLC Parent pursuant to that certain Amended and
Restated Call and Exchange Agreement, dated as of May 25, 2012 (as may be
amended, supplemented or otherwise modified from time to time).

 

“Permitted Refinancing”: with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if

 

22

--------------------------------------------------------------------------------


 

applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to any interest capitalized in connection
with, any premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized and undrawn letters of credit thereunder or as otherwise
permitted pursuant to Section 7.1, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or longer than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Obligations on
terms at least as favorable on the whole to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed or extended, (d) solely with respect to any Permitted
Refinancing of the ABL Facility or any Material Master Lease, the financial
covenants and events of default of any such modified, refinanced, refunded,
renewed or extended Indebtedness are not, taken as a whole, materially more
restrictive to the Loan Parties than the financial covenants and events of
default of the Indebtedness being modified, refinanced, refunded, renewed or
extended and (e) neither the Borrowers nor any Restricted Subsidiary shall be an
obligor or guarantor of the Indebtedness being modified, refinanced, refunded,
renewed or extended except to the extent that such Person was such an obligor or
guarantor in respect of the Indebtedness being modified, refinanced, refunded,
renewed or extended.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Pledged Securities”: as defined in the Guarantee and Collateral Agreement.

 

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

 

“Primary License”: with respect to any Healthcare Facility or Person operating
such Healthcare Facility, as the case may be, the certificate of need, Permit or
license to operate as an assisted living, skilled nursing or independent living
facility; provided, however, that the Required Approvals as defined in the
Acquisition Agreement shall suffice as Primary Licenses where new Primary
Licenses are being issued as a result of and following the Acquisition and until
such new Primary Licenses are issued.

 

“Prime Rate”: as defined in the definition of “ABR”.

 

“Pro Forma Basis”: for any period, with respect to the Transactions or any
proposed acquisition, investment, distribution or any other action which
requires compliance with any test or covenant hereunder, compliance as of the
transaction date will be determined giving the following pro forma effect to the
Transactions or such proposed acquisition investment, distribution or any such
other action: (a) pro forma effect will be given to any Indebtedness incurred
during or after the relevant period to the extent the Indebtedness is
outstanding or is to be incurred on the transaction date as if the Indebtedness
had been incurred on the first day of the relevant period; (b) pro forma
calculations of interest on Indebtedness bearing a floating interest rate will
be made as if the rate in effect on the transaction date (taking into account
any Hedge Agreement applicable to the Indebtedness if the Hedge Agreement has a
remaining term of at least 12 months) had been the applicable rate for the
entire relevant period; (c) Consolidated Interest Expense related to any
Indebtedness no longer outstanding or to be repaid or redeemed on the
transaction date, except for Consolidated Interest Expense accrued during the
relevant period under this Agreement to the extent of the Loans in effect on the
transaction date, will be excluded; and (d) pro forma effect will be given to
(i) the creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries, and (ii) the acquisition or Disposition of companies, divisions or
lines of businesses by the Borrowers and the Restricted Subsidiaries, including
any acquisition or Disposition of a company, division or line of business since
the beginning of the relevant period by a Person that became a Restricted
Subsidiary after the beginning of the relevant period that have occurred since
the beginning of

 

23

--------------------------------------------------------------------------------


 

the relevant period as if such events had occurred, and, in the case of any
Disposition, the proceeds thereof applied, on the first day of the relevant
period. For purposes of determining Consolidated Interest Expense, Consolidated
Cash Interest Expense, Consolidated Fixed Charges, Consolidated Rental Expense,
Consolidated EBITDA, Consolidated EBITDAR and Consolidated Net Income, any
discontinuation of discontinued operations as defined under Financial Accounting
Standards Board Accounting Standards Codification 205-20 occurring during the
relevant period shall be given effect in accordance with that standard.  To the
extent that pro forma effect is to be given to an acquisition or Disposition of
a company, division or line of business, the pro forma calculation will be based
upon the most recent four full fiscal quarters for which the relevant financial
information is available (including cost savings to the extent such cost savings
would be consistent with the definition of “Consolidated EBITDA”).

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Purchase Money Indebtedness”: as defined in Section 7.1(d).

 

“Purchasing Borrower Party”: the Borrowers or any Subsidiary of the Borrowers
that becomes an Assignee pursuant to Section 10.6(b).

 

“Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.

 

“Qualified Equity Issuance”: any issuance by LLC Parent of its Capital Stock in
a public or private offering or contribution to its capital (in each case, other
than in the form of Disqualified Capital Stock), which has been contributed in
cash as common equity to the Borrowers.

 

“Real Property Financing Obligations”: with respect to any Person, financing
obligations and Capital Lease Obligations of such Person, to the extent such
financing obligations or Capital Lease Obligations are related to real property.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Parent Companies, the Borrowers, or any of the Restricted Subsidiaries, in
an amount for each such event exceeding $1,500,000.

 

“Refinanced Loans”: as defined in Section 10.1(d).

 

“Refinancing”: as defined in the recitals hereto.

 

“Register”: as defined in Section 10.6(b)(iv).

 

“Regulation T”: Regulation T of the Board as in effect from time to time.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Regulation X” Regulation X of the Board as in effect from time to time.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Parent Companies, the Borrowers or
any Restricted Subsidiary for its own account in connection therewith that are
not paid to the Administrative Agent pursuant to Section 2.8(b) as a result of
the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice signed on behalf of the Parent
Companies, the Borrowers, or any of the Restricted Subsidiaries by a Responsible
Officer stating that the Parent Companies, the Borrowers, or such Restricted
Subsidiaries (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an (x) Asset Sale
(which, for the avoidance of doubt, shall not include the Hospice Sale
Prepayment Amount) to acquire assets useful in its (or such Restricted
Subsidiary’s) business or in connection with a Permitted Acquisition or
(y) Recovery Event to acquire or repair assets useful in its (or such Restricted
Subsidiary’s) business or in connection with a Permitted Acquisition.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount contractually
committed to be expended prior to the relevant Reinvestment Prepayment Date (a
“Committed Reinvestment Amount”), or actually expended prior to such date, in
each case to acquire or repair assets useful in the Business or in connection
with a Permitted Acquisition.

 

24

--------------------------------------------------------------------------------


 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (i) the date occurring 180 days after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date on
which the Parent Companies, the Borrowers, or any of the Borrowers’ Restricted
Subsidiaries shall have determined not to acquire or repair assets useful in
their or such Restricted Subsidiary’s business or in connection with a Permitted
Acquisition with such portion of such Reinvestment Deferred Amount.

 

“Related Parties”: as to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, attorneys-in-fact, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” any release, threatened release, spill, emission, leaking, pumping,
pouring, emitting, emptying, escape, injection, deposit, disposal, discharge,
dispersal, dumping, leaching or migration of Hazardous Material into or through
the environment.

 

“Remedial Action”: all actions required to (a) clean up, remove, treat or in any
other way address any Hazardous Material Released into the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

“Replacement Loans”: as defined in Section 10.1(d).

 

“Representatives”: as defined in Section 10.14.

 

“Required Lenders”: at any time, the holders of more than 50% of the sum of the
aggregate unpaid principal amount of the Loans then outstanding.

 

“Required Prepayment Date”: as defined in Section 2.8(e).

 

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president, senior vice
president, chief financial officer (or similar title), chief operating officer,
controller or treasurer (or similar title) of the Parent Companies or the
Borrowers, as applicable, and, with respect to financial matters, the chief
financial officer (or similar title) or treasurer (or similar title) of LLC
Parent.

 

“Restricted Payment”: any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Capital Stock)) with respect
to any Capital Stock of the Borrowers or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property (other than Qualified
Capital Stock)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Capital Stock in the Parent Companies, the Borrowers or any Restricted
Subsidiary.

 

“Restricted Subsidiary”: any Subsidiary of the Borrowers that is not an
Unrestricted Subsidiary.

 

“Sabra Intercreditor Agreement”: the Intercreditor Agreement, dated as of the
Closing Date, by and among the Landlords (as defined in the Sabra Lease Consent
and Amendment Agreement), the Administrative Agent and General Electric Capital
Corporation as administrative agent under the ABL Credit Agreement.

 

“Sabra Lease”: collectively, the Master Leases (as defined in the Sabra Lease
Consent and Amendment Agreement), as the same may have been or may be amended,
consolidated or otherwise modified.

 

“Sabra Lease Consent and Amendment Agreement”: the consent and agreement, dated
as of June 20, 2012, by and among the Landlords (as defined therein) and the
Genesis Borrower.

 

“Sale and Lease-Back Transaction”: any arrangement with any Person providing for
the leasing by the Borrowers or any of the Restricted Subsidiaries of real or
personal property which has been or is to be sold or transferred by the
Borrowers or such Restricted Subsidiary to such Person or from any other Person
to whom funds have been or are to be advanced by such Person based on a Lien on,
or an assignment of, such property and rental obligations of the Borrowers or
such Restricted Subsidiary.

 

25

--------------------------------------------------------------------------------


 

“Sanctions”: any international economic sanction administered or enforced by
OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“S&P”: Standard & Poor’s Ratings Group, Inc., or any successor to the rating
agency business thereof.

 

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Secured Parties”: collectively, the Lenders, the Administrative Agent, the
Collateral Agent, any Hedge Counterparty, any Cash Management Counterparty, any
other holder from time to time of any of the Obligations (in their capacities as
holders thereof) and, in each case, their respective successors and permitted
assigns.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Intercreditor Agreement, the Material Master Lease Intercreditor
Agreements, the Mortgages and all other security documents hereafter delivered
to the Administrative Agent purporting to grant a Lien on any Property of any
Loan Party to secure the Obligations.

 

“Sold Entity or Business”: as set forth in the definition of the term
“Consolidated EBITDA”.

 

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and
(d) such Person will be able to pay its debts as they mature.  For purposes of
this definition, (i) “debt” means liability on a “claim”, (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.

 

“Specified Acquisition Agreement Representations”: the representations and
warranties made by the Sun Borrower in the Acquisition Agreement as are material
to the interest of the Lenders, but only to the extent that the Genesis Borrower
has the right to terminate its obligations under the Acquisition Agreement as a
result of a breach of such representation in the Acquisition Agreement.

 

“Specified Representations”: the representations and warranties made by any Loan
Party in or pursuant to Section 3.1(a), Section 3.2(a)(i), 3.2(a)(ii)(A),
3.2(a)(ii)(B), Section 3.5, Section 3.8, Section 3.10, Section 3.17, and
Section 3.22.

 

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrowers or any of the Restricted Subsidiaries and (ii) any Hedge Counterparty
at the time such Hedge Agreement was entered into, as counterparty and (b) that
has been designated by the Borrowers, by notice to the Administrative Agent, as
a Specified Hedge Agreement.  The designation of any Hedge Agreement as a
Specified Hedge Agreement shall not create in favor of the Lender or Affiliate
thereof that is a party thereto any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the
Guarantee and Collateral Agreement.

 

“Sponsor”: Formation Capital LLC.

 

“Subordinated Indebtedness”: with respect to Obligations, any Indebtedness of
any Loan Party that is by its terms subordinated in right of payment to any of
the Obligations.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a

 

26

--------------------------------------------------------------------------------


 

majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, directly or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of the
Borrowers; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a director’s “qualifying share” of the former Person shall be deemed to be
outstanding.

 

“Subsidiary Guarantors”: each Subsidiary listed on Schedule 1.1A, and each other
Restricted Subsidiary that is or becomes a party to this Agreement pursuant to
Section 6.10.

 

“Subsidiary Redesignation”: as defined in the definition of “Unrestricted
Subsidiary”.

 

“Sun Borrower”: as defined in the preamble hereto.

 

“Syndication Agent”: General Electric Capital Corporation.

 

“Swap Transaction”: means any agreement, contract or transaction between the
Borrowers and any Secured Party that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act.

 

“Tax Affiliate”: (a) the Borrowers and (b) any Affiliate of any Borrower with
which such Borrower files or is eligible to file consolidated, combined or
unitary Tax Returns.

 

“Tax Distributions”: as defined in Section 7.6(a).

 

“Tax Return”: as defined in Section 3.7.

 

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Third-Party Payor Programs”: Medicare, Medicaid, TRICARE, Blue Cross/Blue
Shield or any other public program or private commercial insurance, managed
care, or employee assistance program providing reimbursement or coverage for
Medical Services and with which a Borrower or any of its Subsidiaries has
entered into a participation agreement, provider agreement, or similar
arrangement for coverage of eligible Patients.

 

“Title IV Plan”: a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Transactions”: collectively, (a) the Acquisition; (b) the consummation of the
Refinancing; (c) the execution and delivery of the Loan Documents and the
incurrence of the obligations thereunder; and (d) the payment of all fees and
expenses to be paid in connection with the foregoing.

 

“Treasury Rate”: with respect to any date of determination, the yield to
maturity at such date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) that has become publicly available at least two
Business Days prior to such date (or, if such Statistical Release is no longer
published, any publicly available source of similar market data)) most nearly
equal to the period from such date to the first anniversary of the Closing Date;
provided, however, that if the period from such date to the first anniversary of
the Closing Date is not equal to the constant maturity of a United States
Treasury security for which a weekly average yield is given, the Treasury Rate
shall be obtained using the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year.

 

“TRICARE” means (a) the United States of America acting under TRICARE, or
(b) any agent, carrier, administrator or intermediary for any of the foregoing.

 

“Trigger Date”: as defined in Section 2.8(b).

 

“Type”: as to any Loan, its classification as an ABR Loan or a Eurodollar Loan.

 

“UCC”: the Uniform Commercial Code of the State of New York, as in effect on the
date hereof.

 

“United States”: the United States of America.

 

“Unrestricted Subsidiary”: (a) any Subsidiary of the Borrowers designated by the
Borrower Agent as an Unrestricted Subsidiary hereunder on Schedule 1.1B or by
written notice to the Administrative Agent; provided that the Borrower Agent
shall only be permitted to so designate a Subsidiary as an Unrestricted
Subsidiary so long as (i) immediately before and after such designation, (x) no
Event of Default shall

 

27

--------------------------------------------------------------------------------


 

have occurred and be continuing and (y) the Borrowers and the Restricted
Subsidiaries shall be in compliance with each Financial Condition Covenant
calculated on a Pro Forma Basis, (ii) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of any other Indebtedness of any Loan Party,
(iii) the designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrowers therein at the date of designation in
an amount equal to the fair market value as determined by the Borrowers in good
faith of the Borrowers’ or its Subsidiary’s (as applicable) Investment therein,
(iv) the designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall constitute the incurrence at the time of designation of any Indebtedness
or Liens of such Subsidiary existing at such time and (v) the Borrower Agent
shall have delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of LLC Parent, certifying compliance with the
requirements of preceding clauses (i) through (iv), and (b) any Subsidiary of an
Unrestricted Subsidiary. The Borrower Agent may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided that (A) immediately after such
designation, no Default shall have occurred and be continuing and (B) the
Borrower Agent shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of LLC Parent, certifying
compliance with the requirements of preceding clause (A); provided, further,
that no Unrestricted Subsidiary that has been designated as a Restricted
Subsidiary pursuant to a Subsidiary Redesignation may again be designated as an
Unrestricted Subsidiary.

 

“U.S. Lender”: as defined in Section 2.16(e).

 

“Ventas”: Ventas, Inc., a Delaware corporation.

 

“Ventas Guaranty”: that certain Guaranty, dated December 1, 2010, by and from
the Genesis Borrower with respect to the master lease agreement entered into
with certain affiliates of Ventas as landlord.

 

“Voting Stock”: Capital Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such entity shall have or might
have voting power by reason of the occurrence of any contingency).

 

“Waivable Mandatory Prepayment”: as defined in Section 2.8(e).

 

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness being refinanced or any Indebtedness that
is being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any amortization or prepayments made
on such Applicable Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.

 

“Wholly-Owned”: as to any Person, a Subsidiary of such person all of the
outstanding Capital Stock of which (other than director’s qualifying shares) are
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.

 

“Withdrawal Liability”: at any time, any liability incurred (whether or not
assessed) by any ERISA Affiliate and not yet satisfied or paid in full at such
time with respect to any Multiemployer Plan pursuant to Section 4201 of ERISA.

 

1.2                               Other Definitional Provisions.  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to the Parent Companies, the
Borrowers and their Subsidiaries not defined in Section 1.1 and accounting terms
partly

 

28

--------------------------------------------------------------------------------


 

defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP, (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
and (iii) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to in Section 7 shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value.”  To the extent that
any provision of this Agreement requires or tests compliance with (or with
respect to) the Financial Condition Covenants prior to the date that such
covenants are first tested, such provision shall be deemed to refer to the first
covenant level set forth in each applicable Financial Condition Covenant.

 

(c)                                  Unless otherwise specified herein, any
calculation of the Fixed Charge Coverage Ratio, Interest Coverage Ratio,
Consolidated Total Leverage Ratio, and Consolidated Senior Secured Leverage
Ratio shall be determined based on the most recently ended fiscal quarter for
which financial statements are required to be delivered pursuant to
Section 5.1(a) or (b), as applicable, prior to the applicable date of
determination and subject to pro forma adjustments to the extent specified in
any applicable provision.

 

(d)                                 The words “hereof”, “herein” and “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Annex, Section, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

 

(e)                                  The term “license” shall include
sub-licenses.

 

(f)                                   The term “lease” shall include sub-leases.

 

(g)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS

 

2.1                               Initial Commitments.  (a) Subject to the terms
and conditions hereof, each Lender severally agrees to make a term loan (a
“Loan”) in Dollars to the Borrowers on the Closing Date in an amount not to
exceed the amount of the Initial Commitment of such Lender.  The Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower
Agent and notified to the Administrative Agent in accordance with Sections 2.3
and 2.9.

 

(b)                                 The Borrowers shall pay a closing fee equal
to 6.00% (the “Closing Fee”) of the Loans outstanding on the Closing Date, which
Closing Fee shall be payable to the Administrative Agent for the account of each
Lender in accordance with its pro rata share as of and on the Closing Date and
which Closing Fee may be paid as an additional upfront fee or original issue
discount. Such Closing Fee shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.2                               [Reserved].

 

2.3                               Procedure for Loan Borrowing.  The Borrower
Agent shall give the Administrative Agent irrevocable notice, substantially in
the form of Exhibit A-1 hereto, (which notice must be received by the

 

29

--------------------------------------------------------------------------------


 

Administrative Agent not later than 3:00 P.M., New York City time, one Business
Day prior to the anticipated Closing Date or, in the case the Loans on the
Closing Date shall be Eurodollar Loans, three Business Days prior to the
anticipated Closing Date) requesting that the Lenders make the Loans on the
Closing Date and specifying (i) the aggregate principal amount to be borrowed,
(ii) the requested Borrowing Date, (iii) whether such Loans being incurred are
to be made as ABR Loans or, to the extent permitted hereunder, Eurodollar Loans
and, if Eurodollar Loans, the initial Interest Period applicable thereto and
(iv) the appropriate Borrower or Borrowers.  Upon receipt of such borrowing
notice the Administrative Agent shall promptly notify each Lender thereof.  Not
later than 10:00 A.M., New York City time, on the Closing Date each Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Loan or Loans to be made by such
Lender.

 

2.4                               Repayment of Loans.  The Loan of each Lender
shall be payable in equal consecutive quarterly installments, commencing on
December 31, 2012, on the last Business Day of each of December, March, June and
September following the Closing Date, as indicated below (as adjusted to reflect
any prepayments thereof in accordance with Section 2.14(h)):

 

Date of Payment

 

Amount of Loan Payment

 

December 31, 2012

 

$

2,708,333.33

 

March 31, 2013

 

$

4,062,500

 

June 30, 2013

 

$

4,062,500

 

September 30, 2013

 

$

4,062,500

 

December 31, 2013

 

$

4,062,500

 

March 31, 2014

 

$

4,062,500

 

June 30, 2014

 

$

4,062,500

 

September 30, 2014

 

$

4,062,500

 

December 31, 2014

 

$

4,062,500

 

March 31, 2015

 

$

4,062,500

 

June 30, 2015

 

$

4,062,500

 

September 30, 2015

 

$

4,062,500

 

December 31, 2015

 

$

4,062,500

 

March 31, 2016

 

$

4,062,500

 

June 30, 2016

 

$

4,062,500

 

September 30, 2016

 

$

4,062,500

 

December 31, 2016

 

$

4,062,500

 

March 31, 2017

 

$

4,062,500

 

June 30, 2017

 

$

4,062,500

 

September 30, 2017

 

$

4,062,500

 

Maturity Date

 

$

245,104,166.67

 

 

2.5                               Repayment of Loans.  (a)  Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender the principal amount of each outstanding Loan of such
Lender made to the Borrowers in installments according to the amortization
schedule set forth in Section 2.4 (or on such earlier date on which the Loans
become due and payable pursuant to Section 8).  Each Borrower hereby further
agrees to pay interest on the unpaid principal amount of the Loans made to the
Borrowers from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in
Section 2.11.

 

30

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything herein to the
contrary, each Lender may, at its option, elect not to receive its pro rata
share of any scheduled installments of principal repayments made pursuant to
Section 2.4 and Section 2.5(a) (other than payments due on the Maturity Date or
such earlier date on which the Loans become due and payable pursuant to
Section 8), by giving written notice to the Borrower Agent and the
Administrative Agent of its election to do so at least five Business Days prior
to the next scheduled installment of principal repayments. Any Lender may revoke
such election at any time by giving written notice to the Borrower Agent and the
Administrative Agent of its election to do so no later than two Business Days
prior to the next scheduled installment of principal repayments.

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrowers to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(d)                                 (i) The Administrative Agent, on behalf of
the Borrowers, shall maintain the Register pursuant to Section 10.6(b)(iv), and
a subaccount therein for each Lender, in which shall be recorded (A) the amount
of each Loan made hereunder and any Note evidencing such Loan, the Type of such
Loan and each Interest Period applicable thereto, (B) the amount of any
principal, interest and fees, as applicable, due and payable or to become due
and payable from the Borrowers to each Lender hereunder and (C) the amount of
any sum received by the Administrative Agent hereunder from the Borrowers and
each Lender’s share thereof.

 

(e)                                  The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 2.5(d) shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrowers therein recorded (absent manifest
error); provided, however, that the failure of the Administrative Agent or any
Lender to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of the Borrowers to repay (with
applicable interest) the Loans made to the Borrowers by such Lender or the other
obligations of the Borrowers to such Lender in accordance with the terms of this
Agreement.

 

(f)                                   Any Lender may request that the Loans made
by it be evidenced by a promissory note.  In such event, the Borrowers shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in the form attached hereto as Exhibit I.  Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 10.6) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

2.6                               Fees, etc.  Each Borrower agrees to pay to the
Administrative Agent the fees in the amounts and on the dates as set forth in
any fee agreements.

 

2.7                               Optional Prepayments.  (a)  The Borrowers may
at any time prepay the Loans, in whole or in part, subject to Section 2.14(i),
but otherwise without premium or penalty, upon irrevocable notice (provided that
such notice may be conditioned on receiving proceeds of any refinancing or
Disposition) in substantially the form of Exhibit H hereto delivered to the
Administrative Agent no later than 3:00 P.M., New York City time, three Business
Days prior thereto, in the case of Eurodollar Loans, and no later than
3:00 P.M., New York City time, one Business Day prior to, in the case of ABR
Loans, which notice shall specify (i) the date and amount of prepayment, and
(ii) whether the prepayment is of Eurodollar Loans or ABR Loans; provided that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrowers shall also pay any amounts
owing pursuant to Section 2.17.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each

 

31

--------------------------------------------------------------------------------


 

relevant Lender thereof.  If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with accrued interest to such date on the amount prepaid.  Partial prepayments
of Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof, and shall be subject to the provisions
of Section 2.14.

 

(b)                                 Amounts to be applied in connection with
prepayments pursuant to this Section shall be applied to the Obligations in
accordance with Section 2.14.  Each prepayment of Loans under this Section shall
be accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

 

2.8                               Mandatory Prepayments.  (a)  If any
Indebtedness (other than any Indebtedness permitted to be incurred in accordance
with Section 7.1 or Section 7.10) shall be incurred by the Parent Companies, the
Borrowers or any of the Restricted Subsidiaries, the Borrowers shall pay an
amount equal to 100% of the Net Cash Proceeds of such Indebtedness within three
Business Days of the date of receipt thereof to the Administrative Agent to be
applied to the Obligations in accordance with Section 2.14.

 

(b)                                 If on any date any of the Parent Companies,
the Borrowers or any of the Restricted Subsidiaries shall for its own account
receive Net Cash Proceeds from any Asset Sale (other than any Asset Sale that is
of ABL Priority Collateral (as defined in the Intercreditor Agreement)) in
excess of an aggregate amount of $5,000,000 per fiscal year or any Recovery
Event (other than any Recovery Event that is of ABL Priority Collateral (as
defined in the Intercreditor Agreement)) in excess of an aggregate amount of
$5,000,000 per fiscal year then, unless a Reinvestment Notice shall be delivered
in respect thereof, the Borrowers shall pay an amount equal to 100% of such Net
Cash Proceeds within three Business Days of the date of receipt thereof to the
Administrative Agent to be applied to the Obligations in accordance with
Section 2.14; provided that notwithstanding the foregoing, (i) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be paid to the
Administrative Agent to be applied to the Obligations in accordance with
Section 2.14 and (ii) on the date (the “Trigger Date”) that is 180 days after
any such Reinvestment Prepayment Date, an amount equal to the portion of any
Committed Reinvestment Amount with respect to the relevant Reinvestment Event
not actually expended by such Trigger Date shall be paid to the Administrative
Agent to be applied to the Obligations in accordance with Section 2.14.

 

(c)                                  If, for any fiscal year of the Borrowers
commencing with the fiscal year ending December 31, 2013, there shall be Excess
Cash Flow, the Borrowers shall, on the relevant Excess Cash Flow Application
Date thereafter, pay an amount equal to the Excess Cash Flow Percentage of such
Excess Cash Flow to the Administrative Agent to be applied to the Obligations in
accordance with Section 2.14.  Each such payment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than five Business Days after the
date financial statements are required to be delivered pursuant to
Section 5.1(b).

 

(d)                                 Amounts to be applied in connection with
prepayments pursuant to Section 2.8 shall be applied to the Obligations in
accordance with Section 2.14.

 

(e)                                  Anything contained herein to the contrary
notwithstanding, so long as any Loans are outstanding, in the event the
Borrowers are required to make any mandatory prepayment under Section 2.8(b) or
(c) (each, a “Waivable Mandatory Prepayment”), not less than five Business Days
prior to the date (the “Required Prepayment Date”) on which the Borrowers are
required to make such Waivable Mandatory Prepayment, the Borrower Agent shall
notify the Administrative Agent of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Loan of the amount of such Lender’s pro rata share of such Waivable
Mandatory Prepayment and such Lender’s option to refuse such amount. Each such
Lender may exercise such option

 

32

--------------------------------------------------------------------------------


 

by giving written notice to the Borrower Agent and the Administrative Agent of
its election to do so on or before two Business Days prior to the Required
Prepayment Date (it being understood that any Lender which does not notify the
Borrower Agent and the Administrative Agent of its election to exercise such
option on or before two Business Days prior to the Required Prepayment Date
shall be deemed to have elected, as of such date, not to exercise such option).
On the Required Prepayment Date, the Borrowers shall pay to the Administrative
Agent the amount of the Waivable Mandatory Prepayment, which amount shall be
applied (i) in an amount equal to that portion of the Waivable Mandatory
Prepayment payable to those Lenders that have elected not to exercise such
option, to prepay the Loans of such Lenders (which prepayment shall be applied
in accordance with Section 2.14), and (ii) to the extent of any excess, to the
Borrowers for working capital and general corporate purposes.

 

2.9                               Conversion and Continuation Options.  (a)  The
Borrower Agent may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice substantially
in the form of Exhibit A-2 hereto of such election no later than 12:00 P.M., New
York City time, on the third Business Day preceding the proposed conversion
date; provided that if any Eurodollar Loan is so converted on any day other than
the last day of the Interest Period applicable thereto, the Borrowers shall also
pay any amounts owing pursuant to Section 2.17.  The Borrower Agent may elect
from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice substantially in the form of
Exhibit A-2 hereto of such election no later than 12:00 P.M., New York City
time, on the third Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor);
provided that no ABR Loan under a particular Facility may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such conversions.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

 

(b)                                 Any Eurodollar Loan may be continued as such
by the Borrowers giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1 and no later than 12:00 P.M., New York City time, on the
third Business Day preceding the proposed continuation date, of the length of
the next Interest Period to be applicable to such Loans; provided that if any
Eurodollar Loan is so continued on any day other than the last day of the
Interest Period applicable thereto, the Borrowers shall also pay any amounts
owing pursuant to Section 2.17 and; provided, further, that no Eurodollar Loan
under a particular Facility may be continued as such when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such continuations, in which case, such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period and; provided, further, that if the Borrower Agent shall fail to
give any required notice as described above in this paragraph such Loans shall
be automatically continued as Eurodollar Loans with an Interest Period of one
month on the last day of such then expiring Interest Period.  Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

 

2.10                        Minimum Amounts and Maximum Number of Eurodollar
Tranches.  Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions, continuations and optional prepayments of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that (a) after giving effect thereto, the
aggregate principal amount of Eurodollar Loans comprising each tranche of
Eurodollar Loans shall be equal to a minimum of $1,000,000 or a whole multiple
of $100,000 in excess thereof and (b) no more than 10 tranches of Eurodollar
Loans shall be outstanding at any one time.

 

33

--------------------------------------------------------------------------------


 

2.11                        Interest Rates and Payment Dates.  (a)  Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate determined
for such day plus the Applicable Margin.

 

(b)                                 Each ABR Loan shall bear interest at a rate
per annum equal to the ABR plus the Applicable Margin.

 

(c)                                  If (i) all or a portion of the principal
amount of any Loan shall not be paid when due (whether at the stated maturity,
by acceleration or otherwise) or (ii) all or a portion of any interest payable
on any Loan or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2%, from the date of such non-payment until such amount is paid in
full (as well after as before judgment).

 

(d)                                 Interest shall be payable by the Borrowers
in arrears on each Interest Payment Date; provided that interest accruing
pursuant to paragraph (c) of this Section shall be payable from time to time on
demand.

 

2.12                        Computations of Interest and Fees.  (a)  All
computations of interest and of fees shall be made by the Applicable Agent on
the basis of a year of 360 days and, in the case of ABR Loans 365/366 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest and fees are
payable.  Each determination of an interest rate or the amount of a fee
hereunder shall be made by the Administrative Agent (including determinations of
a Eurodollar Rate or ABR in accordance with the definitions of “Eurodollar Rate”
and “ABR”, respectively) and shall be conclusive, binding and final for all
purposes, absent manifest error.

 

(b)                                 The Administrative Agent shall as soon as
practicable notify the Borrower Agent and the relevant Lenders of each
determination of a Eurodollar Rate.  Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower Agent and the relevant Lenders of the effective date and the
amount of each such change in interest rate.  The Administrative Agent shall, at
the request of the Borrower Agent, deliver to the Borrower Agent a statement
showing the quotations used by the Administrative Agent in determining any
interest rate or fee pursuant to Section 2.11(a) and Section 2.11(b).

 

2.13                        Inability to Determine Interest Rate.  If prior to
the first day of any Interest Period for any Eurodollar Loan:

 

(a)                                 the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or

 

(b)                                 the Administrative Agent shall have received
notice from the Required Lenders that by reason of any changes arising after the
date of this Agreement the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period, the Administrative Agent shall give telecopy
notice thereof to the Borrower Agent and the relevant Lenders as soon as
practicable thereafter.  If such notice is given (x) any Eurodollar Loans under
the relevant Facility requested to be made on the first day of such Interest
Period shall be made as ABR Loans, (y) any

 

34

--------------------------------------------------------------------------------


 

Loans under the relevant Facility that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (z) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period with respect
thereto, to ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent (which action the Administrative Agent will take promptly
after the conditions giving rise to such notice no longer exist), no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrower Agent have the right to convert Loans under the relevant
Facility to Eurodollar Loans.

 

2.14                        Pro Rata Treatment and Payments.  (a)  Each
borrowing by the Borrowers from the Lenders hereunder and each payment by the
Borrowers shall be made pro rata according to the respective Loan Percentages of
the relevant Lenders in respect of each tranche of the Loans.  Subject to
Sections 2.21(d)(iv) and Section 2.22(b)(2), each payment (including
prepayments) in respect of principal, interest or fees in respect of Loans shall
be applied among tranches of Loans as directed by the Borrower Agent.  Each
payment (including prepayments) in respect of principal or interest in respect
of any tranche of the Loans and each payment in respect of fees payable
hereunder shall be applied to the amounts of such obligations owing to the
Lenders with respect to such tranche, pro rata according to the respective
amounts then due and owing to such Lenders; provided, the provisions of this
sentence shall not be construed to apply to any payment made pursuant to
Sections 2.21 or 2.22, or obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant.

 

(b)                                 Payments.  The Borrowers shall make each
payment under any Loan Document not later than 2:00 P.M., New York City time, on
the day when due to the Administrative Agent by wire transfer to the following
account (or at such other account or by such other means to such other address
as Administrative Agent shall have notified the Borrower Agent in writing within
a reasonable time prior to such payment) in immediately available Dollars and
without setoff or counterclaim:

 

In the case of the Administrative Agent:

 

Bank Name:

Barclays Bank PLC

 

 

Address:

70 Hudson Street

 

Jersey City, NJ 07302

 

 

ABA #:

026 002 574

 

 

Account #:

Clad Control Account

 

 

Account Name:

050-019104

 

(c)                                  Payment Dates.  If any payment hereunder
(other than payments on Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(d)                                 Advancing Payments.  (i)  Unless the
Administrative Agent shall have been notified in writing by any Lender prior to
a borrowing that such Lender will not make the amount that would constitute its
share of such borrowing available to the Administrative Agent, the
Administrative

 

35

--------------------------------------------------------------------------------


 

Agent may assume that such Lender is making such amount available to the
Administrative Agent, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount.  If such
amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Lender shall pay to the Administrative Agent
on demand, such amount with interest thereon, at a rate equal to the greater of
(i) the Federal Funds Effective Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent.  A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
paragraph shall be presumptively correct in the absence of manifest error.  If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall give notice of such fact to the
Borrower Agent and the Administrative Agent shall also be entitled to recover
such amount with interest thereon at the rate per annum applicable to ABR Loans
under the relevant Facility, on demand, from the Borrower Agent.  If the
Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by the Borrowers for
such period.  If such Lender pays its share of the applicable borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing.

 

(ii)                                  Unless the Administrative Agent shall have
been notified in writing by the Borrower Agent prior to the date of any payment
due to be made by the Borrowers hereunder that such Borrower will not make such
payment to the Administrative Agent, the Administrative Agent may assume that
the Borrowers are making such payment, and the Administrative Agent may, but
shall not be required to, in reliance upon such assumption, make available to
the relevant Lenders their respective pro rata shares of a corresponding
amount.  If such payment is not made to the Administrative Agent by the
Borrowers within three Business Days after such due date, the Administrative
Agent shall be entitled to recover, on demand, from each relevant Lender to
which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate.  Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrowers.

 

(e)                                  Application of Voluntary Prepayments. 
Unless otherwise provided in this Section or elsewhere in any Loan Document, all
payments and any other amounts received by an Administrative Agent from or for
the benefit of the Borrowers shall be applied to repay the Obligations the
Borrower Agent designates.  Amounts repaid or prepaid pursuant to this clause
(e) or clause (f) below on account of the Loans may not be reborrowed.

 

(f)                                   Application of Mandatory Prepayments. 
Subject to the provisions of clause (g) below with respect to the application of
payments during the continuance of an Event of Default, any payment made by the
Borrowers to an Agent pursuant to Section 2.8 or any other prepayment of the
Obligations required to be applied in accordance with this clause (f) shall be
applied: first, to repay the outstanding principal balance of the Loans until
paid in full, and second, the excess (if any) shall be retained by the
Borrowers.

 

(g)                                  Application of Payments During an Event of
Default.  Notwithstanding anything herein to the contrary, following the
occurrence and during the continuance of an Event of Default, and notice thereof
to the Administrative Agent by the Borrower Agent or the Required Lenders, all
payments received on account of the Obligations shall be applied by the
Administrative Agent as follows:

 

36

--------------------------------------------------------------------------------


 

first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent in
its capacity as such;

 

second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees and
disbursements and other charges of counsel) arising under the Loan Documents,
ratably among them in proportion to the respective amounts described in this
clause second payable to them;

 

third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause third payable to them;

 

fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and amounts owing with respect to Specified Hedge
Agreements and Cash Management Documents in each case ratably based upon the
respective aggregate amounts of all such Obligations owing in accordance with
the respective amounts thereof then due and payable;

 

fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent and the Lenders based upon the respective
aggregate amounts of all such Obligations owing to them in accordance with the
respective amounts thereof then due and payable; and

 

finally, the balance, if any, after all Obligations have been paid in full, to
the Borrowers or as otherwise required by Law;

 

provided, that, notwithstanding anything to the contrary set forth above, in no
event shall the proceeds of any Collateral owned, or any Guarantee Obligations
provided, by any Loan Party under any Loan Document be applied to repay or cash
collateralized any Excluded Swap Obligation with respect to such Loan Party.

 

(h)                                 Application of Payments Generally.  All
repayments of any Loans shall be applied first, to repay such Loans outstanding
as ABR Loans or Loans subject to a fixed rate of interest and then, to repay
such Loans outstanding as Eurodollar Loans, with those Eurodollar Loans having
earlier expiring Interest Periods being repaid prior to those having later
expiring Interest Periods.  Each optional prepayment on account of principal of
and interest on the Loans pursuant to Section 2.7 shall be applied to any
installments thereof as the Borrowers shall determine.  Each mandatory
prepayment on account of principal of and interest on the Loans pursuant to
(x) Sections 2.8(a) and (c) shall be applied to the next succeeding scheduled
installments of principal in direct order of maturity and
(y) Section 2.8(b) shall be applied pro rata among the remaining scheduled
installments of principal.  If sufficient amounts are not available to pay in
cash all outstanding Obligations described in any priority level set forth in
this Section, the available amounts shall be applied, unless otherwise expressly
specified herein, to such Obligations ratably based on the proportion of the
Secured Parties’ interest in such Obligations.  Any priority level set forth in
this Section that includes interest shall include all such interest, whether or
not accruing after the filing of any petition in bankruptcy or the commencement
of any insolvency, reorganization or similar proceeding, and whether or not a
claim for post-filing or post-petition interest is allowed in any such
proceeding.  While an Event of Default is continuing, any payments or
prepayments received by Administrative Agent shall be applied under Section
2.14(g).

 

(i)                                     Prepayment Premium.  (a)  If any
voluntary prepayment of principal of Loans is made pursuant to Section 2.7(a)
(and, for the avoidance of doubt, not with respect to any mandatory prepayment
of principal of Loans pursuant to Section 2.8 or any prepayment of loans under
the ABL Credit Facility), the Borrowers agree to pay to the Administrative
Agent, for the ratable account of each

 

37

--------------------------------------------------------------------------------


 

Lender with Loans that are so prepaid, or any Lender so replaced, a fee in an
amount equal to (1) after the First Amendment Date and on or prior to
December 1, 2014, the Make Whole Amount, (2) if after December 1, 2014 and on or
prior to December 1, 2015, 2.00% of the aggregate principal amount of the Loans
prepaid and (3) if after December 1, 2015 and on or prior to December 1, 2016,
1.00% of the aggregate principal amount of the Loans prepaid, in each case,
along with any fees due and payable.

 

(b)                                                                                
Notwithstanding anything in clause (a) above to the contrary, if any voluntary
prepayments of principal of the Loans is made pursuant to Section 2.7(a) after
the First Amendment Date and on or prior to December 1, 2014 (up to, but not to
exceed, 35% of the aggregate principal amount of the Loans outstanding on the
First Amendment Date) with the Net Cash Proceeds received after the First
Amendment Date from any Excluded Issuance, the Borrowers shall pay a fee with
respect to such voluntary prepayments equal to 7.00% of the aggregate principal
amount of the Loans prepaid.

 

2.15                        Requirements of Law.  (a)  If the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority first
made, in each case, subsequent to the date hereof:

 

(i)                                     shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate hereunder;

 

(ii)                                  shall subject any Lender to any Taxes
(other than (A) Non-Excluded Taxes imposed on or with respect to any payment
made by or on account of any obligation of the Borrowers hereunder, (B) Excluded
Taxes (including any change in rate of Excluded Taxes) and (C) Other Taxes) on
or with respect to this Agreement, or any Loan made by it or any letter of
credit or participation therein; or

 

(iii)                               shall impose on such Lender any other
condition affecting this Agreement or Eurodollar Loans made by such Lender
hereunder not otherwise contemplated hereunder (other than with respect to any
Taxes);

 

and the result of any of the foregoing is to increase the cost to such Lender by
an amount which such Lender reasonably deems in good faith to be material, of
making, converting into, continuing or maintaining Eurodollar Loans, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrowers shall promptly pay such Lender, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this Section, it shall promptly notify the Borrower Agent (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled.

 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity or in the interpretation or application thereof or compliance by
such Lender or such Lender’s holding company with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made, in each case, subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such holding
company’s capital or liquidity as a consequence of its obligations hereunder to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such holding company’s policies with respect to capital
adequacy) by an amount deemed in good faith by such Lender to be

 

38

--------------------------------------------------------------------------------


 

material, then from time to time, after submission by such Lender to the
Borrower Agent (with a copy to the Administrative Agent) of a reasonably
detailed written request therefor (consistent with the detail provided by such
Lender to similarly situated borrowers), the Borrowers shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for such reduction.

 

(c)                                  A certificate as to any additional amounts
payable pursuant to this Section submitted by any Lender to the Borrower Agent
(with a copy to the Administrative Agent) with reasonable detail demonstrating
how such amounts were derived shall be presumptively correct in the absence of
manifest error.  Notwithstanding anything to the contrary in this Section, the
Borrowers shall not be required to compensate a Lender pursuant to this
Section for any amounts incurred more than six months prior to the date that
such Lender notifies the Borrower Agent of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect.  The obligations of the Borrowers
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Obligations.

 

(d)                                 Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, shall in each case be deemed to be a change in
a Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.

 

2.16                        Taxes.  (a)  All payments made by or on behalf of
the Borrowers or any Guarantor under this Agreement shall be made free and clear
of, and without deduction or withholding for or on account of, any Taxes, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority responsible for administering taxes, excluding (i) Taxes imposed on or
measured by net income (however determined) and franchise Taxes (in lieu of net
income Taxes) imposed on the Administrative Agent or any Lender as a result of a
present, former or future connection between the Administrative Agent or such
Lender and the jurisdiction of the Governmental Authority imposing such Tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (ii) any branch
profits Taxes imposed by the United States, (iii) any United States withholding
Tax that (A) is imposed on amounts payable to a Lender at the time such Lender
becomes a party to this Agreement or designates a new lending office (other than
pursuant to a request by the Borrower Agent under Sections 2.19 or 2.20 of this
Agreement), except to the extent that such Lender (or its assignor, if any) was
entitled at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
Tax pursuant to this Section or (B) or is attributable, in the case of a
Non-U.S. Lender (as defined below), to such Non-U.S. Lender’s failure to comply
with Section 2.16(d) or is attributable, in the case of a U.S. Lender (as
defined below) to such U.S. Lender’s failure to comply with Section 2.16(e), and
(iv) any United States withholding Tax imposed under FATCA (together the amounts
described in clauses (i)-(iv) are the “Excluded Taxes”).  If any such Taxes that
are not Excluded Taxes (the “Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable by or on behalf of the Borrowers or any
Guarantor hereunder, the amounts payable by the Borrowers or such Guarantor
shall be increased to the extent necessary to yield the Administrative Agent or
such Lender (after deduction or withholding of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement.

 

39

--------------------------------------------------------------------------------


 

(b)                                 The Borrowers shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent, timely reimburse the Administrative Agent
for payment of any Other Taxes.

 

(c)                                  Whenever any Non-Excluded Taxes or Other
Taxes are payable by the Borrowers, as promptly as possible thereafter the
Borrowers shall send to the Administrative Agent for the account of the
Administrative Agent or the relevant Lender, as the case may be, a certified
copy of an original official receipt received by the Borrowers showing payment
thereof if such receipt is obtainable, or, if not, other reasonable evidence of
payment satisfactory to the Administrative Agent.

 

(d)                                 Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) (a “Non-U.S.
Lender”) shall deliver to the Borrower Agent and the Administrative Agent (or,
in the case of a Participant, to the Borrower Agent and to the Lender from which
the related participation shall have been purchased) (i) two accurate and
complete original, signed copies of IRS Form W-8ECI, W-8EXP, W-8BEN (claiming
benefits under an applicable treaty) or W-8IMY (together with any applicable
underlying forms), whichever is applicable, (ii) in the case of a Non-U.S.
Lender claiming exemption from United States federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F and two accurate
and complete original, signed copies of IRS Form W-8BEN, or any subsequent
versions or successors to such forms, in each case properly completed and duly
executed by such Non-U.S. Lender.  Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation).  In addition, each Non-U.S. Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender.  Notwithstanding any other provision of this
paragraph, a Non-U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non-U.S. Lender is not legally able to deliver.

 

(e)                                  Each Lender that is a United States person
(as such term is defined in Section 7701(a)(30) of the Code) (a “U.S. Lender”)
shall deliver to the Borrower Agent and the Administrative Agent two accurate
and complete original, signed copies of IRS Form W-9, or any subsequent versions
or successors to such form.  Such forms shall be delivered by each U.S. Lender
on or before the date it becomes a party to this Agreement.  In addition, each
U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such U.S. Lender.

 

(f)                                   The Borrowers shall indemnify the
Administrative Agent and any Lender, within 30 days after the written demand
therefor, the full amount of any Non-Excluded Taxes or Other Taxes (including
any Non-Excluded Taxes or Other Taxes imposed or asserted on amounts payable
under this Section) payable or paid by the Administrative Agent or Lender
whether or not such Taxes are correctly or legally asserted by the relevant
Governmental Authority.  A certificate as to the amount of such amount or
liability delivered to the Borrower Agent by a Lender (with a copy to the
Administrative Agent) or by the Administrative Agent on its behalf of on behalf
of a Lender, shall be conclusive absent manifest error.

 

(g)                                  If any Secured Party determines, in good
faith, that it has received a refund of any Non-Excluded Taxes or Other Taxes as
to which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section, it shall
promptly pay over such refund to the Borrowers (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Non-Excluded Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the
Borrowers, upon the request of the Administrative Agent or such Lender, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other

 

40

--------------------------------------------------------------------------------


 

charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the
Administrative Agent or Lender be required to pay any amount to the Borrowers
pursuant to this paragraph (g) the payment of which would place the Lender in a
less favorable net after-Tax position than the Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its Tax Returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrowers or any other Person.

 

(h)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Non-Excluded Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Non-Excluded Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).  The agreements in this
paragraph (h) shall survive the resignation and/or replacement of the
Administrative Agent.

 

(i)                                     If a payment made to a Lender under any
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower Agent and the
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by the Borrower Agent or the Administrative Agent
such documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Agent or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this paragraph, FATCA shall
include any amendments made to FATCA after the date of this Agreement.

 

(j)                                    At or prior to the Closing Date (and from
time to time thereafter upon the request of the Borrower Agent), the
Administrative Agent will provide the Borrower Agent with an original United
States Internal Revenue Service Form W-8IMY certifying on Part I and Part IV of
such Form W-8IMY that it is a U.S. branch that has agreed to be treated as a
U.S. person for United States federal withholding tax purposes with respect to
payments received by it from the Borrower Agent.  The Administrative Agent shall
promptly notify the Borrowers at any time it determines that it is no longer in
a position to provide the certification described in the prior sentence.

 

(k)                                 The agreements in this Section shall survive
the termination of this Agreement and the payment of the Obligations.

 

41

--------------------------------------------------------------------------------


 

2.17                        Indemnity.  The Borrowers agree to indemnify each
Lender for, and to hold each Lender harmless from, any loss or expense (other
than lost profits, including the Applicable Margin) that such Lender may
actually sustain or incur as a consequence of (a) default by the Borrowers in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower Agent has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrowers in making any
prepayment of or conversion from Eurodollar Loans after the Borrower Agent has
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making of a prepayment, conversion or continuation of Eurodollar Loans
on a day that is not the last day of an Interest Period with respect thereto.  A
reasonably detailed certificate as to (showing in reasonable detail the
calculation of) any amounts payable pursuant to this Section submitted to the
Borrower Agent by any Lender shall be presumptively correct in the absence of
manifest error.  This covenant shall survive the termination of this Agreement
and the payment of the Obligations.

 

2.18                        Illegality.  Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof, in each case, made after the date hereof,
shall make it unlawful for any Lender to make or maintain Eurodollar Loans as
contemplated by this Agreement, such Lender shall promptly give notice thereof
to the Administrative Agent and the Borrower Agent, and (a) the commitment of
such Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as
such and convert ABR Loans to Eurodollar Loans shall be suspended during the
period of such illegality and (b) such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law.

 

If any such conversion of a Eurodollar Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Borrowers
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 2.17.

 

2.19                        Mitigation of Costs; Change of Lending Office.  Each
Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.15, 2.16(a), 2.17 or 2.18 with respect to such Lender, it
will, if requested by the Borrower Agent, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event with the object of avoiding the
consequences of such event; provided that no such designation is made on terms
that, in the sole judgment of such Lender, subject such Lender and its lending
office(s) to any unreimbursed costs or are otherwise disadvantageous to such
Lender and its lending office(s); provided, further, that nothing in this
Section shall affect or postpone any of the obligations of the Borrowers or the
rights of any Lender pursuant to Section 2.15, 2.16(a) or 2.18.

 

2.20                        Replacement of Lenders.  The Borrowers shall be
permitted to replace with a financial institution any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.15, 2.16 or 2.17 (to the
extent a request made by a Lender pursuant to the operation of Section 2.17 is
materially greater than requests made by other Lenders) or gives a notice of
illegality pursuant to Section 2.18, (b) defaults in its obligation to make
Loans hereunder, or (c) that has refused to consent to any waiver or amendment
with respect to any Loan Document that requires the consent of each Lender
directly affected thereby or of each Lender and has been consented to by the
Required Lenders; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) the replacement financial institution shall purchase,
at par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (iii) the Borrowers shall be liable to such replaced
Lender under Section 2.17 (as though Section 2.17 were applicable) if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (iv) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent to the extent that an assignment to such replacement
financial institution of the rights and obligations being acquired by it

 

42

--------------------------------------------------------------------------------


 

would otherwise require the consent of the Administrative Agent pursuant to
Section 10.6(b), (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6, (vi) the
Borrowers shall pay all additional amounts (if any) required pursuant to
Section 2.15 or 2.16, as the case may be, in respect of any period prior to the
date on which such replacement shall be consummated, (vii) if applicable, the
replacement financial institution shall consent to such amendment or waiver and
(viii) any such replacement shall not be deemed to be a waiver of any rights
that the Borrowers, the Administrative Agent or any other Lender shall have
against the replaced Lender.

 

2.21                        Incremental Loans.  (a)  At any time or from time to
time after the Closing Date, the Borrower Agent may by written notice to the
Administrative Agent elect to request prior to the Maturity Date, the
establishment of one or more new term loan commitments which may be of the same
tranche as such existing Loans (a “Loan Increase”) or a separate tranche of new
term loans (collectively with any Loan Increase, the “Incremental
Commitments”).  Each Incremental Commitment shall be in an aggregate principal
amount that is not less than $5,000,000 individually and in integral multiples
of $1,000,000 in excess of that amount.  Notwithstanding anything to the
contrary herein, the Incremental Commitments shall not exceed, $75,000,000. 
Each such notice shall specify (A) the date (each, an “Increased Amount Date”)
on which the Borrower Agent proposes that such Incremental Commitments shall be
effective, which shall be a date after the date on which such notice is
delivered to the Administrative Agent and (B) the identity of each existing
Lender or other Person that is an Assignee (each, a “New Lender,” as applicable)
to whom the Borrower Agent proposes any portion of such Incremental Commitments,
be allocated and the amounts of such allocations; provided that (x) any Lender
approached to provide all or a portion of the Incremental Commitments may elect
or decline, in its sole discretion, to provide an Incremental Commitment (it
being understood that there is no obligation to approach any existing Lenders to
provide any Incremental Commitment), (y) the Administrative Agent shall have
consented (such consent not to be unreasonably withheld) to such Person’s
providing such Incremental Commitments if such consent of the Administrative
Agent would be required under Section 10.6 for an assignment of Loans or
Commitments to such Person and (z) any Affiliated Lender providing an
Incremental Commitment shall be subject to the same restrictions set forth in
Section 10.6(c) as they would otherwise be subject to with respect to any
purchase by or assignment to such Affiliated Lender of Loans.  Such Incremental
Commitments shall become effective, as of such Increased Amount Date; provided
that (1) no Default or Event of Default shall exist on or prior to such
Increased Amount Date after giving effect to such Incremental Commitments;
(2) the Incremental Commitments, as applicable, shall be effected pursuant to
one or more Joinder Agreements (each, an “Incremental Joinder Agreement”)
executed and delivered by the Borrowers, the New Lender, and the Administrative
Agent, or another form of incremental amendment, each of which shall be recorded
in the Register; (3) the Borrowers shall be in pro forma compliance with the
Financial Condition Covenants, and in any event, after giving effect to any
acquisitions, Dispositions or repayments of Indebtedness during the relevant
determination period or simultaneously with the borrowing of the Incremental
Loans; (4) the Consolidated Senior Secured Leverage Ratio of the Borrowers and
the Restricted Subsidiaries shall be less than 2.25 to 1.00 calculated on a Pro
Forma Basis as of the most recently completed period of four consecutive fiscal
quarters ending prior to such transaction for which the financial statements and
certificates required by Section 5.1(a) or 5.1(b), as the case may be, and
5.1(c) have been delivered, as if such transaction had occurred as of the first
day of such period, (5) the Borrowers shall pay, or cause to be paid, all fees
and expenses owing in respect of such Incremental Loans to the Administrative
Agent, the Collateral Agent and the Lenders, (6) the representations and
warranties of the Parent Companies, the Borrowers and their respective
Subsidiaries set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects (or, in the case of any such
representation or warranty already qualified as to materiality, in all respects)
on and as of such Increased Amount Date as if made on and as of such date (or,
in the case of any such representation or warranty expressly stated to have been
made as of a specific date, as of such specific date) and (7) the Administrative
Agent shall have received

 

43

--------------------------------------------------------------------------------


 

such legal opinions and other documents reasonably requested by the
Administrative Agent in connection therewith.

 

(b)                                 Any Incremental Loans effected through the
establishment of one or more new Loans made on an Increased Amount Date shall be
designated a separate tranche of Incremental Loans, for all purposes of this
Agreement.  On any Increased Amount Date on which Incremental Commitments of any
tranche are effected (including through any Loan Increase), subject to the
satisfaction of the foregoing terms and conditions, (i) each New Lender of such
tranche shall make a Loan to the Borrowers (a “Incremental Loan”) in an amount
equal to its Incremental Commitment of such tranche, and (ii) each New Lender of
such tranche shall become a Lender hereunder with respect to the Incremental
Commitment of such tranche and the Incremental Loans of such tranche made
pursuant thereto.  Notwithstanding the foregoing, Incremental Loans may have
identical terms to the Loans and be treated as the same tranche as the Loans.

 

(c)                                  The Administrative Agent shall notify
Lenders promptly upon receipt of the Borrower Agent’s notice of each Increased
Amount Date and in respect thereof the tranche of Incremental Commitments and
the New Lenders of such tranche.

 

(d)                                 The terms, provisions and documentation of
the Incremental Loans and Incremental Commitments, as the case may be, of any
tranche shall be as agreed between the Borrowers and the New Lenders, providing
such Incremental Loans and Incremental Commitments, and except as otherwise set
forth herein, to the extent not identical to the Loans, shall be reasonably
satisfactory to Administrative Agent.  In any event:

 

(i)                                     the Weighted Average Life to Maturity of
all Incremental Loans of any tranche shall be no shorter than the Weighted
Average Life to Maturity of the then outstanding Loans on the date of incurrence
of such Incremental Loans;

 

(ii)                                  the final maturity date of any tranche of
the Incremental Loans shall be no earlier than the original Maturity Date;

 

(iii)                               in the case of a Loan Increase, any
Incremental Loans shall be on the same terms and pursuant to the same
documentation as the Loans increased thereby;

 

(iv)                              the Incremental Loans may participate on a pro
rata basis or less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory prepayments of Loans hereunder, as
specified in the applicable Incremental Joinder Agreement;

 

(v)                                 with regards to any Incremental Loan, if the
All-in Yield relating to such Incremental Loan exceeds the All-in Yield of the
initial Facility by more than 50 basis points, the All-in Yield relating to the
initial Facility shall be adjusted to be equal to the All-in Yield relating to
such Incremental Loan minus 50 basis points; provided, that in determining such
All-in Yield, any amendments to the applicable margin on the initial Facility
that became effective subsequent to the Closing Date but prior to the time of
such Incremental Loan shall also be included in such calculations; and

 

(vi)                              the Incremental Loans will rank either pari
passu with, or junior to, the existing Loans in right of payment (and to the
extent subordinated in right of payment or security, shall be subject to
subordination and intercreditor agreements reasonably satisfactory to the
Administrative Agent) and the liens securing the

 

44

--------------------------------------------------------------------------------


 

Incremental Loans will rank pari passu with, or junior to, the liens securing
the existing Loans.

 

(e)                                  Each Incremental Joinder Agreement may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrowers to effect
the provisions of this Section, and for the avoidance of doubt, this
Section shall supersede any provisions in Section 10.7 or 10.1 to the contrary.

 

(f)                                   The Loans and Commitments extended or
established pursuant to this paragraph shall constitute Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantee Obligations and security interests
created by the Security Documents.  The Loan Parties shall take any actions
reasonably required by the Administrative Agent to ensure and/or demonstrate
that the Lien granted by the Collateral Documents continue to be perfected under
the UCC or otherwise after giving effect to the extension or establishment of
any such Loans or any such Commitments.

 

2.22                        Extensions of Loans and Commitments.  (a) 
Notwithstanding anything to the contrary in this Agreement, the Borrower Agent
may request that the Lenders extend the maturity of their Loans, to a date to be
agreed by the Extending Lenders.  In order to exercise such right, the Borrower
Agent shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders) (the “Extension Request”).

 

(b)                                 The Borrowers may provide an Extension
Request to the Administrative Agent no more than 120, and no fewer than 45, days
prior to the then effective Maturity Date.  The Extension Request shall set
forth the proposed terms of any Extended Lender Loans to be established, which
terms shall be identical to those applicable to the tranche from which they are
to be extended (such non-extended Loans, the “Non-Extended Loans”, and
collectively, the “Non-Extended Lender Loans”) except (x) the maturity date of
any Extended Lender Loan shall be at least one year later than the Maturity
Date, (y) additional fees, premiums and different interest rates may be payable
to the Lenders providing any Extended Lender Loans and (z) Extended Lender Loans
may be subject to covenants or other provisions applicable only to periods after
the Maturity Date; provided that, notwithstanding anything to the contrary in
this Section or otherwise in this Agreement, (1) no Extended Lender Loans shall
be secured by or receive the benefit of any collateral, credit support or
security that does not secure or support the applicable Non-Extended Lender
Loans; (2) the repayment (other than in connection with a permanent repayment),
the mandatory prepayment of any Loans applicable to any Extended Lender Loan of
any tranche shall be made on a pro rata basis with all other outstanding Loans
(including all Extended Lender Loans) of such tranche (provided that Extended
Lender Loans may, if the Extending Lenders making or committing to any such
Extended Lender Loans so agree, participate on a less than pro rata basis in any
voluntary or mandatory repayment or prepayment or commitment reduction
hereunder); (3) no Extended Lender Loans may be optionally prepaid prior to the
date on which the related Non-Extended Loans are repaid unless such optional
prepayment is accompanied by a pro rata optional prepayment of the related
Non-Extended Loans; (4) each Lender holding Loans of any tranche shall be
permitted to participate in the related tranche of Extended Lender Loans in
accordance with its pro rata share of the Loans of such tranche; (5) no Default
shall exist on the Extension Date before or after giving effect to any Extended
Lender Loans; and (6) Extended Lender Loans shall be treated as a separate
tranche from Non-Extended Loans.  No Lender shall have any obligation to convert
any Non-Extended Lender Loans held by it into Extended Lender Loans pursuant to
the Extension Request.

 

45

--------------------------------------------------------------------------------


 

(c)                                  The Borrowers shall provide the Extension
Request at least 10 Business Days prior to the date on which Lenders under the
applicable tranche of Loans are requested to respond.  Any Lender (an “Extending
Lender”) wishing to have all or a portion of its Loans converted into Extended
Lender Loans pursuant thereto shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its applicable Loans that it has elected to convert
into Extended Lender Loans.  In the event that the aggregate amount of Loans
subject to Extension Elections exceeds the amount of Extended Lender Loans
requested pursuant to the Extension Request, Loans shall be converted to
Extended Lender Loans on a pro rata basis. The Borrowers shall have the right to
seek and accept Extended Lender Loans from (i) Lenders and/or (ii) third party
financial institutions that are not then Lenders (each a “New Extending
Lender”), in each case in an amount equal to the amount of the Loans of any
Lender that declines to become an Extending Lender (a “Declining Lender”);
provided that each Lender shall have the right to increase its Loans up to the
amount of the Declining Lenders’ Loans before the Borrowers will be permitted to
replace a New Extending Lender for any Declining Lender. Each replacement of a
New Extending Lender for a Declining Lender shall be effected in accordance with
Section 2.20.  Each New Extending Lender under the Facility shall be subject to
the prior written approval of the Administrative Agent to the extent such
approval is required pursuant to Section 10.6.  Notwithstanding anything herein
to the contrary, no Lender shall have any obligation to extend any of its
Commitments and any election to do so shall be in the sole discretion of such
Lender.  Any Lender not responding by 5:00 p.m. (New York City time) on the date
five (5) Business Days prior to the date on which the Borrower Agent proposes
that the Extended Lender Loans shall be effective (which such date shall be at
least 15 Business Days after the date the Borrower Agent has provided the
applicable Extension Request) shall be deemed to have declined to extend its
Commitments.

 

(d)                                 Loans whose maturity is extended pursuant to
this Section are referred to as “Extended Lender Loans”.

 

(e)                                  Extended Lender Loans shall be established
pursuant to an amendment (the “Extension Amendment”) to this Agreement (which
may include the amendments to provisions related to maturity, interest margins,
fees or prepayments referenced in Section 2.22(b)) executed by the Loan Parties,
the Administrative Agent, and the Extending Lenders.  Notwithstanding anything
to the contrary set forth in Section 10.1, no Extension Amendment shall require
the consent of any Lender other than the Extending Lenders with respect to the
Extended Lender Loans established thereby.  In connection with the Extension
Amendment, the Guarantors shall reaffirm their respective obligations under the
Guarantee and Collateral Agreement pursuant to an agreement reasonably
satisfactory to the Administrative Agent and the Borrowers shall, if requested
by the Administrative Agent, deliver an opinion of counsel reasonably acceptable
to the Administrative Agent as to the enforceability of the Extension Amendment,
this Agreement as amended thereby, the reaffirmation of the Guarantee and
Collateral Agreement and such of the other Loan Documents (if any) as may be
amended thereby.  In addition, the Extension Amendment shall contain a
representation and warranty by the Parent Companies and the Borrowers that the
representations and warranties of (i) the Parent Companies and the Borrowers
contained in Section 3 and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection
herewith or therewith are true and correct in all material respects (or, if such
representation or warranty is itself modified by materiality or Material Adverse
Effect, it shall be true and correct in all respects) on and as of the date of
such Extension Amendment, except (A) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.  This Section shall supersede any
provisions in Section 10.1 or Section 10.7 to the contrary.  Following the
execution of the Extension Amendment, the Administrative Agent shall notify the
Lenders of the Facility that has been extended pursuant to this Section.

 

(f)                                   Notwithstanding anything to the contrary
contained in this Agreement, on any date on which any tranche of Loans are
converted to extend the scheduled maturity date in accordance

 

46

--------------------------------------------------------------------------------


 

with this Section (the “Extension Date”), the aggregate principal amount of
Loans of such tranche of each Extending Lender shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Lender Loans relating
to such tranche so converted by such Lender on such date.

 

2.23                        Borrower Agent.  Each Borrower hereby designates the
Genesis Borrower (the “Borrower Agent”) as its representative and agent for all
purposes under the Loan Documents, including requests for Loans, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of financial reports, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with the
Administrative Agent and the Lenders.  The Borrower Agent hereby accepts such
appointment.  The Administrative Agent shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication (including any
Notice of Borrowing and Conversion/Continuation Notice) delivered by the
Borrower Agent on behalf of any Borrower. The Administrative Agent may give any
notice or communication with a Borrower hereunder to the Borrower Agent on
behalf of such Borrower.  The Administrative Agent shall have the right, in its
discretion, to deal exclusively with the Borrower Agent for any or all purposes
under the Loan Documents.  Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
the Borrower Agent shall be binding upon and enforceable against it.

 

2.24                        Nature and Extent of Each Borrower’s Liability. 
(a)  Each Borrower agrees that it is jointly and severally liable for the prompt
payment and performance of, all Obligations and all agreements under the Loan
Documents.  The Loans constitute one general obligation of Borrowers and (unless
otherwise expressly provided in any Loan Document) shall be secured by a Lien
upon all Collateral; provided, however, that each Lender shall be deemed to be a
creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.

 

(b)                                 Each Borrower hereby subordinates any
claims, including any rights at law or in equity to payment, subrogation,
reimbursement, exoneration, contribution, indemnification or set off, that it
may have at any time against any other Loan Party, howsoever arising, to the
satisfaction in full of all Obligations (other than contingent indemnification
obligations not yet due and payable).

 

SECTION 3.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, the Parent Companies and each Borrower hereby jointly represents and
warrants (as to itself and each of its Subsidiaries) to the Agents and each
Lender, which representations and warranties shall be deemed made on the Closing
Date (immediately after giving effect to the Transactions) and on the date of
each borrowing of Loans hereunder, that:

 

3.1                               Corporate Existence; Compliance with Law. 
(a)  Except as set forth on Schedule 3.1(a), each Loan Party and each of its
Restricted Subsidiaries (i) is duly and solely organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (ii) is
duly qualified to do business as a foreign entity and in good standing under the
laws of each jurisdiction where such qualification is necessary, except where
the failure to be so qualified or in good standing would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, (iii) has all
requisite power and authority and the legal right to own, pledge, mortgage and
operate its property, to lease or sublease any property it operates under a
Lease or sublease, as applicable, and to conduct its business as now or
currently proposed to be conducted, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (iv) is in compliance
with all applicable Requirements of Law and Healthcare Laws, except where the
failure to be in compliance would not reasonably be expected to have

 

47

--------------------------------------------------------------------------------


 

a Material Adverse Effect, and (v) has all necessary Permits and Primary
Licenses from or by, has made all necessary filings with, and has given all
necessary notices to, each Governmental Authority having jurisdiction, to the
extent required for such ownership, lease, sublease, operation, occupation or
conduct of business, except where the failure to obtain such Permits and Primary
Licenses, make such filings or give such notices, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except as set forth on Schedule 3.1(b), each
Healthcare Facility (i) is being operated as an assisted living, skilled nursing
or independent living facility, as set forth on Schedule 3.1(b), (ii) is in
conformance in all material respects with all insurance, reimbursement and cost
reporting requirements, and (iii) is in compliance with all applicable
Requirements of Law and Healthcare Laws (giving effect to any waivers thereof
currently in place), including all Primary Licenses, except, in each case, where
the failure to be in conformance or compliance would not reasonably be expected
to have a Material Adverse Effect. Notwithstanding the foregoing, each
Healthcare Facility has a provider agreement that is in full force and effect
under Medicare and/or Medicaid, except where the failure to do so would be
limited to one or more Healthcare Facilities accounting in the aggregate for
less than 5% of Consolidated EBITDAR of the Genesis Borrower.  There is no
threatened in writing, existing or pending revocation, suspension, termination,
probation, restriction, limitation, or nonrenewal proceeding by any Third-Party
Payor Program, to which any Loan Party or any Restricted Subsidiary may
presently be subject, except as could not reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  Except as set forth on Schedule 3.1(c), all
Primary Licenses necessary for using and operating the Healthcare Facilities for
the uses described in clause (b), above, are either held by the Loan Parties or
the Subsidiaries, or in the name of the applicable Loan Party or Subsidiary, as
required under applicable Requirements of Law, and are in full force and effect,
unless failure to have same could not reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 To the Loan Parties’ knowledge, with respect
to any Healthcare Facility, there are no proceedings by any Governmental
Authority or notices thereof that are reasonably likely directly or indirectly,
or with the passage of time (i) to have a material adverse impact on the Loan
Parties’ or the Subsidiaries’ ability to accept and/or retain patients or
residents or operate such Healthcare Facility for its current use or result in
the imposition of a fine, a sanction, a lower rate certification or a lower
reimbursement rate for services rendered to eligible patients or residents,
except to the extent that the same could not reasonably be expected to have a
Material Adverse Effect, and, with respect to the Loan Parties’ or the
Subsidiaries’ ability to accept and/or retain patients or residents or operate
such Healthcare Facility, reimbursement for which is provided under Medicare or
Medicaid, except to the extent that the same could not be reasonably likely to
have an adverse impact on one or more Healthcare Facilities accounting in the
aggregate for more than 5% of the Consolidated EBITDAR of the Genesis Borrower,
(ii) to modify, limit or result in the transfer, suspension, revocation or
imposition of probationary use of any of the Permits or Primary Licenses, other
than a transfer of such Permit or Primary License to a new location or to any
Loan Party if such Permit or Primary License is not already held by such Loan
Party, except to the extent same would not be reasonably likely to have a
Material Adverse Effect, or (iii) to affect any Loan Party’s or Subsidiary’s
continued participation in the applicable Third-Party Payor Programs, or any
successor programs thereto, except to the extent that the same could not
reasonably be expected to have a Material Adverse Effect, and, with respect to
any Loan Party’s or Subsidiary’s continued participation in Medicare or
Medicaid, except to the extent that the same could not reasonably be expected to
affect one or more Healthcare Facilities accounting in the aggregate for more
than 5% of the Consolidated EBITDAR of the Genesis Borrower.

 

(e)                                  With respect to any Healthcare Facility,
except as set forth on Schedule 3.1(e), no Healthcare Facility currently has
outstanding any violation, and no statement of charges or deficiencies

 

48

--------------------------------------------------------------------------------


 

has been made or penalty enforcement action has been undertaken each that remain
outstanding against any Healthcare Facility, any Loan Party, any Subsidiary or
against any officer, director, partner, member or stockholder of any Borrower,
by any Governmental Authority, and there have been no violations threatened in
writing against any Healthcare Facility’s, or any Loan Party’s or any
Subsidiary’s certification for participation in applicable Third-Party Payor
Programs that remain open or unanswered except to the extent same could not
reasonably be expected to have a Material Adverse Effect and, with respect to
any Healthcare Facility’s or any Loan Party’s certificate for participation in
Medicare or Medicaid, except to the extent that the same could not reasonably be
expected to affect one or more Healthcare Facilities accounting in the aggregate
for more than 5% of the Consolidated EBITDAR of the Genesis Borrower.

 

(f)                                   With respect to any Healthcare Facility,
(i) there are no current, pending or outstanding Third-Party Payor Programs
reimbursement audits, appeals or recoupment efforts actually pending at any
Healthcare Facility and (ii) to the Loan Parties’ knowledge, there are no years
that are subject to an open audit in respect of any Third-Party Payor Program,
other than customary audit rights pursuant to an Approved Insurer’s program,
which, in the case of clauses (i) and (ii), could reasonably be expected to have
a Material Adverse Effect and, with respect to any such open audit in respect of
Medicare or Medicaid (other than customary audit rights pursuant to Medicare or
Medicaid), could reasonably be expected to adversely affect one or more
Healthcare Facilities accounting in the aggregate for more than 5% of the
Consolidated EBITDAR of the Genesis Borrower. No Loan Party nor any Subsidiary
(i) has received federal funds authorized under the Hill-Burton Act (42 U.S.C.
291, et seq.), as it may be amended or (ii) is a participant in any federal or
state program whereby any governmental agency may have the right to recover
funds by reason of the advance of federal or state funds.

 

3.2                               Loan Documents and Lease Consent and Amendment
Agreements.  (a)  The execution, delivery and performance by each Loan Party of
the Loan Documents and Lease Consent and Amendment Agreements to which it is a
party and the consummation of the other transactions contemplated therein
(i) are within such Loan Party’s corporate or similar powers and, at the time of
execution thereof, have been duly authorized by all necessary corporate and
similar action, (ii) do not (A) contravene such Loan Party’s organizational or
governing documents, (B) violate any applicable Requirement of Law in any
material respect, (C) conflict with, contravene, constitute a default or breach
under, or result in or permit the termination or acceleration of, any material
Contractual Obligation (including the Material Master Leases) of any Loan Party
or any of their Restricted Subsidiaries other than those that (x) have been
permanently waived or consented to in writing by the applicable counterparty or
(y) would not, in the aggregate, have a Material Adverse Effect or (D) result in
the imposition of any Lien (other than a Lien permitted by Section 7.2) upon any
property of any Loan Party or any of their Restricted Subsidiaries and (iii) do
not require any Permit of, or filing with, any Governmental Authority or any
consent of, or notice to, any Person, other than (A) with respect to the Loan
Documents, the filings required to perfect the Liens created by the Loan
Documents, (B) those listed on Schedule 3.2 and that have been, or will be prior
to the Closing Date, obtained or made, copies of which have been, or, upon
request, will be, prior to the Closing Date, made available or delivered to the
Administrative Agent, and each of which on the Closing Date, will be in full
force and effect, and (C) those which the failure to obtain would not result in
a Material Adverse Effect. The Material Master Leases are valid, binding and
enforceable according to their terms.

 

(b)                                 From and after its delivery to the
Administrative Agent, each Loan Document that has been duly executed and
delivered to the other parties thereto by each Loan Party thereto, is the legal,
valid and binding obligation of such Loan Party and is enforceable against such
Loan Party in accordance with its terms except to the extent limited by general
principles of equity and by bankruptcy, insolvency, fraudulent conveyance or
other similar laws affecting creditors’ rights generally.

 

49

--------------------------------------------------------------------------------


 

3.3                               Financial Statements.  (a)  The Audited
Financial Statements with respect to LLC Parent, and, to LLC Parent’s knowledge,
the Audited Financial Statements with respect to the Sun Borrower (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present in all material respects the financial condition of LLC Parent and its
Subsidiaries or the Sun Borrower and its Subsidiaries, as the case may be, as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

 

(b)                                 The unaudited Consolidated balance sheets
with respect to the LLC Parent dated March 31, 2012 and June 30, 2012, and, to
Parent’s knowledge, the unaudited Consolidated balance sheets with respect to
the Sun Borrower dated March 31, 2012 and June 30, 2012, and the related
Consolidated statements of income or operations and cash flows for the fiscal
quarter ended on that date, in each case, (x) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (y) fairly present in all material
respects the financial condition of LLC Parent and its Subsidiaries or the Sun
Borrower and its Subsidiaries, as the case may be, as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (x) and (y), to the absence of footnotes and to normal year-end audit
adjustments.  Schedule 3.3 sets forth all Material Indebtedness of LLC Parent
and its Consolidated Subsidiaries and the Acquired Business and its Consolidated
Subsidiaries as of the date of such financial statements.

 

(c)                                  The Consolidated pro forma balance sheet of
LLC Parent and its Subsidiaries as at June 30, 2012, and the related
Consolidated pro forma statements of income and cash flows of LLC Parent and its
Subsidiaries for the twelve months then ended, certified by the chief financial
officer or treasurer of LLC Parent, copies of which have been furnished to each
Lender, fairly present in all material respects the Consolidated pro forma
financial condition of LLC Parent and its Subsidiaries as at such date and the
Consolidated pro forma results of operations of LLC Parent and its Subsidiaries
for the period ended on such date, in each case giving effect to the
Transactions, all in accordance with GAAP.

 

(d)                                 The annual business plan and the
Consolidated forecasted projections of LLC Parent and its Subsidiaries were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable in light of the conditions existing
at the time of delivery of such forecasts, it being understood that actual
results may vary from such forecasts and that such variations may be material.

 

3.4                               Material Adverse Effect.  Since December 31,
2012, there has been no events, circumstances, developments or other changes in
facts that would, in the aggregate, have a Material Adverse Effect.

 

3.5                               Solvency.  Both before and after giving effect
to (a) the disbursement of the proceeds of such Loans, (b) the consummation of
the Transactions and (c) the payment and accrual of all transaction costs in
connection with the foregoing and any contribution and indemnification between
such Person, the Parent Companies, the Borrowers and the Restricted
Subsidiaries, on a Consolidated basis, are Solvent.

 

3.6                               Litigation.  Except as disclosed on Schedule
3.6, there are no pending (or, to the knowledge of any Loan Party, threatened)
actions, investigations, suits, proceedings, audits, claims, demands, orders or
disputes affecting the Loan Parties or any Restricted Subsidiary with, by or
before any Governmental Authority other than those that could not reasonably be
expected to, in the aggregate, have a Material Adverse Effect.

 

50

--------------------------------------------------------------------------------


 

3.7                               Taxes.  Except as set forth on Schedule 3.7
for which reserves shall be established upon the reasonable request of the
Administrative Agent, or for such matters as would not reasonably be expected
individually or in the aggregate to cause a Material Adverse Effect, all
federal, state, local and foreign income and franchise and other material tax
returns, reports and statements (collectively, the “Tax Returns”) required to be
filed by any Loan Party or any Restricted Subsidiary have been filed in its own
name with the appropriate Governmental Authorities in all jurisdictions in which
such Tax Returns are required to be filed, all such Tax Returns are true and
correct in all material respects, and all Taxes, charges and other impositions
reflected therein or otherwise due and payable have been paid prior to the date
on which any Liability may be added thereto for non-payment thereof except for
those contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves are maintained on the books of the appropriate
Loan Party or any Restricted Subsidiary in accordance with GAAP. Other than as
set forth on Schedule 3.7, no material Tax Return is under audit or examination
by any Governmental Authority and no written notice of such an audit or
examination or any written assertion of any claim for material Taxes has been
given or made by any Governmental Authority. Except as set forth on Schedule
3.7, or for such matters as would not reasonably be expected individually or in
the aggregate to cause a Material Adverse Effect, proper and accurate amounts
have been withheld by each Loan Party or any Restricted Subsidiary from their
respective employees for all periods in full and complete compliance with the
Tax, social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities. No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary
group other than the group of which a Tax Affiliate is the common parent.

 

To the extent required to be paid on or prior to the Closing Date, all Other
Taxes required to be paid in connection with the granting of the security
interest under the Loan Documents have been paid or will be paid on the Closing
Date.

 

3.8                               Margin Regulations.  No Loan Party is engaged
in the business of extending credit for the purpose of, and no proceeds of any
Loan or other extensions of credit hereunder will be used for the purpose of,
buying or carrying margin stock (within the meaning of Regulation U of the
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Board.

 

3.9                               No Burdensome Obligations; No Defaults.  No
Loan Party nor any Restricted Subsidiary is a party to any Contractual
Obligation, no Loan Party nor any Restricted Subsidiary has organizational or
governing documents containing obligations, and, to the knowledge of the Loan
Parties, there are no applicable Requirements of Law, in each case the
compliance with which would have, in the aggregate, a Material Adverse Effect. 
No Loan Party nor any Restricted Subsidiary (and, to the knowledge of each Loan
Party, no other party thereto) is in default under or with respect to any
Contractual Obligation of any Loan Party or any Restricted Subsidiary, other
than those that would not, in the aggregate, have a Material Adverse Effect.

 

3.10                        Investment Company Act.  No Loan Party nor any
Restricted Subsidiary is an “investment company” or an “affiliated person” of,
or “promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940.

 

3.11                        Labor Matters.  There are no strikes, work
stoppages, slowdowns or lockouts existing, pending (or, to the knowledge of any
Loan Party, threatened) against or involving any Loan Party or any Restricted
Subsidiary, except, for those that would not, in the aggregate, have a Material
Adverse Effect.  Except as set forth on Schedule 3.11, as of the Closing Date,
(a) there is no collective bargaining or similar agreement with any union, labor
organization, works council or similar representative covering any employee of
any Loan Party, (b) no petition for certification or election of any such
representative is

 

51

--------------------------------------------------------------------------------


 

existing or pending with respect to any employee of any Loan Party or any
Restricted Subsidiary and (c) no such representative has sought certification or
recognition with respect to any employee of any Loan Party or any Restricted
Subsidiary.

 

3.12                        ERISA.  (a)  Schedule 3.12(a) sets forth, as of the
Closing Date, a complete and correct list of, and that separately identifies,
(i) all Title IV Plans and (ii) all Multiemployer Plans. Each Benefit Plan and
Multiemployer Plan, and each trust thereunder, intended to qualify for tax
exempt status under Section 401 or 501 of the Code or other Requirements of Law
so qualifies. Except for those that would not, in the aggregate, have a Material
Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Loan Party, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or (to the knowledge of any Loan Party)
investigation involving any Benefit Plan and, to the knowledge of any Loan
Party, Multiemployer Plan, to which any Loan Party or any Restricted Subsidiary
incurs or otherwise has or could have an obligation or any Liability and (z) no
ERISA Event is reasonably expected to occur. On the Closing Date, no ERISA Event
has occurred in connection with which obligations and liabilities (contingent or
otherwise) remain outstanding.  Except for such liabilities that would not, in
the aggregate, have a Material Adverse Effect, no ERISA Affiliate would have any
Withdrawal Liability as a result of a complete withdrawal, as of the Closing
Date, from any Multiemployer Plan.

 

(b)                                 Schedule 3.12(b) sets forth, as of the
Closing Date, a complete and correct list of, and that separately identifies all
Foreign Pension Plans.  Each Foreign Pension Plan, and each trust thereunder,
intended to qualify for tax exempt status under any Requirements of Law so
qualifies.  Except for those that would not, in the aggregate, have a Material
Adverse Effect, each Foreign Pension Plan is in compliance with all requirements
of law applicable thereto and the respective requirements of the governing
documents for such plan.   No Loan Party has engaged in a transaction which
would subject any Loan Party, directly or indirectly, to a tax or civil penalty
that could reasonably be expected to result in a Material Adverse Effect.  With
respect to each Foreign Pension Plan, reserves have been established in the
financial statements furnished to Lenders in respect of any unfunded liabilities
in accordance with applicable law and prudent business practice or, where
required, in accordance with ordinary accounting practices in the jurisdiction
in which such Foreign Pension Plan is maintained. The aggregate unfunded
liabilities with respect to such Foreign Pension Plans will not result in
liability of the Borrower that could reasonably be expected to result in a
Material Adverse Effect.

 

3.13                        Environmental Matters.  Except for such matters as
would not reasonably be expected individually or in the aggregate to cause a
Material Adverse Effect, (i) the operations of each Loan Party and each
Restricted Subsidiary are and have been in compliance with all applicable
Environmental Laws, including obtaining, maintaining and complying with all
Permits required by any applicable Environmental Law, (ii) no Loan Party nor any
Restricted Subsidiary is subject to or has received written notice of any
Environmental Claim, or to its knowledge been threatened with any potential
Environmental Claim, excluding any Environmental Claim which has been fully
resolved with no further obligations on the part of said Loan Party or
Restricted Subsidiary, (iii) no Loan Party or Restricted Subsidiary has received
notice from a Governmental Authority that a Lien in favor of such Governmental
Authority has attached to any Property of any Loan Party or Restricted
Subsidiary, securing, in whole or part, Environmental Liabilities, (iv) there
has been no Release, or to the knowledge of any Loan Party, threatened Release,
on, under or migrating to or from any real property currently, or to the
knowledge of any Loan Party, formerly, owned, leased, subleased, operated, or
otherwise occupied by any Loan Party or any Restricted Subsidiary that is likely
to result in any Loan Party or Restricted Subsidiary incurring Environmental
Liabilities, and (v) to the knowledge of any Loan Party, there are no facts,
circumstances or conditions arising out of or relating to the operations of any
Loan Party or any Restricted Subsidiary or real property currently or, to the
knowledge of any Loan Party, formerly owned, leased, subleased,

 

52

--------------------------------------------------------------------------------


 

operated or otherwise occupied by or for any Loan Party or any Restricted
Subsidiary that would be reasonably expected to result in any Loan Party or any
Restricted Subsidiary incurring Environmental Liabilities.

 

3.14                        Intellectual Property.  To the knowledge of each
Loan Party, except as could not reasonably be expected individually or in the
aggregate to cause a Material Adverse Effect, (a) each Loan Party and each
Restricted Subsidiary owns or licenses all Intellectual Property that is 
necessary for the operations of its businesses, (b) the conduct and operations
of the businesses of each Loan Party and each Restricted Subsidiary does not
infringe, misappropriate, dilute, violate or otherwise impair any Intellectual
Property owned by any other Person and (c) no other Person has contested any
right, title or interest of any Loan Party or any Restricted Subsidiary in or to
any Intellectual Property, other than, in each case, as cannot reasonably be
expected to affect the Loan Documents and the transactions contemplated therein.
Except for matters which are not reasonably expected to, in the aggregate, have
a Material Adverse Effect, there are (x) no pending (or, to the knowledge of any
Loan Party, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes affecting any Loan Party or any Restricted
Subsidiary, (y) no judgment or order rendered by any competent Governmental
Authority, and (z) no settlement agreement or similar Contractual Obligation
entered into by any Loan Party or any Restricted Subsidiary, in each case, with
respect to Intellectual Property owned by any Loan Party or any Restricted
Subsidiary and/or based on a claim of infringement, misappropriation, dilution,
violation or impairment or contest of Intellectual Property owned by a third
party, and no Loan Party knows of any valid bases for any such claim.

 

3.15                        Title; Real Property.  (a)  Set forth on Schedule
3.15 is, as of the Closing Date, (i) a complete and accurate list of all
material Healthcare Facilities and other material real property in which any
Loan Party and any Restricted Subsidiary owns a leasehold, joint venture or
other interest setting forth, for each such real property, the current street
address (including, where applicable, county/city, state and other relevant
jurisdictions), the record owner thereof, the interest of the Loan Parties and
the Restricted Subsidiaries in such real property and, where applicable, each
landlord, lessee and sublessee thereof, and (ii) each Contractual Obligation
made by a Loan Party or a Restricted Subsidiary, whether contingent or
otherwise, to Dispose of such real property on or after the date hereof.

 

(b)                                 Each Loan Party and each Restricted
Subsidiary has good and marketable, valid, and binding and enforceable leasehold
interests in all leased real property that is purported to be leased by it as
set forth on Schedule 3.15 and owns or leases all of its personal property
(other than Intellectual Property) regardless of the location of such personal
property, in each case, free and clear of all Liens other than Liens permitted
under Section 7.2 (other than Section 7.2(c)) and such real property and
personal property constitutes all property (other than Intellectual Property)
necessary to conduct the business as currently conducted.

 

3.16                        Full Disclosure.  The information (other than
projections and statements of a general economic or general industry nature)
prepared or furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with any Loan Document or any
other transaction contemplated therein (in each case, as modified or
supplemented by other information so furnished), taken as a whole, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances when made, not materially misleading, when considered in their
entirety; provided, however, that projections contained therein are not to be
viewed as factual and that actual results during the periods covered thereby may
differ from the results set forth in such projections by a material amount.

 

3.17                        Patriot Act; OFAC.  (a)  To the extent applicable,
each Loan Party and its Subsidiaries are in compliance in all material respects
with (i) the Trading with the Enemy Act, as amended, and each

 

53

--------------------------------------------------------------------------------


 

of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling
legislation or executive order relating thereto, and (ii) the PATRIOT Act.

 

(b)                                 No Loan Party or any of its Subsidiaries (or
officer or director thereof) and, to the knowledge of the Loan Parties, no
direct or indirect parent or joint venture thereof (or director or officer of
such direct and indirect parent or joint venture), (i) is currently the subject
of any Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is or has been (within the previous five years) engaged
in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction.  No Loan, nor the proceeds from any Loan, is being or has been
used, directly or, to the knowledge of the Loan Parties, indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender or the Administrative Agent) of
Sanctions.  No part of the proceeds of the Loans made hereunder will be used by
any Loan Party or its Affiliates, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office or anyone else acting in an official
capacity in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

3.18                        No Default.  No Default or Event or Default has
occurred and is continuing.

 

3.19                        Use of Proceeds.  The Borrowers shall use the
proceeds (i) to finance the Acquisition; (ii) to finance the Refinancing;
(iii) to pay all related fees and expenses associated with the foregoing and
(iv) for working capital and general corporate purposes.

 

3.20                        Insurance.  Schedule 3.20 sets forth, as of the
Closing Date, a true, complete and correct description of all insurance
maintained by each Loan Party for itself or for the Restricted Subsidiaries as
of the Closing Date.  As of the Closing Date, such insurance is in full force
and effect and all premiums have been duly paid.  As of the date hereof, the
Loan Parties and the Restricted Subsidiaries have insurance in such amounts and
covering such risks and liabilities as is customary with companies in the same
or similar businesses operating in the same or similar locations.

 

3.21                        Reportable Transactions.  Neither the Borrower nor
any of its Restricted Subsidiaries expects to identify one or more of the Loans
under this Agreement as a “reportable transaction” on IRS Form 8886 filed with
the U.S. Tax Returns for purposes of Section 6011, 6111 or 6112 of the Code or
the Treasury regulations promulgated thereunder.

 

3.22                        Security Documents.  (a)  The Guarantee and
Collateral Agreement is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties, a legal and valid security interest (with
the priority specified in the Intercreditor Agreement) in the Collateral as
provided in the Guarantee and Collateral Agreement described therein (including
any proceeds of any item of Collateral), subject to no Liens other than
Permitted Liens.  In the case of (i) the Pledged Securities described in the
Guarantee and Collateral Agreement, when any stock certificates or notes, as
applicable, representing such Pledged Securities are delivered to the Collateral
Agent and (ii) the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 3.22(a) (which financing statements have been duly
completed and delivered to the Collateral Agent), recordation of the security
interest of the Collateral Agent on behalf of the Secured Parties has been made
in the United States Patent and Trademark Office or the Copyright Office, and
such other filings as are specified on Schedule 3.22(a) are made, the Collateral
Agent shall have a fully perfected

 

54

--------------------------------------------------------------------------------


 

Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral (including any proceeds of any item of Collateral)
(solely to the extent a security interest in such Collateral can be perfected
through the filing of financing statements in the offices specified on Schedule
3.22(a), the recordation of the security interest of the Collateral Agent on
behalf of the Secured Parties in the United States Patent and Trademark Office
and the other filings specified on Schedule 3.22(a), and through the delivery of
the Pledged Securities required to be delivered on the Closing Date), as
security for the Obligations, in each case prior and superior in right to any
other Person (except with respect to Liens permitted by Section 7.2).

 

(b)                                 Upon the execution and delivery of any
Mortgage to be executed and delivered pursuant to Section 6.10(b), such Mortgage
shall be effective to create in favor of the Collateral Agent for the benefit of
the Secured Parties a legal and valid Lien on the mortgaged property described
therein and proceeds thereof; and when such Mortgage is filed in the recording
office designated by the Borrowers, such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such mortgaged property and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (except with respect to Liens
permitted by Section 7.2).

 

SECTION 4.                            CONDITIONS PRECEDENT

 

The obligation of each Lender to make the Loans on the Closing Date is subject
to the satisfaction (or waiver) of each of the following conditions precedent on
or prior to the Commitment Termination Date:

 

(a)                                 Credit Agreement.  The Administrative Agent
shall have received this Agreement, executed and delivered by the Administrative
Agent, the Parent Companies, the Borrowers and each Lender whose name appears on
the signature pages hereof (or, with respect to each Person which shall be a
Lender as of the Closing Date, a duly completed, executed and delivered Lender
Addendum).

 

(b)                                 Security Documents.  The Administrative
Agent shall have received (i) the Guarantee and Collateral Agreement, executed
and delivered by the parties thereto, (ii) the Intercreditor Agreement, executed
and delivered by the parties thereto and (iii) the Master Lease Intercreditor
Agreements, executed and delivered by the parties thereto, in form reasonably
satisfactory to the Administrative Agent and on terms consistent with those
provided in each Lease Consent and Amendment Agreement, as applicable.

 

(c)                                  ABL Loan Documents.  Prior to or
substantially simultaneously with the making of Loans on the Closing Date,
(x) the Administrative Agent shall be reasonably satisfied with the terms and
conditions of the ABL Credit Agreement, (y) all conditions to the closing of the
ABL Credit Agreement shall have been satisfied or waived and (z) LLC Parent and
its Subsidiaries shall have Liquidity, after giving effect to borrowings and
letters of credit made or issued on or prior to the Closing Date, of at least
$100,000,000.

 

(d)                                 Consummation of the Refinancing;
Extinguishment of Liens.  On or prior to the Closing Date and concurrently with
the incurrence of the Loans, Indebtedness under the Existing Sun Credit
Agreement shall have been repaid in full, together with all fees and other
amounts owing thereon and all commitments thereunder shall have been terminated
and all liens securing the obligations under the Existing Sun Credit Agreement
shall have been terminated (or arrangements reasonably satisfactory to the
Administrative Agent for such termination shall have been made).  The Parent
Companies, the Borrower and its Restricted Subsidiaries shall have no
Indebtedness for borrowed money outstanding as

 

55

--------------------------------------------------------------------------------


 

of the Closing Date other than under the Facility and the other Indebtedness
permitted by Sections 7.1(a), (f), (j) and (k).

 

(e)                                  Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate signed by a Responsible Officer
of LLC Parent, substantially in the form of Exhibit G hereto.

 

(f)                                   Lien Searches.  The Collateral Agent shall
have received the results of a recent lien search in each of the jurisdictions
in which UCC financing statements will be made to evidence or perfect security
interests in the assets of the Loan Parties that form part of the Collateral,
and such search shall reveal no Liens on any of the assets of the Loan Parties,
except for Liens permitted by Section 7.2 or Liens to be discharged on or prior
to the Closing Date.

 

(g)                                  Closing Certificate.  The Administrative
Agent shall have received a certificate of each of the Parent Companies, the
Borrowers and each Subsidiary Guarantor dated the Closing Date, substantially in
the form of Exhibit D, with appropriate insertions and attachments.

 

(h)                                 Insurance Certificates.  The Borrowers shall
have used commercially reasonable efforts to deliver to the Administrative Agent
a certificate in form and substance reasonably satisfactory to the
Administrative Agent from the Borrowers’ insurance broker demonstrating that the
insurance required to be maintained by Section 6.5 are in full force and effect,
together with endorsements naming the Collateral Agent, on behalf of the Secured
Parties, as additional insured or loss payee thereunder to the extent required
by such Section 6.5.

 

(i)                                     Financial Statements.  The
Administrative Agent shall have received (i) audited Consolidated balance sheets
of LLC Parent and the Sun Borrower, respectively, and the related statements of
income, changes in equity and cash flows of LLC Parent and the Sun Borrower,
respectively, for the three most recently completed fiscal years, (x) in the
case of LLC Parent, ended at least 90 days before the Closing Date and (y) in
the case of the Sun Borrower, ended at least 75 days before the Closing Date and
(ii) unaudited Consolidated balance sheets and related statements of income,
changes in equity and cash flows of LLC Parent and the Sun Borrower,
respectively, for each subsequent fiscal quarter after December 31, 2011, (x) in
the case of LLC Parent, ended at least 45 days before the Closing Date and
(y) in the case of the Sun Borrower, ended at least 40 days before the Closing
Date.

 

(j)                                    Pro Forma Financial Statements.  The
Administrative Agent shall have received a pro forma Consolidated balance sheet
and related pro forma Consolidated statement of income of the Parent Companies,
the Borrowers and their respective Restricted Subsidiaries as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 45 days prior to the Closing Date,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such other financial statements).

 

(k)                                 Consummation of the Acquisition.  The
Administrative Agent shall be satisfied that (i) the Acquisition shall have been
consummated in material compliance with the terms and provisions of the
Acquisition Agreement and (ii) the terms and conditions of the Acquisition
Agreement shall not have been amended or waived, and no consent shall have been
given without the approval of the Lead Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned) (other than amendments, waivers,
modifications and consents to such terms that are not materially adverse to the
Lenders).

 

56

--------------------------------------------------------------------------------


 

(l)                                     Legal Opinions.  The Administrative
Agent shall have received an executed legal opinion of (i) Skadden, Arps, Slate,
Meagher & Flom LLP, counsel to the Loan Parties, (ii) Williams Mullen, Maryland,
North Carolina and Virginia counsel to the Loan Parties, (iii) Dinsmore & Shohl
LLP, New Jersey, Pennsylvania and West Virginia counsel to the Loan Parties,
(iv) Hinkley, Allen & Snyder LLP, Connecticut counsel to the Loan Parties and
(v) Miles & Peters, P.C., Colorado counsel to the Loan Parties, in each case,
covering such customary matters incident to the transactions contemplated by
this Agreement as the Administrative Agent may reasonably require and in form
and substance reasonably satisfactory to the Administrative Agent.

 

(m)                             Pledged Stock; Stock Powers; Pledged Notes.  The
Collateral Agent shall have received (i) the certificates representing the
shares, if any, of Capital Stock of each Parent Company (other than LLC Parent)
and each Borrower and (to the extent required by the terms of the Guarantee and
Collateral Agreement) each of the Borrowers’ Subsidiaries pledged to the
Collateral Agent pursuant to (and, in the case of the Capital Stock of any
Foreign Subsidiary, subject to the limitations of) the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (if any) required to be pledged to the Collateral
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 

(n)                                 Filings, Registrations and Recordings.  Each
document (including, without limitation, any UCC financing statement) required
by the Security Documents to be filed, registered or recorded in order to create
in favor of the Collateral Agent for the benefit of the Secured Parties, a Lien
(with the priority specified in the Intercreditor Agreements) on the Collateral
described therein (subject to Liens permitted by Section 7.2), shall have been
delivered to the Collateral Agent in proper form for filing, registration or
recordation.

 

(o)                                 Company Material Adverse Effect.  (x) Since
December 31, 2011 through June 20, 2012, no event, change, circumstance,
development, occurrence, condition, effect or state of facts that has occurred
has had or would reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect and (y) since June 20, 2012, there
shall have been no event, change, circumstance, development, occurrence,
condition, effect or state of facts that, individually or in the aggregate, has
had and continues to have, or would reasonably be expected to have, a Company
Material Adverse Effect.

 

(p)                                 Master Lease Material Adverse Effect.  The
Master Leases (including the Health Care REIT Lease Consent and Amendment
Agreement, the Omega Lease Consent and Amendment Agreement, and the Sabra Lease
Consent and Amendment Agreement) shall not have been modified in any manner that
would reasonably be expected to (i) materially adversely affect the tenant or
the tenant’s business or (ii) materially adversely affect the rights of the
Lenders as provided in Master Lease Intercreditor Agreements; it being
understood that any amendments made to (a) the Health Care REIT (Sun) Lease in
connection with the transactions contemplated by Section 1(b) of the Health Care
Lease Consent and Amendment Agreement and (b) the Sabra Lease in connection with
the transactions contemplated by Sections 1(d) and 1(e) of the Sabra Lease
Consent and Amendment Agreement, in each case, shall be deemed not to materially
adversely affect such tenant or such tenant’s business or the Master Lease
Intercreditor Agreements.

 

(q)                                 Ventas Consent.  Either (x) the guarantor
under the Ventas Guaranty shall, after giving effect to the Transactions, be in
pro forma compliance with the tangible net worth covenants contained in the
Ventas Guaranty as of its most recently ended fiscal quarter or (y) Ventas shall
have consented in writing to the consummation of the Acquisition and such
consent shall provide that the

 

57

--------------------------------------------------------------------------------


 

Genesis Borrower shall, after giving effect to the Transactions, be deemed to be
in pro forma compliance with the tangible net worth covenants contained in the
Ventas Guaranty and each default and event of default that may have occurred and
be continuing as a result of such failure to comply with the tangible net worth
covenant shall have been waived.

 

(r)                                    Fees.  All fees and reasonable
out-of-pocket expenses, to the extent invoiced at least 1 Business Day prior to
the Closing Date, shall have been paid.

 

(s)                                   Representations and Warranties.  On the
Closing Date, each of the Specified Acquisition Agreement Representations and
the Specified Representations shall be true and correct in all respects.

 

(t)                                    Borrowing Notice.  The Administrative
Agent shall have received an irrevocable notice of borrowing in accordance with
Section 2.3 and substantially in the form of Exhibit A-1 hereto.

 

(u)                                 Attestation Certificate.  The Administrative
Agent shall have received a certificate attesting to the compliance with clauses
(c), (k), (o), (p), (q) and (s) of this Section on the Closing Date from a
Responsible Officer of LLC Parent.

 

(v)                                 USA Patriot Act.  The Administrative Agent
shall have received, at least 3 days prior to the Closing Date, from each of the
Loan Parties documentation and other information reasonably requested in writing
by the Administrative Agent in connection with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
to the extent requested in writing by the Administrative Agent at least 3 days
prior to the Closing Date.

 

Notwithstanding anything in the contrary contained in this Section, to the
extent any security interest in any Collateral or any deliverable related to the
perfection of security interests in or Liens upon the Collateral is not or
cannot be perfected on the Closing Date (other than the pledge and perfection of
the security interests (1) in stock certificates and other possessory collateral
and (2) in other assets with respect to which a lien may be perfected by the
filing of a UCC financing statement) after the Borrowers’ commercially
reasonable efforts to do so, then the perfection of a security interest in such
Collateral shall not constitute a condition precedent to the availability of the
Facility on the Closing Date, but instead shall be required to be delivered
after the Closing Date pursuant to arrangements and timing to be mutually agreed
by the Administrative Agent and the Borrowers acting reasonably (and in any
event within 90 days after the Closing Date or such longer period as may be
reasonably agreed by the Administrative Agent).

 

SECTION 5.                            REPORTING COVENANTS

 

Each of LLC Parent and the Borrowers (on behalf of itself and each of the
Subsidiaries) hereby agrees that, beginning on the Closing Date and so long as
the Commitments remain in effect or any Loan or other amount is owing to any
Lender or any Agent hereunder (other than contingent or indemnification
obligations not then asserted or due), the Parent Companies and the Borrowers
shall and (to the extent relevant) shall cause each of the Restricted
Subsidiaries to:

 

5.1                               Financial Statements.  Deliver to the
Administrative Agent each of the following:

 

58

--------------------------------------------------------------------------------


 

(a)                                 Quarterly Reports.  As soon as available,
and in any event within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, the Consolidated unaudited balance sheet of LLC
Parent and its Subsidiaries as of the close of such fiscal quarter and related
Consolidated statements of income and cash flow for such fiscal quarter and that
portion of the fiscal year ending as of the close of such fiscal quarter,
setting forth in comparative form the figures for the corresponding period in
the prior fiscal year and the figures contained in the latest projections, in
each case certified by a Responsible Officer of LLC Parent as fairly presenting
in all material respects the Consolidated financial position, results of
operations and cash flow of LLC Parent and its Subsidiaries as at the dates
indicated and for the periods indicated in accordance with GAAP (subject to the
absence of footnote disclosure and normal year-end audit adjustments.  The
financial statements delivered under this clause (a) shall include an unaudited
schedule reflecting the adjustments necessary to eliminate the accounts of the
Unrestricted Subsidiaries (if any).

 

(b)                                 Annual Reports.  As soon as available, and
in any event within 120 days after the end of each fiscal year, the Consolidated
balance sheet of LLC Parent and its Subsidiaries of the end of such year and
related Consolidated statements of income, stockholders’ equity and cash flow
for such fiscal year, each prepared in accordance with GAAP, together with a
certification by LLC Parent’s nationally-recognized independent registered
public accountants that such Consolidated financial statements fairly present in
all material respects the Consolidated financial position, results of operations
and cash flow of LLC Parent and its Subsidiaries as at the dates indicated and
for the periods indicated therein in accordance with GAAP without qualification
as to the scope of the audit or as to going concern and without any other
similar qualification.  The financial statements delivered under this clause
(b) shall include an unaudited schedule reflecting the adjustments necessary to
eliminate the accounts of the Unrestricted Subsidiaries (if any).

 

(c)                                  Compliance Certificate.  Together with each
delivery of any financial statement pursuant to clause (a) or (b) above, a
Compliance Certificate substantially in the form attached hereto as Exhibit C,
duly executed by a Responsible Officer of LLC Parent that, among other things,
(i) shows in reasonable detail the calculations used in determining each
financial covenant, (ii) demonstrates compliance with each Financial Condition
Covenant that is tested at least on a quarterly basis and (iii) states that no
Default is continuing as of the date of delivery of such Compliance Certificate
or, if a Default is continuing, states the nature thereof and the action that
the Borrowers propose to take with respect thereto.

 

(d)                                 Projections.  As soon as available, but in
any event not later than 30 days after the end of each fiscal year (commencing
with the fiscal year ending December 31, 2013), a reasonably detailed
Consolidated budget for the following fiscal year in a form reasonably
acceptable to the Administrative Agent including a projected Consolidated
balance sheet of the Parent Companies, the Borrowers and the Restricted
Subsidiaries as of the end of the following fiscal year and the related
Consolidated statements of projected cash flows and projected income.

 

(e)                                  Management Discussion and Analysis. 
Together with each delivery of any Compliance Certificate pursuant to clause
(c) above, a discussion and analysis of the financial condition and results of
operations of the Loan Parties for the portion of the fiscal year then elapsed
and discussing the reasons for any significant variations from the projections
for such period and the figures for the corresponding period in the previous
fiscal year.

 

(f)                                   Audit Reports, Management Letters, Etc. 
Together with each delivery of any financial statement for any fiscal year
pursuant to clause (b) above, copies of each management letter, audit report or
similar letter or report received by LLC Parent from any independent registered
certified public accountant (including LLC Parent’s accountants) in connection
with such financial statements

 

59

--------------------------------------------------------------------------------


 

or any audit thereof, each certified to be complete and correct copies by a
Responsible Officer of LLC Parent as part of the Compliance Certificate
delivered in connection with such financial statements.

 

(g)                                  Insurance.  Together with each delivery of
any financial statement for any fiscal year pursuant to clause (b) above, each
in form and substance satisfactory to the Administrative Agent and certified as
complete and correct by a Responsible Officer of LLC Parent as part of the
Compliance Certificate delivered in connection with such financial statements, a
summary of all material insurance coverage maintained as of the date thereof by
any Loan Party and any Restricted Subsidiary and including a representation that
all improvements on any parcel of real property that are within a special flood
hazard area as defined under the U.S. Flood Disaster Protection Act of 1973, as
amended or as a wetlands area by any governmental entity having jurisdiction
over any real property, are covered by flood insurance, together with such other
related documents and information as the Administrative Agent may require.

 

5.2                               Other Events.  Give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing) promptly but in any event within 5 days after any
Responsible Officer of any Loan Party knows or has reason to know of it:
(a)(i) any Default under this Agreement, any Material Master Lease and (ii) any
event that would have a Material Adverse Effect, specifying, in each case, the
nature and anticipated effect thereof and any action proposed to be taken in
connection therewith, (b) any event reasonably expected to result in a mandatory
payment of the Obligations pursuant to Section 2.8 and/or Section 2.8 of the ABL
Credit Agreement, including without limitation any Recovery Event over
$1,500,000, which notice shall state the material terms and conditions of such
transaction and estimating the Net Cash Proceeds thereof, (c) any potential,
threatened or existing material litigation or material proceeding against, or
material investigation by or before any Governmental Authority of (or any agent,
contractor, employee, designee of any Governmental Authority, including any
private contractors retained by and/or acting on behalf of any Governmental
Authority), any Loan Party, any Restricted Subsidiary or any Healthcare
Facility, that could reasonably be expected to have a Material Adverse Effect,
or to materially and adversely affect the right to operate any Healthcare
Facility, (d) to the extent not already disclosed, the entering into any
Material Master Lease, and (e) the closing of, or loss or non-renewal (or
written threat of loss) of Primary License related to, any Healthcare Facility,
or withdrawal from Medicare, Medicaid or TRICARE or any of the next five largest
Third-Party Payor Programs based on the reimbursements from such Third-Party
Payor Programs to the Borrowers and their Subsidiaries on a Consolidated basis.

 

5.3                               ERISA Matters.  Give the Administrative Agent
(a) on or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, a copy of such notice, provided, that when such a
notice is filed by an ERISA Affiliate that is not a Loan Party, such notice must
only be given to the Administrative Agent where such termination would
reasonably be expected to have a material impact on a Loan Party, and
(b) promptly, and in any event within 10 days, after any Responsible Officer of
any ERISA Affiliate knows or has reason to know that a request for a minimum
funding waiver under Section 412 of the Code has been filed with respect to any
Title IV Plan or Multiemployer Plan, a notice (which may be made by telephone if
promptly confirmed in writing) describing such waiver request and any action
that any ERISA Affiliate proposes to take with respect thereto, together with a
copy of any notice filed with the PBGC or the IRS pertaining thereto.

 

5.4                               Environmental Matters.  (a)  Provide the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed in writing) promptly but in any event no later
than 14 days after any Responsible Officer of any Loan Party knows of it (and,
upon reasonable request of the Administrative Agent, documents and information
in connection therewith): (i)(A) unpermitted Releases, (B) the receipt by any
Loan Party of any written notice of violation of or potential liability or
similar notice under, or the existence of any condition that could reasonably be
expected to result in violations of or liabilities under, any Environmental Law
or (C) the commencement of, or any

 

60

--------------------------------------------------------------------------------


 

material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or liability under any Environmental
Law, that, for each of clauses (A), (B) and (C) above (and, in the case of
clause (C), if adversely determined), in the aggregate for each such clause,
could reasonably be expected to result in a Material Adverse Effect, and
(ii) the receipt by any Loan Party of notification that any property of any Loan
Party is subject to any Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities.

 

(b)                                 Upon request of the Administrative Agent,
provide the Administrative Agent a report containing an update as to the status
of any matter as to which notice has been provided to the Administrative Agent
pursuant to Section 5.4(a).

 

5.5                               Other Information.  Provide the Administrative
Agent with such other documents and information with respect to the business,
property, condition (financial or otherwise), legal, financial or corporate or
similar affairs or operations of any Loan Party as the Administrative Agent or
such Lender through the Administrative Agent may from time to time reasonably
request, including, without limitation, if requested by the Administration
Agent, copies of field audits and appraisals that are delivered to the
administrative agent under the ABL Facility.

 

SECTION 6.                            AFFIRMATIVE COVENANTS

 

Each of the Parent Companies and the Borrowers (on behalf of itself and each of
the Subsidiaries) hereby agrees that, beginning on the Closing Date and so long
as the Commitments remain in effect or any Loan or other amounts owing to any
Lender or any Agent hereunder (other than contingent or indemnification
obligations not then asserted or due), the Parent Companies and the Borrowers
shall and (to the extent relevant) shall cause each of the Restricted
Subsidiaries to:

 

6.1                               Maintenance of Corporate Existence. 
(i) Preserve and maintain its legal existence, including doing all the things
necessary to observe organizational formalities (except to the extent expressly
permitted by Section 7.5); (ii) preserve and maintain its rights (charter and
statutory), privileges, franchises and Permits necessary or desirable in the
conduct of its business, except, in the case of clause (ii), the failure to do
so would not, in the aggregate, have a Material Adverse Effect.

 

6.2                               Compliance with Laws, Etc.  (a)  Comply in all
material respects with and cause each of its employees, and use commercially
reasonable efforts to cause each of its, contractors and its tenants or
operators under any Lease to comply in all material respects with all applicable
Requirements of Law including Healthcare Laws, Permits and the Primary
Licenses.  Each Loan Party and Restricted Subsidiary shall maintain in all
material respects all records required to be maintained by any Governmental
Authority or otherwise under the Healthcare Laws.  No Loan Party or Restricted
Subsidiary shall transfer any Permit to any location other than in compliance
with Healthcare Laws or pledge any Permit as collateral security for any
Indebtedness (except as permitted under the Loan Documents), and each Loan Party
and Restricted Subsidiary shall hold each Permit free from restrictions or known
conflicts, which, in each case, would materially impair the use or operation of
the related Facility for the uses described in Section 3.1(b).  No Borrower
shall (i) subject to Section 6.4, rescind, withdraw or revoke the Permit for any
Healthcare Facility or amend, modify, supplement or otherwise alter the nature,
tenor or scope of the Permit for any Healthcare Facility to the extent that such
change, revocation or alteration in the Permit would have a Material Adverse
Effect; or (ii) voluntarily transfer or encourage the transfer of any resident
of a Healthcare Facility to any other facility, unless such transfer is
permitted or required by Requirements of Law or Healthcare Laws, is for reasons
relating to the welfare, health or safety of the resident to be transferred or
other individuals or residents at the facility or is due to

 

61

--------------------------------------------------------------------------------


 

good faith concerns that the resident will not be able to pay his or her bills
owed to the Healthcare Facility.

 

(b)                                 If required under applicable Requirements of
Law, maintain in full force and effect all Permits and Primary Licenses for the
Healthcare Facilities, and a provider agreement or participation agreement for
each Third-Party Payor Program listed in Schedule 6.2, except to the extent that
any such failure to maintain such Permits, Primary Licenses, provider agreements
or participation agreements could not be reasonably likely to result in a
Material Adverse Effect. True and complete copies of the Permits, including any
certificates of occupancy, the Primary Licenses, and provider agreement or
participation agreement shall be delivered to the Administrative Agent promptly
upon its reasonable request to the extent such copies are available.

 

(c)                                  To the extent applicable, and except as
could not be reasonably expected to have a Material Adverse Effect, operate each
Healthcare Facility in substantial compliance with all requirements for
participation in all Third-Party Payor Programs; provided, however, that, each
Loan Party and Restricted Subsidiary may withdraw from Third-Party Payor
Programs (other than from Medicare, Medicaid or TRICARE) in the ordinary course
of business.

 

(d)                                 Other than in the normal course of business,
and except as could not be reasonably expected to have a Material Adverse
Effect, with respect to each Healthcare Facility, not change the terms of any
Third-Party Payor Program now or hereinafter in effect or their normal billing
payment or reimbursement policies and procedures with respect thereto (including
the amount and timing of finance charges, fees and write-offs). All cost reports
and financial reports submitted by any Borrower to any third party payor shall
be materially accurate and complete and shall not be misleading in any material
respects and all patient or resident records, including patient or resident
trust fund accounts, shall remain true and correct in all material respects.

 

(e)                                  Comply with all obligations under the
contracts and leases with residents of each Healthcare Facility, and no Loan
Party or Restricted Subsidiary shall commit or permit any default by a Loan
Party or a Restricted Subsidiary thereunder except, in any case, where the
failure to do so, either individually or in the aggregate, would not be
reasonably likely to have a Material Adverse Effect.

 

(f)                                   Make all payments and otherwise perform
all obligations in respect of all Material Master Leases to which the Borrower
or any of its Restricted Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated other than in
accordance with their terms or any rights to renew such leases to be forfeited
or cancelled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Restricted Subsidiaries
to do so, except, in any case, where the failure to do so, either individually
or in the aggregate, would not be reasonably likely to have a Material Adverse
Effect.

 

6.3                               Payment of Obligations.  Pay or discharge
before they become delinquent (a) all material claims, Taxes, assessments,
charges and levies imposed by any Governmental Authority and (b) all other
lawful claims that if unpaid would, by the operation of applicable Requirements
of Law, become a Lien upon any property of any Loan Party, except, in each case,
for those whose amount or validity is being contested in good faith by proper
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Loan Party or Restricted Subsidiary in
accordance with GAAP or with respect to which failure to do so would not have a
Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

6.4                               Maintenance of Property.  Maintain and
preserve, in its own name, (a) in good working order and condition all of its
property necessary in the conduct of its business, and (b) all rights, permits,
licenses, approvals and privileges (including all Permits and Primary Licenses)
necessary, used or useful, whether because of its ownership, lease, sublease or
other operation or occupation of property or other conduct of its business, and
shall make all necessary or appropriate filings with, and give all required
notices to, Governmental Authorities, except for such failures to maintain and
preserve the items set forth in clauses (a) and (b) or to make such necessary or
appropriate filings above that would not, in the aggregate, have a Material
Adverse Effect.

 

6.5                               Maintenance of Insurance.  (a)  Maintain or
cause to be maintained in full force and effect all policies of insurance of the
kinds customarily insured against by Persons engaged in the same or similar
business (including self insurance) with respect to the property and businesses
of the Loan Parties and the Restricted Subsidiaries with financially sound and
reputable insurance companies or associations of similar nature.

 

(b)                                 With respect to the Insurance Captive,
Borrowers shall (i) upon request, provide to the Administrative Agent any and
all actuarial reports, opinions and studies performed by actuaries or insurance
advisors related to its business, including information related to the
professional and general liability claims and other claims covered by the
Insurance Captive and (ii) cause the Insurance Captive to at all times be in
good standing under the statutes of the jurisdiction of its organization and in
compliance with all applicable Requirements of Law, including establishing and
maintaining assets of the Insurance Captive in an amount necessary to comply
with the self-insurance retention program requirements in accordance with
applicable Requirements of Law.

 

6.6                               Keeping of Books.  Keep proper books of record
and account, in which full, true and correct entries in all material respects
shall be made in accordance with GAAP and in substantial compliance in all
material respects with all other applicable Requirements of Law of all financial
transactions and the assets and business of each Loan Party and each Restricted
Subsidiary.

 

6.7                               Access to Books and Property.  Permit the
Administrative Agent (and, after an Event of Default, the Lenders and any
Related Person of any of them accompanying the Administrative Agent) at any
reasonable time during normal business hours and with reasonable advance notice
to the Borrower Agent (during the continuance of an Event of Default, 1 Business
Day shall be deemed to be reasonable advance notice) to (a) visit and inspect
the property of each Loan Party and each Restricted Subsidiary and examine and
make copies of and abstracts from, the corporate (and similar), financial,
operating and other books and records of each Loan Party and each Restricted
Subsidiary, (b) discuss the affairs, finances and accounts of such Loan Party or
such Restricted Subsidiary with any officer or director of any Loan Party or any
Restricted Subsidiary and (c) communicate with an officer of any Loan Party or
any Restricted Subsidiary and upon receipt of prior approval, directly with any
registered certified public accountants (including LLC Parent’s accountants) of
any Loan Party or any Restricted Subsidiary; provided, that, excluding any such
visits and inspections during the continuation of an Event of Default the
Administrative Agent and the Lenders shall not exercise such rights more than
one time (in the aggregate) in any calendar year. Each Loan Party and each
Restricted Subsidiary shall authorize their respective registered certified
public accountants (including LLC Parent’s accountants) to communicate directly
with the Administrative Agent, the Lenders, their respective Related Persons and
such officer contemporaneously, and to disclose to the Administrative Agent, the
Lenders and their respective Related Persons all financial statements and other
documents and information as they might have and are available to a Loan Party
or a Restricted Subsidiary and the Administrative Agent or any Lender reasonably
requests with respect to any Loan Party or any Restricted Subsidiary.  The
Administrative Agent and the Lenders shall give the Parent Companies and the
Borrowers the opportunity to participate in any discussions with LLC Parent’s
independent public accountants.

 

63

--------------------------------------------------------------------------------


 

6.8                               Environmental.  Comply with, and maintain its
real property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders and directives of any Governmental Authority) except for
failures to comply that would not, in the aggregate, have a Material Adverse
Effect. Without limiting the foregoing, if the Administrative Agent at any time
has a reasonable basis to believe that there exist material violations of
Environmental Laws by any Loan Party or that there exist any material
Environmental Liabilities, in each case, then each Loan Party shall promptly
upon receipt of request from the Administrative Agent, cause the performance of
environmental audits and assessments, including subsurface sampling of soil and
groundwater, and cause the preparation of such reports, in each case as the
Administrative Agent may from time to time reasonably request. In the event
(a) the Loan Party does not commence such work within thirty (30) days of such
request and diligently pursue such work or (b) there is an Event of Default, the
Administrative Agent, upon written notice to such Loan Party, shall have access
to such real property to undertake the work, provided, that the Administrative
Agent shall only be allowed to do so under the following conditions: (i) that it
provide written notice at least five (5) business days in advance prior to the
intended entrance onto the real property; (ii) that the work be conducted during
normal business hours; (iii) that the Administrative Agent indemnify and hold
harmless said Loan Party for any damages or losses resulting from the
performance of the work by the Administrative Agent or its representatives;
(iv) that the Administrative Agent ensure that the real property is restored to
its pre-work condition, including, without limitation, restoring any surfaces
that were disturbed during the performance of the work and properly closing any
wells or boreholes installed during the performance of the work; and (v) abiding
by all other health and safety requirements of the Loan Party that would
typically be imposed on a visitor to the real property.  Such audits,
assessments and reports, to the extent not conducted by the Administrative
Agent, shall be conducted and prepared by reputable environmental consulting
firms reasonably acceptable to the Administrative Agent and shall be in form and
substance reasonably acceptable to the Administrative Agent.

 

6.9                               Post Closing Obligations.  Cause to be
performed and completed, to the Administrative Agent’s reasonable satisfaction,
all of the obligations set forth on Schedule 6.9 hereto within the time periods
set forth on Schedule 6.9 or such longer period as the Administrative Agent
shall permit in its reasonable discretion.

 

6.10                        Additional Collateral, etc.  (a)  With respect to
any personal property or registered Intellectual Property (other than assets
expressly excluded from the Collateral pursuant to the Security Documents)
located in the United States acquired or created after the Closing Date by any
Loan Party that is required by the terms of this Agreement and the other Loan
Documents to become Collateral (other than any property subject to a Lien
expressly permitted by Section 7.2(c)) as to which the Collateral Agent for the
benefit of the Secured Parties does not have a perfected Lien, except as
otherwise provided in the Security Documents promptly, but in any case within 45
days (which period may be extended by the Administrative Agent in its reasonable
discretion), (i) give notice of such property to the Collateral Agent and
execute and deliver to the Collateral Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Collateral Agent reasonably
requests to grant to the Collateral Agent for the benefit of the Secured Parties
a security interest in such Property (with the priority specified in the
Intercreditor Agreement) and (ii) take all actions reasonably requested by the
Collateral Agent to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected security interest (to the extent required by the Security
Documents and with the priority required by the Intercreditor Agreement) in such
property (with respect to property of a type owned by a Loan Party as of the
Closing Date to the extent the Collateral Agent for the benefit of the Secured
Parties, has a perfected security interest in such property as of the Closing
Date), including, without limitation, the filing of UCC financing statements in

 

64

--------------------------------------------------------------------------------


 

such jurisdictions as may be required by the Guarantee and Collateral Agreement
or by law or as may be reasonably requested by the Collateral Agent.

 

(b)                                 With respect to any fee owned real property
located in the United States having a value (together with improvements thereof)
of at least $1,000,000 acquired after the Closing Date by any Loan Party (other
than any such real property subject to a Lien expressly permitted by
Section 7.2(c), (i), (o) or (p); provided, however, that with respect to Liens
permitted by Section 7.2(c) or (i), this exception shall apply to the extent
such Liens expressly restrict the granting of a Mortgage) (i) within 45 days of
such acquisition, give notice of such acquisition to the Collateral Agent and,
if requested by the Collateral Agent promptly thereafter execute and deliver a
Mortgage (subject to Liens permitted by Section 7.2) in favor of the Collateral
Agent for the benefit of the Secured Parties, covering such real property
(provided that no Mortgage nor survey shall be obtained if the Collateral Agent
reasonably determines in consultation with the Borrowers that the costs of
obtaining such Mortgage or survey are excessive in relation to the value of the
security to be afforded thereby), (ii) if reasonably requested by the Collateral
Agent (A) provide the Lenders with a lenders’ title insurance policy with
extended coverage covering such real property in an amount at least equal to the
purchase price of such real property as well as a current ALTA survey thereof,
together with a surveyor’s certificate unless the title insurance policy
referred to above shall not contain an exception for any matter shown by a
survey (except to the extent an existing survey has been provided and
specifically incorporated into such title insurance policy), each in form and
substance reasonably satisfactory to the Collateral Agent, and (B) use
commercially reasonable efforts to obtain any consents or estoppels reasonably
deemed necessary by the Collateral Agent in connection with such Mortgage, each
of the foregoing in form and substance reasonably satisfactory to the Collateral
Agent and (iii) if requested by the Collateral Agent deliver to the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent.

 

(c)                                  Except as otherwise permitted in the
Security Documents, with respect to any (x) new Domestic Subsidiary that is
created or acquired after the Closing Date by any Loan Party that is a Material
Restricted Subsidiary or (y) any Unrestricted Subsidiary designated as a
Restricted Subsidiary after the Closing Date, promptly, but in any case within
45 days of such creation,  acquisition or designation (which period may be
extended by the Administrative Agent in its reasonable discretion), (i) give
notice of such acquisition, creation or designation to the Collateral Agent,
(ii) if such Subsidiary is a Material Restricted Subsidiary, (A) execute and
deliver to the Collateral Agent such amendments to the Guarantee and Collateral
Agreement or such other Security Documents or other documents as the Collateral
Agent reasonably deems necessary to grant to the Collateral Agent for the
benefit of the Secured Parties a perfected security interest (to the extent
required by the Security Documents and with the priority specified in the
Intercreditor Agreement) in the Capital Stock of such new Material Restricted
Subsidiary that is owned by such Loan Party and (B) deliver to the Collateral
Agent the certificates, if any, representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of such Loan Party, and (iii) if such new Material Restricted Subsidiary
is a Wholly-Owned Domestic Subsidiary, cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
necessary or advisable to grant to the Collateral Agent for the benefit of the
Secured Parties a perfected security interest (to the extent required by the
Security Documents and with the priority specified in the Intercreditor
Agreement) in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary (to the extent the Collateral Agent, for the
benefit of the Secured Parties, has a perfected security interest in the same
type of Collateral as of the Closing Date), including, without limitation, the
filing of UCC financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Collateral Agent; provided that, notwithstanding anything to
the contrary in this Section 6.10(c), the provisions of this
Section 6.10(c) shall not apply to any Material Restricted Subsidiary that is a
HUD Sub-Facility Entity.

 

65

--------------------------------------------------------------------------------


 

(d)                                 With respect to any new Foreign Subsidiary
directly owned by Parent, the Borrowers or a Domestic Subsidiary that is created
or acquired after the Closing Date by any Loan Party, promptly, but in any case
within 45 days of such acquisition (which period may be extended by the
Administrative Agent in its sole discretion), (i) give notice of such
acquisition or creation to the Collateral Agent and, if requested by the
Collateral Agent, execute and deliver to the Collateral Agent such amendments to
the Guarantee and Collateral Agreement or such other documents as the Collateral
Agent deems necessary or reasonably advisable in order to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected security
interest (to the extent required by the Security Documents and with the priority
specified in the Intercreditor Agreement) in the Capital Stock of such new
Subsidiary that is owned by such Loan Party (provided that (x) in no event shall
more than 65% of the total outstanding voting Capital Stock of any Foreign
Subsidiary treated as a controlled foreign corporation for U.S. federal income
tax purposes be required to be so pledged and (y) 100% of non-voting stock of
any Foreign Subsidiary, if any, shall be required to be so pledged) and (ii) to
the extent permitted by applicable law, deliver to the Collateral Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such Loan Party, and take such other action as may be necessary in the
reasonable opinion of the Collateral Agent, to perfect or ensure appropriate
priority of the Lien of the Collateral Agent thereon.

 

(e)                                  Notwithstanding anything to the contrary in
any Loan Document, this Section shall not apply with respect to any collateral
(i) to the extent the Administrative Agent has reasonably determined that the
value of such collateral to which this Section would otherwise apply is
insufficient to justify the difficulty, time and/or expense of obtaining a
perfected Lien therefrom and (ii) if so provided in any Security Document.

 

6.11                        Maintenance of Ratings.  Use commercially reasonable
efforts to maintain a public corporate family rating and a public rating on the
Loans from Moody’s and a public corporate rating and a public rating on the
Loans from S&P.

 

6.12                        Further Assurances.  Maintain the security interest
created by the Security Documents as a perfected security interest having at
least the priority specified in the Intercreditor Agreement (to the extent such
security interest can be perfected through the filing of UCC-1 financing
statements, the Intellectual Property filings to be made pursuant to Schedule 4
of the Guarantee and Collateral Agreement, the execution of control agreements,
or the delivery of Pledged Securities required to be delivered under the
Guarantee and Collateral Agreement), subject to the rights of the Loan Parties
under the Loan Documents to Dispose of the Collateral.  From time to time the
Loan Parties shall execute and deliver, or cause to be executed and delivered,
such additional instruments, certificates or documents, and take all such
actions, as the Collateral Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of renewing the rights of the Secured Parties with respect to the
Collateral as to which the Collateral Agent, for the ratable benefit of the
Secured Parties, has a perfected Lien pursuant hereto or thereto, including,
without limitation, filing any financing or continuation statements or financing
change statements under the UCC (or other similar laws) in effect in any United
States jurisdiction with respect to the security interests created hereby.

 

6.13                        Interest Rate Protection.  Enter into within 90 days
after the Closing Date and maintain, from the Closing Date to the date that is
the two year anniversary of the Closing Date, interest rate Hedging Agreements,
to the extent necessary, that result in at least 50% of the aggregate
consolidated outstanding Indebtedness for borrowed money of the Borrowers and
the Restricted Subsidiaries being effectively subject to a fixed interest rate
for the period ending on the second anniversary of the Closing Date.

 

66

--------------------------------------------------------------------------------


 

6.14                        Use of Proceeds.  The proceeds of the Loans shall be
used to effect the Transactions and for general corporate (including working
capital) purposes of the Parent Companies and their Subsidiaries not prohibited
by this Agreement.

 

6.15                        Annual Lenders Meeting.  Participate in an annual
telephonic conference call with the Administrative Agent and the Lenders at such
time as may be reasonably agreed to by the Borrowers and the Administrative
Agent.

 

6.16                        Material Master Leases.  With respect to any
Material Master Lease (other than the Master Leases), cause the parties to such
Material Master Lease to execute an intercreditor or similar agreement
satisfactory to the Administrative Agent, on terms substantially similar to
those set forth in the Master Lease Intercreditor Agreements or on terms no less
favorable to the Lenders than those set forth in the Master Lease Intercreditor
Agreements, as reasonably determined by the Administrative Agent.

 

SECTION 7.                            NEGATIVE COVENANTS

 

The Borrowers (on behalf of itself and each of the Restricted Subsidiaries)
hereby agree that, beginning on the Closing Date and so long as the Commitments
remain in effect or any Loan or other amount is owing to any Lender or the
Agents hereunder (other than contingent or indemnification obligations not then
asserted or due), the Borrowers shall not, and shall not permit any of the
Restricted Subsidiaries to, and with respect to Section 7.10 only, the Parent
Companies shall not:

 

7.1                               Indebtedness.  Incur, create, assume or permit
to exist any Indebtedness, except:

 

(a)                                 Indebtedness existing on the date hereof and
set forth in Schedule 7.1, and any Permitted Refinancing thereof;

 

(b)                                 Indebtedness created hereunder and under the
other Loan Documents;

 

(c)                                  intercompany Indebtedness of the Borrowers
and the Restricted Subsidiaries to the extent permitted by Section 7.4(c);
provided that (i) each item of intercompany Indebtedness consisting of
intercompany loans and advances made by a Restricted Subsidiary that is not a
Subsidiary Guarantor to a Subsidiary Guarantor or the Borrowers which exceeds
$5,000, individually, or $1,000,000, in the aggregate, shall be evidenced by a
promissory note (which shall be substantially in the form of Exhibit M hereto)
with customary subordination provisions, (ii) each item of intercompany
Indebtedness consisting of intercompany loans and advances made by a Subsidiary
that is a Borrower, to the extent required to be pledged under the Security
Agreement, shall be evidenced by a promissory note, and (iii) each such
promissory note under clause (ii) hereof shall be pledged to the Collateral
Agent pursuant to the Security Agreement to the extent required thereby;

 

(d)                                 Indebtedness of the Borrowers or any
Restricted Subsidiary incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, and extensions, renewals,
replacements, modifications, refundings and refinancing of any such Indebtedness
that do not increase the outstanding principal amount thereof (other than to the
extent of any premiums, interest or costs and expenses incurred in connection
therewith) (“Purchase Money Indebtedness”); provided that (i) such Indebtedness
is incurred prior to or within 180 days after such acquisition or the completion
of such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 7.1(d), when combined with the aggregate
principal amount of all Capital Lease Obligations incurred pursuant to
Section 7.1(e), shall not exceed $35,000,000 at any time outstanding;

 

67

--------------------------------------------------------------------------------


 

(e)                                  Capital Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 7.1(d), not in excess of $35,000,000
at any time outstanding and Permitted Refinancings thereof;

 

(f)                                   Indebtedness in respect of bid, workers’
compensation claims, self-insurance obligations, bankers’ acceptances,
performance or surety, appeal or similar bonds issued for the account of and
completion guarantees and other similar obligations provided by the Borrowers or
any Restricted Subsidiary in the ordinary course of business, including
guarantees or obligations with respect to letters of credit supporting such bid
bonds, performance bonds, surety bonds and similar obligations;

 

(g)                                  Indebtedness assumed in connection with a
Permitted Acquisition and any Permitted Refinancing thereof; provided that
(i) such Indebtedness is not incurred in contemplation of, or in connection
with, such Permitted Acquisition, (ii) both immediately prior and after giving
effect thereto, no Event of Default shall exist or result therefrom, (iii) the
Consolidated Total Leverage Ratio calculated on a Pro Forma Basis as of the most
recently completed period of four consecutive fiscal quarters ending prior to
such incurrence for which the financial statements and certificates required by
Section 5.1(a) or 5.1(b), as the case may be, and 5.1(c) have been delivered as
if such incurrence had occurred as of the first day of such period shall be
0.25:1.00 less than the Consolidated Total Leverage Ratio required pursuant to
Section 7.14 and (iv) the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer to the effect set forth in clauses
(ii) and (iii) above setting forth reasonably detailed calculations
demonstrating compliance with subclauses (ii) and (iii) above;

 

(h)                                 unsecured Indebtedness of the Borrowers or
any of the Restricted Subsidiaries (together with unsecured Indebtedness of the
Parent Companies incurred pursuant to Section 7.10(b)(v) in reliance on this
clause (h)), so long as at the time of the incurrence thereof and after giving
effect thereto, the Consolidated Total Leverage Ratio shall be less than 2.50 to
1.00 calculated on a Pro Forma Basis as of the most recently completed period of
four consecutive fiscal quarters ending prior to such incurrence for which the
financial statements and certificates required by Section 5.1(a) or 5.1(b), as
the case may be, and 5.1(c) have been delivered, and Permitted Refinancings
thereof; provided, that such Indebtedness does not mature or have scheduled
amortization or payments of principal and is not subject to mandatory redemption
or prepayment (except customary asset sale or change of control provisions), in
each case prior to the date that is 91 days after the Maturity Date at the time
such Indebtedness is incurred;

 

(i)                                     Guarantee Obligations by the Borrowers
or the Restricted Subsidiaries of Indebtedness of the Borrowers and the
Restricted Subsidiaries so long as the Borrowers or the Restricted Subsidiaries
incurring such Indebtedness are permitted to incur such Indebtedness represented
by such Guarantee Obligation hereunder;

 

(j)                                    Indebtedness of the Borrowers and their
respective Subsidiaries in respect of the ABL Loan Documents (including the HUD
Sub-Facility Credit Agreement) in an aggregate principal amount not exceeding
$425,000,000 at any time outstanding (and any Permitted Refinancing thereof
permitted by the Intercreditor Agreement);

 

(k)                                 the guaranty by the Borrowers or the
Restricted Subsidiaries, as the case may be, of the HUD Sub-Facility Entities’
obligations under the HUD Sub-Facility Credit Agreement in an aggregate
principal amount not exceeding $20,000,000;

 

(l)                                     other Indebtedness of the Borrowers or
the Restricted Subsidiaries (together with Indebtedness of the Parent Companies
incurred pursuant to Section 7.10(b)(v) in reliance on this clause (l)) in an
aggregate principal amount not exceeding $40,000,000 at any time outstanding;

 

68

--------------------------------------------------------------------------------


 

(m)                             Indebtedness arising from agreements of any
Borrower or any Restricted Subsidiary providing for indemnification, adjustment
of purchase price or similar obligations, in each case entered into in
connection with Permitted Acquisitions or other Investments and the disposition
of any business, assets or Capital Stock permitted hereunder;

 

(n)                                 Indebtedness consisting of (A) trade
obligations or (B) accrued current liabilities for services rendered to the
Borrower or any Restricted Subsidiary, in each case, arising in the ordinary
course of business;

 

(o)                                 Indebtedness in respect of netting services,
automatic clearinghouse arrangements, overdraft protections, employee credit
card programs and other cash management and similar arrangements in the ordinary
course of business;

 

(p)                                 Indebtedness representing deferred
compensation to employees of the Parent Companies, the Borrower or any of its
Subsidiaries incurred in the ordinary course of business consistent with past
practice;

 

(q)                                 Guarantees incurred in the ordinary course
of business in respect of obligations to suppliers, customers, franchisees,
lessors and licensees;

 

(r)                                    Indebtedness incurred in the ordinary
course of business in respect of obligations of the Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services;

 

(s)                                   Indebtedness consisting of (A) the
financing of insurance premiums or (B) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business consistent
with past practice;

 

(t)                                    Indebtedness incurred by any Borrower or
any of the Restricted Subsidiaries in respect of letters of credit, bank
guarantees, bankers’ acceptances, warehouse receipts or similar instruments
issued or created in the ordinary course of business or consistent with past
practice, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

 

(u)                                 Indebtedness of the Borrowers and the
Restricted Subsidiaries under any Hedge Agreement permitted under
Section 7.4(f);

 

(v)                                 Indebtedness of the Borrowers or any Loan
Parties owed to former or current management, directors, officers or employees
(or their transferees, estates or beneficiaries under their estates) of the
Parent Companies, the Borrowers or any of the Restricted Subsidiaries in lieu of
any cash payment permitted to be made under Section 7.6(a)(iii); provided that
all such Indebtedness shall be unsecured;

 

(w)                               Guarantees in respect of Indebtedness of
directors, officers and employees of the Parent Companies, the Borrowers or the
Restricted Subsidiaries in respect of expenses of such Persons in connection
with relocations and other ordinary course of business purposes, if the
aggregate amount of Indebtedness so guaranteed, when added to the aggregate
amount of loans and advances then outstanding under Section 7.4(e), shall not at
any time exceed $5,000,000;

 

(x)                                 Indebtedness in respect of Real Property
Financing Obligations;

 

69

--------------------------------------------------------------------------------


 

(y)                                 Indebtedness of Restricted Subsidiaries that
are not Loan Parties in an aggregate principal amount not exceeding $10,000,000
at any time outstanding, so long as such Indebtedness is non-recourse to the
Loan Parties; and

 

(z)                                  Indebtedness the net proceeds of which are
used to fund the purchase of Healthcare Facilities in connection with the Health
Care REIT Asset Buyback, so long as (i) at the time of the incurrence thereof
and after giving effect thereto, the Borrowers would be in compliance with the
Financial Condition Covenants, (ii) the Fixed Charge Coverage Ratio at the time
of incurrence thereof and after giving effect thereto shall not be less than the
Fixed Charge Coverage Ratio immediately prior to such incurrence and after
giving effect thereto, in each case, calculated on a Pro Forma Basis as of the
most recently completed period of four consecutive fiscal quarters ending prior
to such incurrence for which the financial statements and certificates required
by Section 5.1(a) or 5.1(b), as the case may be, and 5.1(c) have been delivered
and (iii) such Indebtedness has a final maturity date equal to or later than 90
days after the Maturity Date.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section. The principal amount of
any non-interest bearing Indebtedness or other discount security constituting
Indebtedness at any date shall be the principal amount thereof that would be
shown on a balance sheet of LLC Parent dated such date prepared in accordance
with GAAP.

 

7.2                               Liens.  Create, incur, assume or permit to
exist any Lien on any property or assets (including Capital Stock or other
securities of any person, including the Borrowers or any Restricted Subsidiary)
now owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:

 

(a)                                 Liens on property or assets of the Borrowers
and the Restricted Subsidiaries existing on the date hereof and set forth in
Schedule 7.2; provided that such Liens shall secure only those obligations which
they secure on the date hereof other than newly created improvements thereon or
proceeds from the disposition of such property and extensions, renewals and
replacements thereof permitted hereunder;

 

(b)                                 any Lien created under the (i) Loan
Documents and (ii) ABL Loan Documents; provided that such Liens are subject to
the terms of the Intercreditor Agreement;

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrowers or any Restricted Subsidiary
or existing on any property or assets of any person that becomes a Restricted
Subsidiary after the date hereof prior to the time such person becomes a
Restricted Subsidiary, as the case may be; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
person becoming a Restricted Subsidiary, (ii) such Lien does not apply to any
other property or assets of the Borrowers or any Restricted Subsidiary other
than newly created improvements thereon or proceeds from the disposition of such
property and (iii) such Lien secures only those obligations which it secures on
the date of such acquisition or the date such person becomes a Restricted
Subsidiary, as the case may be, and extensions, renewals and replacement of any
such Liens securing Indebtedness permitted under Section 7.1(g) hereof;

 

(d)                                 Liens for Taxes not yet due or which are
being contested in compliance with Section 6.3;

 

(e)                                  Liens in respect of property of the
Borrowers or the Restricted Subsidiaries imposed by Requirements of Law, which
were incurred in the ordinary course of business and do not

 

70

--------------------------------------------------------------------------------


 

secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business and securing obligations that are not due or payable
or which are being contested in compliance with Section 6.3;

 

(f)                                   pledges and deposits made in the ordinary
course of business in compliance with workmen’s compensation, unemployment
insurance and other social security laws or regulations;

 

(g)                                  deposits to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(h)                                 zoning restrictions, easements,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and do not materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Borrowers or any of the Restricted Subsidiaries;

 

(i)                                     purchase money security interests in
real property, improvements thereto or equipment hereafter acquired (or, in the
case of improvements, constructed) by the Borrowers or any Restricted
Subsidiary; provided that (i) such security interests secure Indebtedness
permitted by Section 7.1(d), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within 180 days after such acquisition
(or construction) and (iii) such security interests do not apply to any other
Property or assets of the Borrowers or any Restricted Subsidiary;

 

(j)                                    Liens securing judgments that have not
resulted in an Event of Default under clause (i) of Section 8;

 

(k)                                 licenses (with respect to Intellectual
Property and other property), leases or subleases granted to third parties not
interfering in any material respect with the ordinary conduct of the business of
the Borrowers or any Restricted Subsidiary or resulting in a material diminution
in the value of any Collateral as security for the Obligations;

 

(l)                                     any (i) interest or title of a lessor or
sublessor under any lease not prohibited by this Agreement, (ii) Lien or
restriction that the interest or title of such lessor or sublessor may be
subject to, or (iii) subordination of the interest of the lessee or sublessee
under such lease to any Lien or restriction referred to in the preceding clause
(ii), so long as the holder of such Lien or restriction agrees to recognize the
rights of such lessee or sublessee under such lease;

 

(m)                             Liens arising from filing UCC financing
statements relating solely to Leases not prohibited by this Agreement;

 

(n)                                 Liens securing obligations (other than
obligations representing Indebtedness for borrowed money) under operating,
reciprocal easement or similar agreements entered into in the ordinary course of
business of the Borrowers and the Restricted Subsidiaries;

 

(o)                                 Liens on the property subject to any Sale
and Lease-Back Transactions, securing obligations thereunder in an aggregate
principal amount outstanding at any time not to exceed $5,000,000;

 

71

--------------------------------------------------------------------------------


 

(p)                                 Liens incurred in connection with
(i) Capital Lease Obligations securing obligations permitted to be incurred
pursuant to Section 7.1(e) and (ii) Real Property Financing Obligations
permitted to be incurred pursuant to Section 7.1(x);

 

(q)                                 pledges and deposits in the ordinary course
of business and consistent with past practices securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of the Restricted Subsidiaries;

 

(r)                                    Liens (i) of a collection bank arising
under Section 4-210 of the Uniform Commercial Code on the items in the course of
collection and (ii) in favor of a banking or other financial institution arising
as a matter of law or under customary general terms and conditions encumbering
deposits or other funds maintained with a financial institution (including the
right of set off) and that are within the general parameters customary in the
banking industry; provided that, to the extent that such collection bank,
banking or other financial institution has executed and delivered a control
agreement, such Lien will be subordinated or waived to the extent set forth in
such control agreement;

 

(s)                                   Liens (i) on cash advances in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.4 to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.5, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(t)                                    Liens that are contractual rights of
setoff (i) relating to the establishment of depository relations with banks or
other financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any of the Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
and the Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of the Restricted
Subsidiaries, in each case, in the ordinary course of business; provided that,
to the extent that such collection bank, banking or other financial institution
has executed and delivered a control agreement, such Lien will be subordinated
or waived to the extent set forth in such control agreement;

 

(u)                                 (i) Liens solely on any cash earnest money
deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder
and (ii) the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods and similar
arrangements;

 

(v)                                 Liens in favor of a Loan Party on assets of
a Subsidiary that is not required to be a Subsidiary Guarantor;

 

(w)                               in the case of any joint venture, any put and
call arrangements related to its Capital Stock set forth in its organizational
documents or any related joint venture or similar agreement;

 

(x)                                 Liens incurred in connection with
Indebtedness permitted to be incurred pursuant to Section 7.1(z);

 

(y)                                 other Liens with respect to property or
assets of the Borrowers or any Restricted Subsidiary securing obligations in an
aggregate principal amount outstanding at any time not to exceed $10,000,000;
and

 

72

--------------------------------------------------------------------------------


 

(z)                                  Liens granted in connection with the pledge
or transfer of the Capital Stock of a joint venture permitted hereunder.

 

7.3                               Sale and Lease-Back Transactions.  Enter into
any arrangement, directly or indirectly, with any person (other than the
Borrowers or any Restricted Subsidiary) whereby it shall Dispose of any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”) unless
(a) the Disposition of such property is permitted by Section 7.5, (b) any
Capital Lease Obligations or Liens arising in connection therewith are permitted
by Sections 7.1 and 7.2, as the case may be and either (1) consist of Real
Property Financing Obligations and Liens granted in connection therewith or
(2) are in an aggregate principal amount not exceeding $25,000,000 at any time
outstanding and (c) the Borrowers shall be in compliance with the Financial
Condition Covenants calculated on a Pro Forma Basis as of the most recently
completed period of four consecutive fiscal quarters ending prior to such
incurrence for which the financial statements and certificates required by
Section 5.1(a) or 5.1(b), as the case may be, and 5.1(c) have been delivered as
if such Sale and Lease-Back Transaction had occurred as of the first day of such
period; provided that, the Net Cash Proceeds of such Sale and Lease-Back
Transaction shall be applied in accordance with Section 2.8(b);

 

7.4                               Investments, Loans and Advances.  Purchase,
hold or acquire any Capital Stock, evidences of Indebtedness or other securities
of, make or permit to exist any loans or advances to, or make or permit to exist
any investment or any other interest in, any other person (all of the foregoing,
“Investments”), except:

 

(a)                                 (i) Investments by the Borrowers and the
Restricted Subsidiaries existing on the date hereof in the Capital Stock of
their subsidiaries and (ii) additional investments by the Borrowers and the
Restricted Subsidiaries in the Capital Stock of the Restricted Subsidiaries;
provided that, (A) except as permitted by Section 6.10, any such Capital Stock
held by the Borrowers or a Subsidiary Guarantor shall be pledged pursuant to the
Guarantee and Collateral Agreement to the extent required thereby and (B) after
the date hereof, the aggregate amount of investments made pursuant to this
Section 7.4(a) and Section 7.4(c) by Loan Parties in, and loans and advances
made pursuant to this Section 7.4(a) and Section 7.4(c) by Loan Parties to,
Restricted Subsidiaries that are not Loan Parties (determined without regard to
any write-downs or write-offs of such investments, loans and advances) shall not
exceed $10,000,000 at any time outstanding;

 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  Investments made by the Borrowers in any
Restricted Subsidiary and made by any Restricted Subsidiary in the Borrowers or
any other Restricted Subsidiary; provided that (i) any such Investments made by
the Borrowers or the Subsidiary Guarantors shall be pledged pursuant to the
Guarantee and Collateral Agreement to the extent required thereby and (ii) the
amount of such Investments made by Loan Parties in Restricted Subsidiaries that
are not Loan Parties shall be subject to the limitation set forth in clause
(a) above;

 

(d)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business; provided that, the Borrower Representative shall provide prompt
written notice to the Administrative Agent of any such settlement of accounts
for which the face value is greater than or equal to $1,000,000 individually (or
for a group of related accounts) and for each such settlement if the aggregate
face value of such accounts is greater than or equal to $10,000,000;

 

73

--------------------------------------------------------------------------------


 

(e)                                  the Borrowers and the Restricted
Subsidiaries may make loans and advances in the ordinary course of business to
employees, directors and officers of the Parent Companies, the Borrowers and the
Restricted Subsidiaries in an aggregate principal amount at any time
outstanding, when added to the aggregate amount of guarantees under
Section 7.1(w), not to exceed $5,000,000 (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such person’s purchase of Capital
Stock of LLC Parent (provided that the amount of such loans and advances to the
extent made in cash shall be contributed to the Borrowers in cash as common
equity) and (iii) for any other purpose;

 

(f)                                   the Borrowers and the Restricted
Subsidiaries may enter into Hedging Agreements that (i) are required by
Section 6.13 or (ii) are not speculative in nature and are made in the ordinary
course of business;

 

(g)                                  to the extent that such assets or Capital
Stock are transferred to a Borrower or a Restricted Subsidiary contemporaneously
with such acquisition and such acquisition is consensual and approved by the
board of directors of such Acquired Entity or Business, the Borrowers and the
Restricted Subsidiaries may acquire all or substantially all the assets of a
Person or line of business of such Person, or not less than 75% of the Capital
Stock (other than directors’ qualifying shares) of a Person; provided that
(i) the Acquired Entity or Business shall be in a line of Business permitted by
Section 7.8(a); (ii) at the time of such transaction (A) after giving effect
thereto, no Event of Default shall have occurred and be continuing; (B) the
Borrowers would be in compliance with the Financial Condition Covenants
calculated on a Pro Forma Basis as of the most recently completed period of four
consecutive fiscal quarters ending prior to such transaction for which the
financial statements and certificates required by Section 5.1(a) or 5.1(b), as
the case may be, and 5.1(c) have been delivered, as if such transaction had
occurred as of the first day of such period; (C) the Borrowers’ Consolidated
Total Leverage Ratio does not exceed the lesser of (x) 2.50:1.00 and
(y) 0.25:1.00 less than the applicable maximum Consolidated Total Leverage Ratio
set forth in Section 7.14, in each case, calculated on a Pro Forma Basis as of
the most recently completed period of four consecutive fiscal quarters ending
prior to such transaction for which the financial statements and certificates
required by Section 5.1(a) or 5.1(b), as the case may be, and 5.1(c) have been
delivered and (D) the Borrowers shall comply, and shall cause the Acquired
Entity or Business to comply, with the applicable provisions of Section 6.10 and
the Security Documents to the extent required thereby; and (iii) on a Pro Forma
Basis as of the most recently completed period of four consecutive fiscal
quarters ending prior to such transaction for which the financial statements and
certificates required by Section 5.1(a) or 5.1(b), as the case may be, and
5.1(c) have been delivered, as if such transaction had occurred as of the first
day of such period, the aggregate of the Acquired EBITDA of any Persons acquired
in accordance with this Section 7.4(g) during the term of this Agreement that
are not at such time Guarantors shall not exceed 10% of pro forma Consolidated
EBITDA of the Borrowers and the Restricted Subsidiaries (any acquisition of an
Acquired Entity or Business meeting all the criteria of this
Section 7.4(g) being referred to herein as a “Permitted Acquisition”);

 

(h)                                 Investments set forth in Schedule 7.4;

 

(i)                                     the Borrowers and the Restricted
Subsidiaries may receive and hold promissory notes and other non-cash
consideration received in connection with Asset Sales permitted under
Section 7.5;

 

(j)                                    the Borrowers and the Restricted
Subsidiaries may make Capital Expenditures permitted under Section 7.12;

 

(k)                                 other Investments in an aggregate amount at
any time outstanding not exceeding (x) the greater of (A) $50,000,000 and
(B) 20% of Consolidated EBITDA calculated on a Pro Forma

 

74

--------------------------------------------------------------------------------


 

Basis as of the most recently completed period of four consecutive fiscal
quarters ending prior to such transaction for which the financial statements and
certificates required by Section 5.1(a) or 5.1(b), as the case may be, and
5.1(c) have been delivered, as if such transaction had occurred as of the first
day of such period, plus (y) the Net Cash Proceeds received after the Closing
Date from any Excluded Issuance (other than the proceeds of any Excluded
Issuance made in connection with an exercise of the Borrower’s Cure Right under
Section 7.16(a));

 

(l)                                     so long as no Default or Event of
Default shall have occurred and be continuing at the time thereof or would
result therefrom, other Investments at any time outstanding not exceeding the
Available Amount, if, after giving effect to such Investment, calculated on a
Pro Forma Basis, (i) the Consolidated Total Leverage Ratio shall not be greater
than 2.25:1.00 and (ii) the Borrowers and the Restricted Subsidiaries shall be
in compliance with the Financial Condition Covenants, in each case, as of the
most recently completed period of four consecutive fiscal quarters ending prior
to such incurrence for which the financial statements and certificates required
by Section 5.1(a) or 5.1(b), as the case may be, and 5.1(c) have been delivered
as if such incurrence had occurred as of the first day of such period;

 

(m)                             Investments made directly to the Insurance
Captive in the amounts required by the actuarial analysis or statutory
requirement, copies of which are provided to the Administrative Agent pursuant
to Section 6.5;

 

(n)                                 to the extent constituting Investments,
transactions permitted by Sections 7.1, 7.2, 7.3, 7.5, and 7.6;

 

(o)                                 Investments to the extent financed solely
with the Qualified Capital Stock of LLC Parent;

 

(p)                                 Guarantees incurred by the Borrowers or any
Restricted Subsidiary with respect to operating leases or of other obligations
that do not constitute Indebtedness, in each case entered into by Borrowers or
any Restricted Subsidiary in the ordinary course of business;

 

(q)                                 Investments of any Person in existence at
the time such Person becomes a Restricted Subsidiary in accordance with the
terms hereof; provided that such Investment was not made in connection with or
anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof on terms at least as
favorable on the whole to the Lenders;

 

(r)                                    loans and advances to Holdings (or any
Parent Company) in lieu of, and not in excess of the amount of (after giving
effect to any other such loans or advances), Restricted Payments to the extent
permitted to be made to Holdings (or such Parent Company) in accordance with
Section 7.6(a);

 

(s)                                   so long as no Default or Event of Default
shall have occurred and be continuing or result therefrom, Investments in
Healthcare Facilities guaranteed by or otherwise subject to a mortgage, deed of
trust or similar encumbrance in favor of HUD, which Investments shall not
exceed, in the aggregate, $200,000 per such Healthcare Facility; and

 

(t)                                    so long as no Default or Event of Default
shall have occurred and be continuing at the time thereof or would result
therefrom, Investments in joint ventures in an amount not to exceed $25,000,000
at any time outstanding.

 

For purposes of covenant compliance with this Section, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise

 

75

--------------------------------------------------------------------------------


 

received in cash in respect of such Investment not to exceed the original amount
of such Investment.

 

7.5                               Mergers, Consolidations, Sales of Assets and
Acquisitions.

 

(a)                                 Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

 

(i)                                     (A) any Restricted Subsidiary may be
merged, amalgamated, liquidated or consolidated with or into and may Dispose of
all or substantially all of its assets to the Borrowers (provided that the
Borrowers shall be the continuing or surviving corporation) or (B) any
Restricted Subsidiary may be merged, amalgamated, liquidated or consolidated
with or into and may Dispose of all or substantially all of its assets to any
Restricted Subsidiary (provided that if one of the parties to such merger,
amalgamation or consolidation or Disposition is a Subsidiary Guarantor, either
(x) such Subsidiary Guarantor shall be the continuing or surviving corporation
or the recipient of such assets or (y) simultaneously with such transaction, the
continuing or surviving corporation shall become a Subsidiary Guarantor and the
Borrowers shall comply with Section 6.10 in connection therewith);

 

(ii)                                  any Non-Guarantor Subsidiary that is a
Foreign Subsidiary may be merged or consolidated with or into, or be liquidated
into, any other Non-Guarantor Subsidiary, and any Non-Guarantor Subsidiary that
is a Domestic Subsidiary may be merged or consolidated with or into, or be
liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;

 

(iii)                               any Non-Guarantor Subsidiary that is a
Foreign Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding-up or otherwise) to any Loan Party
or any other Non-Guarantor Subsidiary, and any Non-Guarantor Subsidiary that is
a Domestic Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation dissolution, winding-up or otherwise) to any Loan
Party or any other Non-Guarantor Subsidiary that is a Domestic Subsidiary;

 

(iv)                              any Restricted Subsidiary (other than the
Borrowers) may liquidate or dissolve if (i) the Borrowers determine in good
faith that such liquidation or dissolution is in the best interests of the
Borrowers and is not materially disadvantageous to the Lenders and (ii) to the
extent such Restricted Subsidiary is a Loan Party, any assets or business not
otherwise Disposed of or transferred in accordance with Section 7.5(b) or, in
the case of any such business, discontinued, shall be transferred to, or
otherwise owned or conducted by, a Loan Party after giving effect to such
liquidation or dissolution; and

 

(v)                                 any Restricted Subsidiary may merge or
consolidate in order to consummate an Asset Sale permitted by Section 7.5(b);
and

 

(vi)                              Permitted Acquisitions permitted by
Section 7.4(g) may be consummated.

 

(b)                                 Make any Asset Sale (other than an
involuntary Asset Sale, such as casualty, condemnation or similar events) not
otherwise permitted under paragraph (a) above (A) except for sales or other
dispositions of non-core assets acquired in a Permitted Acquisition; provided
that (1) such sales

 

76

--------------------------------------------------------------------------------


 

shall be consummated within 360 days of such Permitted Acquisition and (2) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the Borrowers),
(B) unless (i) such Asset Sale is between Restricted Subsidiaries that are not
Loan Parties or (ii) such Asset Sale is from a Loan Party to a Restricted
Subsidiary that is not a Loan Party; provided that the fair market value of all
assets sold, transferred, leased, or Disposed of pursuant to this paragraph
(b)(B)(ii) shall not exceed $10,000,000 in the aggregate, (C) unless such Asset
Sale is from a Loan Party to a Restricted Subsidiary that is a HUD Sub-Facility
Entity to the extent (1) necessary to comply with requirements of Law related to
HUD and (2) the Loan Parties are in compliance with the Collateral Coverage
Requirement after giving effect to such Asset Sale or (D) unless (i) such Asset
Sale is for consideration at least 75% of which is cash, (ii) consideration for
such Asset Sale is at least equal to the fair market value of the assets being
sold, transferred, leased or Disposed of, (iii) the fair market value of all
assets sold, transferred, leased, or Disposed of pursuant to this paragraph
(b) shall not exceed $100,000,000 in any fiscal year; provided that for purposes
of this clause (iii), (x) the amount of any liabilities of the Borrowers or any
Restricted Subsidiary that are assumed by the transferee of any such assets and
(y) involuntary Asset Sales, such as casualty, condemnation or similar events
shall be excluded, (iv) no Event of Default shall have occurred and be
continuing or result therefrom and (v) the Parent Companies, the Borrowers and
the Restricted Subsidiaries shall be in compliance with the Financial Condition
Covenants, in each case, calculated on a Pro Forma Basis as of the most recently
completed period of four consecutive fiscal quarters ending prior to such Asset
Sale for which the financial statements and certificates required by
Section 5.1(a) or 5.1(b), as the case may be, and 5.1(c) have been delivered, as
if such Asset Sale had occurred as of the first day of such period; provided
that, (x) if the Parent Companies, the Borrowers or the Restricted Subsidiaries
consummate the Hospice Sale within nine months after the Closing Date, the
consideration for the Hospice Sale must be greater than or equal to $85,000,000,
of which $75,000,000 thereof must be in cash and (y) all cash proceeds of the
Hospice Sale (the “Hospice Sale Prepayment Amount”) shall be used to prepay the
Loans in accordance with Section 2.14 and may not be used in any Reinvestment
Event.

 

7.6                               Restricted Payments; Restrictive Agreements. 
(a)  Declare or make, any Restricted Payment; provided that (i) the Sun Borrower
and the Restricted Subsidiaries may declare and pay dividends or make other
distributions ratably to their equity holders; (ii) the Borrowers may acquire
shares of LLC Parent delivered or to be delivered to a director, officer or
employee of the Parent Companies, the Borrowers or a Restricted Subsidiary in
connection with the grant, vesting, exercise or payment of a stock option,
warrant or other equity or equity-based award granted by the Parent Companies,
the Borrowers or a Restricted Subsidiary and the Loan Parties may make
distributions in order to satisfy the exercise or purchase price of the award
and/or any Tax withholding obligations arising in connection with such event;
(iii) the Borrowers may make Restricted Payments to any Parent Company to permit
such Parent Company, and the subsequent use of such payments by such Parent
Company, to repurchase or redeem Capital Stock of LLC Parent owned by former or
current management, directors, officers or employees (or their transferees,
estates or beneficiaries under their estates) of any Parent Company, the
Borrowers or any of the Restricted Subsidiaries or to make payments (including
on promissory notes issued to pay the purchase price) with respect to such
repurchases or redemptions upon death, disability, retirement, severance or
termination of employment or service or pursuant to any employee, management or
director equity plan, employee, management or director stock option plan or any
other employee, management or director benefit plan or any agreement (including
any stock subscription or shareholder agreement) or similar equity incentives or
equity-based incentives in an aggregate amount not to exceed $4,000,000 in any
fiscal year; (iv) Borrowers may make Restricted Payments to any Parent Company
in an aggregate amount equal to the amount required for such Parent Company to
pay (A) Taxes (at the then applicable rate) which are due and payable by any
Parent Company as a result of being part of a consolidated, combined, unitary or
similar group with any of the Borrowers and/or the Restricted Subsidiaries, but
only to the extent such taxes are attributable to the income or business of any
of the Borrowers and/or the Restricted Subsidiaries, (B) franchise taxes and

 

77

--------------------------------------------------------------------------------


 

fees required to maintain the legal existence of any Parent Company and
(C) customary fees to members of its or any Parent Company’s board of directors,
payments in respect of insurance coverage or for indemnification obligations
under any law, indenture, contract or agreement to any director or officer of
any Parent Company or any of its Restricted Subsidiaries; (v) the Borrowers may
make Restricted Payments to satisfy obligations existing on the Closing Date
owing to affiliates of JER not to exceed $5,200,000; (vi) so long as no Default
or Event or Default has occurred and is continuing, the Borrowers may make
Restricted Payments to LLC Parent to pay the amount of management, consulting,
monitoring and advisory fees (including termination fees and transaction fees)
and related indemnities and expenses paid or accrued in such period to the
Sponsor pursuant to any management agreement in an aggregate amount not
exceeding $3,000,000 in any fiscal year; (vii) the Borrower may make Restricted
Payments up to the Available Amount; provided, that the Available Amount shall
only be available for Restricted Payments if, Consolidated Total Leverage Ratio
shall not exceed the lesser of (x) 1.85:1.00 and (y) 0.50:1.00 less than the
Consolidated Total Leverage Ratio required pursuant to Section 7.14, in each
case, calculated on a Pro Forma Basis as of the most recently completed period
of four consecutive fiscal quarters ending prior to such transaction for which
the financial statements and certificates required by Section 5.1(a) or 5.1(b),
as the case may be, and 5.1(c) have been delivered, as if such transaction had
occurred as of the first day of such period; (viii) the Borrowers may make
Restricted Payments to allow Holdings or any Parent Company to make payments in
cash, in lieu of the issuance of fractional shares, upon the exercise of
warrants or upon the conversion or exchange of Capital Stock of LLC Parent;
(ix) the Borrowers may make Restricted Payments to any Parent Company to finance
any Investment permitted to be made pursuant to Section 7.4 if such Investment
were made by the Borrowers; provided that (i) such Restricted Payments shall be
made substantially concurrently with the closing of such Investment and
(ii) such Parent Company shall, immediately following the closing thereof, cause
(A) all property acquired (whether assets or Capital Stock) to be contributed to
the Borrowers or a Restricted Subsidiary (as common equity in the case of
Capital Stock) or (B) the merger, consolidation or amalgamation (to the extent
permitted in Section 7.5) of the person formed or acquired into the Borrowers or
a Restricted Subsidiary in order to consummate an Investment in each case, in
accordance with the requirements of Section 6.12; (x) the Genesis Borrower may
pay cash distributions on its equity interests to Holdings for further
distribution or dividend by Holdings to Parent and from Parent to LLC Parent,
paid and declared solely for the purpose of funding payments or distributions by
LLC Parent in respect of taxes owing by LLC Parent’s direct or indirect
investors in respect of Genesis Borrower and the Restricted Subsidiaries (“Tax
Distributions”), provided, however, that no Tax Distributions are permitted with
respect to dividends or other payments by any member of the federal consolidated
group that includes the Sun Borrower except to the extent (if any) that such
distribution is used by Genesis Borrower to make payments specified in Sections
2.4, 2.5, 2.7 or 2.8 of this Agreement; (xi) the Borrowers may make Restricted
Payments to satisfy obligations to current employees existing on the Closing
Date not to exceed $6,000,000; and (xii) the Borrowers may make other Restricted
Payments so long as (A) no Event of Default has occurred and is continuing and
(B) the Consolidated Total Leverage Ratio shall not exceed the lesser of
(x) 1.85:1.00 and (y) 1.00:1.00 less than the Consolidated Total Leverage Ratio
required pursuant to Section 7.14, in each case, >calculated on a Pro Forma
Basis <>as of the most recently completed period of four consecutive fiscal
quarters ending prior to <such transaction >for which the financial statements
and certificates required by Section 5.1(a) or 5.1(b), as the case may be, and
5.1(c) have been delivered, <as if such transaction had occurred as of the first
day of such period.  Notwithstanding the foregoing, no Restricted Payments shall
be made pursuant to clauses (vii) or (xii) of this Section 7.6(a) if the
aggregate amount of such Restricted Payments, together with the aggregate amount
of Restricted Payments previously made pursuant to clauses (vii) and (xii) of
this Section 7.6(a), (x) during the most recently completed period of four
consecutive fiscal quarters for which the financial statements and certificates
required by Section 5.1(a) or

 

78

--------------------------------------------------------------------------------


 

5.1(b), as the case may be, and 5.1(c) have been delivered and (y) after such
recently completed period of four consecutive fiscal quarters, would exceed 90%
of Free Cash Flow of the Parent Companies, the Borrowers and the Restricted
Subsidiaries for such recently completed period of four consecutive fiscal
quarters.

 

(b)                                 Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (i) the ability of the Borrowers or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the Obligations, or (ii) the ability of any Subsidiary to pay dividends
or other distributions with respect to any of its Capital Stock or to make or
repay loans or advances to the Borrowers or any Restricted Subsidiary or to
guarantee Indebtedness of the Borrowers or any Restricted Subsidiary; provided
that (A) the foregoing shall not apply to restrictions and conditions imposed by
law or regulations or by any Loan Document, the ABL Facility, any Material
Master Lease entered into prior to the Closing Date, or such other Indebtedness
as is set forth on Schedule 7.1, (B) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any other permitted asset sale pending such sale; provided such
restrictions and conditions apply only to the Subsidiary or other asset that is
to be sold and such sale is permitted hereunder, (C) the foregoing shall not
apply to restrictions and conditions imposed on any Foreign Subsidiary by the
terms of any Indebtedness of such Foreign Subsidiary permitted to be incurred
hereunder, (D) clause (i) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement creating Liens permitted by Section 7.2
prohibiting further Liens on the properties encumbered thereby, (E) clause
(i) of the foregoing shall not apply to (x) customary provisions in Leases and
other contracts restricting the subletting or assignment thereof or (y) any
Material Master Leases entered into after the Closing Date; provided, however,
in each case, such restrictions shall not be more adverse to the Lenders and
Borrowers than the equivalent restrictions set forth in these Material Master
Leases existing as of the Closing Date, as modified by the Master Lease
Intercreditor Agreements, (F) the foregoing shall not apply to customary
provisions in joint venture agreements, partnership agreements, limited
liability organizational governance documents, asset sale agreements, sale and
leaseback agreements and other similar agreements, (G) the foregoing shall not
apply to restrictions and conditions in any other agreement that does not
restrict in any manner (directly or indirectly) Liens created pursuant to the
Loan Documents on any Collateral securing the Secured Obligations and does not
require the direct or indirect granting of any Lien securing any Indebtedness or
other obligation by virtue of the granting of Liens on or pledge of property of
any Loan Party to secure the Secured Obligations, (H) the foregoing shall not
apply to restrictions and conditions in any Indebtedness permitted pursuant to
Section 7.1 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents, (I) the
foregoing shall not apply to customary provisions restricting assignment of any
agreement entered into by the Borrowers or any Restricted Subsidiary in the
ordinary course of business, (J) the foregoing shall not apply to any agreement
assumed in connection with any Permitted Acquisition, which encumbrance or
restriction is not applicable to any person, or the properties or assets of any
person, other than the person or the properties or assets of the person so
acquired and (K) the foregoing shall not apply to restrictions and conditions
that (x) exist in any agreement in effect at the time any Restricted Subsidiary
becomes a Subsidiary of the Borrowers, so long as such agreement was not entered
into in contemplation of such person becoming a Subsidiary, (y) is imposed by
any amendments or refinancings that are otherwise permitted by the Loan
Documents of the contracts, instruments or obligations referred to above;
provided that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing and such restrictions are limited solely to
such Restricted Subsidiary.

 

7.7                               Transactions with Affiliates.  Except for
transactions between or among the Borrowers and the Restricted Subsidiaries,
sell or transfer any property or assets to, or purchase or acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except

 

79

--------------------------------------------------------------------------------


 

that the Borrowers or any of the Restricted Subsidiaries may engage in any of
the foregoing transactions on terms and conditions not less favorable to the
Borrowers or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties; provided that with respect to
any such transaction or series of transactions involving aggregate consideration
in excess of $20,000,000, a majority of the board of directors of LLC Parent
shall have determined in good faith that the criteria set forth above are
satisfied and have approved the relevant transaction as evidenced by a
resolution of the board of directors of LLC Parent; provided, further, the
following transactions shall be permitted;

 

(a)                                 Investments permitted under Section 7.4(e),
(p) and (q);

 

(b)                                 employment and severance arrangements
between the Parent Companies, the Borrowers or any of the Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements;

 

(c)                                  the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers, employees and consultants of the Parent Companies, the
Borrower and the Restricted Subsidiaries in the ordinary course of business to
the extent attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries;

 

(d)                                 any agreement, instrument or arrangement as
in effect as of the date hereof and set forth on Schedule 7.7, or any amendment
thereto (so long as any such amendment is not materially disadvantageous to the
Lenders when taken as a whole as compared to the applicable agreement as in
effect on the date hereof as reasonably determined in good faith by the
Borrower);

 

(e)                                  Restricted Payments permitted under
Section 7.6;

 

(f)                                   the issuance or transfer of Equity
Interests of LLC Parent to any Permitted Investor or to any former, current or
future director, manager, officer, employee or consultant (or any Controlled
Investment Affiliate or immediate family member of any of the foregoing) of the
Borrower, any of its Subsidiaries or any direct or indirect parent thereof;

 

(g)                                  entry into a tax sharing agreement with any
Parent Company providing for (in each case subject to compliance with
Section 7.6) the payment of Taxes (including interest and penalties) and
expenses, control of tax filings and contests, and other normal, usual and
customary provisions, but only to the extent such taxes are attributable to the
income or business of the Borrowers and their Subsidiaries; and

 

(h)                                 transactions entered into in the ordinary
course of business that are consistent with past practices.

 

7.8                               Business of the Borrowers and the Restricted
Subsidiaries.  (a)  Engage at any time in any Business or Business activity
other than the Business currently conducted by it and, in the good faith
judgment of the Borrowers, Business activities reasonably incidental,
complementary or related thereto.

 

(b)                                 Amend, modify or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to any
organizational documents of any Loan Party in any manner that is materially
adverse to the Lenders, without the prior consent of the Administrative Agent
(with approval of the Required Lenders).

 

80

--------------------------------------------------------------------------------


 

(c)                                  Sell, lease, transfer or otherwise convey,
in one or a series of related transactions, all or substantially all of the
assets of Parent and the Restricted Subsidiaries, taken as a whole.

 

7.9                               Other Indebtedness and Agreements. 
(a)(i) Permit any waiver, supplement, modification, amendment, termination or
release of any indenture, instrument or agreement pursuant to which any
Subordinated Indebtedness or unsecured Material Indebtedness (for the avoidance
of doubt, excluding Real Property Financing Obligations) of the Borrowers or any
Restricted Subsidiary is outstanding if the effect of such waiver, supplement,
modification, amendment, termination or release would materially increase the
obligations of the obligor or confer additional material rights on the holder of
such Indebtedness in a manner materially adverse to the Borrowers, such
Restricted Subsidiary or the Lenders or (ii) permit any waiver, supplement,
modification, amendment, termination or release of any Material Master Lease,
any Material Master Lease Intercreditor Agreement or any Lease Consent and
Amendment Agreement in any manner that is materially adverse to the Lenders
without the prior written consent of Administrative Agent, which shall not be
unreasonably withheld.

 

(b)                                 Make any distribution, whether in cash,
property, securities or a combination thereof, in respect of, or pay, or commit
to pay, or directly or indirectly redeem, repurchase, retire or otherwise
acquire for consideration, other than regular scheduled payments of principal
and interest as and when due (to the extent not prohibited by applicable
subordination provisions), or set apart any sum for the aforesaid purposes, any
Subordinated Indebtedness or unsecured Material Indebtedness  (excluding Real
Property Financing Obligations for the avoidance of doubt) (other than (i) the
Loans, (ii) with proceeds of any Excluded Issuance made after the Closing Date
(other than proceeds of any Excluded Issuance made in connection with an
exercise of the Borrowers’ Cure Right under Section 7.16(a)), (iii) the
conversion or exchange into Equity Interests of any Parent Company and
(iv) provided that no Default or Event of Default shall have occurred and be
continuing or result therefrom, an aggregate principal amount up to the
Available Amount, if, after giving effect thereto, (A) the Consolidated Total
Leverage Ratio shall not be greater than 2.25:1.00 and (B) the Borrowers and the
Restricted Subsidiaries shall be in compliance with the Financial Condition
Covenants, in each case, calculated on a Pro Forma Basis as of the most recently
completed period of four consecutive fiscal quarters ending prior to such
transaction for which the financial statements and certificates required by
Section 5.1(a) or 5.1(b), as the case may be, and 5.1(c) have been delivered, as
if such transaction had occurred as of the first day of such period).

 

7.10                        Limitation on Activities of any Parent Company.  In
the case of any Parent Company, notwithstanding anything to the contrary in this
Agreement or any other Loan Document:

 

(a)                                 conduct, transact or otherwise engage in, or
commit to conduct, transact or otherwise engage in, any business or operations
other than (i) those incidental to its ownership of the Capital Stock of any
Parent Company, the Borrowers and the Restricted Subsidiaries and those
incidental to Investments by or in any Parent Company (including the issuance of
preferred Capital Stock (other than Disqualified Capital Stock) in consideration
for the purchase of its Capital Stock from present or former officers,
consultants, directors or employees (and their spouses, former spouses, heirs,
estates and assigns) of any Parent Company, the Borrowers or any Restricted
Subsidiary upon the death, disability, engaging in competitive activity or
termination of employment of such officer, director, consultant or employee or
pursuant to any equity subscription, shareholder, employment or other
agreement), (ii) activities incidental to the maintenance of its existence and
compliance with applicable laws and legal, tax and accounting matters related
thereto and activities relating to its employees, (iii) activities relating to
the performance of obligations under the Loan Documents and ABL Loan Documents
to which it is a party or expressly permitted thereunder, (iv) the making of
Restricted Payments to the extent of Restricted Payments permitted to be made to
such Parent Company pursuant to Section 7.6, (v) the receipt and payment by any
Parent Company of Restricted Payments permitted under Section 7.6, (vi) the
other

 

81

--------------------------------------------------------------------------------


 

transactions expressly permitted under this Section, (vii) in connection with,
and following the completion of, an IPO with respect to LLC Parent, activities
necessary or reasonably advisable for or incidental to the initial registration
and listing of LLC Parent common stock and the continued existence of LLC Parent
as a public company, (viii) activities incidental to the foregoing and (ix) the
making of Investments to the extent of Restricted Payments permitted to be made
to any Parent Company pursuant to Section 7.6(a)(ix);

 

(b)                                 incur, create, assume or suffer to exist any
Indebtedness or other liabilities or financial obligations, except (i) the
Obligations and the obligations under the ABL Loan Documents, (ii) obligations
with respect to its Capital Stock, (iii) Tax liabilities and liabilities for
expenses incurred in connection with the maintenance of its existence, (iv) the
other transactions expressly permitted under this Section, (v) Indebtedness
incurred by the Parent Companies to the extent the Borrower or the Restricted
Subsidiaries would have been permitted to incur Indebtedness under the baskets
specified in Sections 7.1(h) and (l) and (vi) Guarantee Obligations with respect
to operating leases or other obligations of the Borrowers and their Restricted
Subsidiaries that do not constitute Indebtedness;

 

(c)                                  own, lease, manage or otherwise operate or
transfer any properties or assets (including cash (other than cash received in
connection with Qualified Equity Issuances and dividends paid by the Borrowers
in accordance with Section 7.6 pending application in the manner contemplated by
said Section) other than the ownership of shares of Capital Stock of the
Borrowers, Investments pursuant to Section 7.10(a)(ix) above and de minimus
amounts of other assets incidental to its business; or

 

(d)                                 consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that (i) any Parent Company may be merged,
consolidated, amalgamated or liquidated with or into and Dispose of all or
substantially all of its assets to any other Parent Company and (ii) any Parent
Company may consummate any merger, consolidation or amalgamation to the extent
necessary to permit the Investments contemplated pursuant to
Section 7.10(a)(ix); provided that with respect to this clause (ii), such Parent
Company shall be the continuing or surviving entity.

 

7.11                        Account Changes; Fiscal Year.  Change its fiscal
year or its method for determining fiscal quarters or fiscal months.

 

7.12                        Capital Expenditures.  Permit the aggregate amount
of Capital Expenditures made by the Borrowers or the Restricted Subsidiaries in
any period set forth below to exceed the amount set forth below for such period;
provided, that such amount for any fiscal year shall be increased by, to the
extent that a Permitted Acquisition is consummated during or prior to such
fiscal year (but after the Closing Date), an amount equal to $1,000 per licensed
bed of such Acquired Entity or Business (the “Acquired Permitted CapEx Amount”)
(provided, that with respect to the fiscal year during which any such Permitted
Acquisition occurs, the amount of additional Capital Expenditures permitted as a
result of this proviso shall be an amount equal to the product of (x) the
Acquired Permitted CapEx Amount and (y) a fraction, the numerator of which is
the number of days remaining in such fiscal year after the date such Permitted
Acquisition is consummated and the denominator of which is the actual number of
days in such fiscal year):

 

Period

 

Amount

 

January 1, 2013 through December 31, 2013

 

$

90,000,000

 

January 1, 2014 through December 31, 2014

 

$

92,000,000

 

January 1, 2015 through December 31, 2015

 

$

94,000,000

 

January 1, 2016 through December 31, 2016

 

$

96,000,000

 

January 1, 2017 through Maturity Date

 

$

98,000,000

 

 

82

--------------------------------------------------------------------------------


 

The amount of permitted Capital Expenditures set forth above in respect of any
fiscal year commencing with the fiscal year ending on December 31, 2013, shall
be increased by an amount equal to the unused permitted Capital Expenditures for
the immediately preceding fiscal year (including the portion thereof (if any) of
the unused permitted Capital Expenditures carried forward to such preceding
fiscal year pursuant to this sentence).

 

7.13                        Minimum Fixed Charge Coverage Ratio.  Permit the
Fixed Charge Coverage Ratio as of the last day of each fiscal quarter ending
during a period set forth below to be less than the ratio set forth opposite
such period below:

 

Period

 

Ratio

 

 

 

 

 

October 1, 2013 through December 31, 2013

 

1.70 to 1.00

 

January 1, 2014 through March 31, 2014

 

1.70 to 1.00

 

April 1, 2014 through June 30, 2014

 

1.70 to 1.00

 

July 1, 2014 through September 30, 2014

 

1.70 to 1.00

 

October 1, 2014 through December 31, 2014

 

1.80 to 1.00

 

January 1, 2015 through March 31, 2015

 

1.80 to 1.00

 

April 1, 2015 through June 30, 2015

 

1.80 to 1.00

 

July 1, 2015 through September 30, 2015

 

1.80 to 1.00

 

Thereafter

 

2.00 to 1.00

 

 

7.14                        Maximum Leverage Ratio.  Permit the Consolidated
Total Leverage Ratio as of the last day of each fiscal quarter ending during a
period set forth below to be greater than the ratio set forth opposite such
period below:

 

83

--------------------------------------------------------------------------------


 

Period

 

Ratio

 

 

 

 

 

October 1, 2013 through December 31, 2013

 

3.25 to 1.00

 

January 1, 2014 through March 31, 2014

 

3.25 to 1.00

 

April 1, 2014 through June 30, 2014

 

3.25 to 1.00

 

July 1, 2014 through September 30, 2014

 

3.25 to 1.00

 

October 1, 2014 through December 31, 2014

 

3.00 to 1.00

 

January 1, 2015 through March 31, 2015

 

3.00 to 1.00

 

April 1, 2015 through June 30, 2015

 

3.00 to 1.00

 

July 1, 2015 through September 30, 2015

 

3.00 to 1.00

 

Thereafter

 

2.50 to 1.00

 

 

7.15                        Minimum Interest Coverage Ratio.  Permit the
Interest Coverage Ratio as of the last day of each fiscal quarter ending during
a period set forth below to be less than the ratio set forth opposite such
period below:

 

Period

 

Amount

 

 

 

 

 

October 1, 2013 through December 31, 2013

 

3.00 to 1.00

 

January 1, 2014 through March 31, 2014

 

3.00 to 1.00

 

April 1, 2014 through June 30, 2014

 

3.00 to 1.00

 

July 1, 2014 through September 30, 2014

 

3.00 to 1.00

 

October 1, 2014 through December 31, 2014

 

3.50 to 1.00

 

January 1, 2015 through March 31, 2015

 

3.50 to 1.00

 

April 1, 2015 through June 30, 2015

 

3.50 to 1.00

 

July 1, 2015 through September 30, 2015

 

3.50 to 1.00

 

Thereafter

 

4.00 to 1.00

 

 

84

--------------------------------------------------------------------------------


 

7.16                        Certain Cure Rights.

 

(a)                                 Notwithstanding anything to the contrary
contained herein, in the event the Borrowers fails to comply with the
requirements of either covenant as set forth in Section 7.13, Section 7.14 or
Section 7.15 (each, a “Financial Cure Covenant”) as at the last day of any
fiscal quarter (a fiscal quarter ending on such day, a “Curable Period”), after
the Closing Date until the expiration of the 5th Business Day subsequent to the
date the certificate calculating the Financial Cure Covenants is required to be
delivered pursuant to Section 5.1(c) with respect to the period ending on the
last day of such fiscal quarter, the Borrowers shall have the right (the “Cure
Right”) to include any cash equity contribution made by the Parent Companies to
the Borrowers after the beginning of such fiscal quarter and prior to the end of
the Curable Period in the calculation of Consolidated EBITDA, with respect to
Sections 7.13, 7.14 and 7.15, and unrestricted cash and Cash Equivalents, with
respect to Section 7.15 (the “Cure Amount”).  Upon the receipt by the Borrowers
of cash equity (other than Disqualified Capital Stock) in an amount equal to the
Cure Amount pursuant to the exercise of such Cure Right, the Financial Cure
Covenants shall be recalculated giving effect to the following pro forma
adjustments:

 

(i)                                     Consolidated EBITDA, unrestricted cash
or Cash Equivalents, as applicable, for the Curable Period shall be increased,
solely for the purpose of measuring the Financial Cure Covenants for such fiscal
quarter and for applicable subsequent periods which include such fiscal quarter,
and disregarded for any other purpose under this Agreement (including
determining the availability of any baskets and step-downs), by an amount equal
to the Cure Amount; and

 

(ii)                                  if, after giving effect to the foregoing
recalculations, the Borrowers shall then be in compliance with the requirements
of the Financial Cure Covenants, the Borrowers shall be deemed to have satisfied
the requirements of the Financial Cure Covenants as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Cure Covenants which had occurred shall be deemed cured for all purposes of this
Agreement.

 

(b)                                 Limitations on Exercise of Cure Right, etc. 
Notwithstanding anything herein to the contrary, (A) in no event shall the
Borrowers be entitled to exercise the Cure Right more than twice in any
consecutive four quarter period or more than three times during the term of this
Agreement; (B) the Cure Amount shall be no greater than the amount which, if
added to Consolidated EBITDA, unrestricted cash or Cash Equivalents, as
applicable, for the Curable Period, would cause the Borrowers to be in
compliance with the Financial Cure Covenants for the relevant determination
period ending on the last day of such Curable Period (it being understood and
agreed that for purposes of calculating such amount no effect shall be given to
any pricing, financial ratio-based conditions or any baskets with respect to
covenants under this Agreement on account of receipt of such proceeds) and
(C) such proceeds shall not result in any reduction of Indebtedness for purposes
of calculating compliance

 

85

--------------------------------------------------------------------------------


 

with any of the financial covenants for such fiscal quarter and for applicable
subsequent periods which include such fiscal quarter.  Upon the Administrative
Agent’s receipt of an irrevocable notice from the Borrower Agent that it intends
to exercise the Cure Right with respect to the Financial Cure Covenants as of
the last day of any fiscal quarter (the “Notice of Intent to Cure”), then, until
the 10th day subsequent to the date the certificate calculating such Financial
Cure Covenants is required to be delivered pursuant to Section 5.1(c) to which
such Notice of Intent to Cure relates, neither the Administrative Agent nor any
Lender shall exercise the right to accelerate the Loans or terminate the
Commitments and neither the Administrative Agent nor any Lender shall exercise
any right to foreclose on or take possession of the Collateral solely on the
basis of an Event of Default having occurred and being continuing under
Section 7.13, Section 7.14 or Section 7.15, as applicable, in respect of the
period ending on the last day of such fiscal quarter.

 

SECTION 8.                            EVENTS OF DEFAULT

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)                                 any representation or warranty made or
deemed made in or in connection with any Loan Document hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been incorrect, false
or misleading in any material respect when so made, deemed made or furnished;

 

(b)                                 default shall be made in the payment of any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or any fee or any other amount (other than an amount
referred to in (b) above) due under any Loan Document, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of 3 Business Days;

 

(d)                                 default shall be made in the due observance
or performance by any Loan Party of any covenant, condition or agreement
contained in Section 5.1, Section 5.2(a)(i), Section 6.1 (solely with respect to
the Borrowers), Section 6.9, Section 6.14 or in Section 7;

 

(e)                                  default shall be made in the due observance
or performance by any Loan Party of any covenant, condition or agreement
contained in any Loan Document (other than those specified in (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after the earlier of (i) the date on which a Responsible Officer of any Loan
Party becomes aware of such failure and (ii) the date on which notice thereof
shall have been given to any Borrower from the Administrative Agent or the
Required Lenders;

 

(f)                                   (i) the Parent Companies, the Borrowers or
any of the Restricted Subsidiaries shall fail to pay any principal or interest,
regardless of amount, due beyond any grace period in respect of any Material
Indebtedness, when and as the same shall become due and payable, or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such

 

86

--------------------------------------------------------------------------------


 

Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of the Parent Companies, the
Borrowers, or any of the Material Restricted Subsidiaries, or of a substantial
part of the property or assets of the Parent Companies, the Borrowers, or any of
the Material Restricted Subsidiaries, under Title 11 of the Bankruptcy Code, as
now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Parent Companies, the Borrowers, or any of the Material Restricted
Subsidiaries or for a substantial part of the property or assets of the Parent
Companies, the Borrowers, or any of the Material Restricted Subsidiaries or
(iii) the winding-up or liquidation of the Parent Companies, the Borrowers, or
any of the Material Restricted Subsidiaries, and in the case of clauses (i),
(ii) and (iii), such proceeding or petition shall continue undismissed or
unstayed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)                                 the Parent Companies, the Borrowers, or any
of the Material Restricted Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the Bankruptcy
Code, as now constituted or hereafter amended, or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent Companies, the Borrowers, or any
of the Material Restricted Subsidiaries or for a substantial part of the
property or assets of the Parent Companies, the Borrowers, or any of the
Material Restricted Subsidiaries, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;

 

(i)                                     one or more judgments, orders or decrees
shall be rendered against the Parent Companies, the Borrowers, or any of the
Material Restricted Subsidiaries, or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively vacated, discharged, bonded or stayed, or any writ or
warrant of attachment or similar process shall be entered or filed upon assets
or properties of the Parent Companies, the Borrowers, or any of the Subsidiaries
to enforce any such judgment, order or decree and such judgment, order and
decree is for the payment of money in an aggregate amount in excess of
$30,000,000 (net of any amounts covered by applicable insurance or
self-insurance);

 

(j)                                    an ERISA Event shall have occurred that
when taken together with all other such ERISA Events, could reasonably be
expected to result in a liability of the Parent Companies, the Borrowers or any
of the Restricted Subsidiaries in an aggregate amount exceeding $30,000,000;

 

(k)                                 except pursuant to a valid, binding and
enforceable termination or release permitted under the Loan Documents and
executed by the Administrative Agent or as otherwise expressly permitted under
any Loan Document, (i) as a result of any action or inaction by a Loan Party,
any material provision of any Loan Document shall, at any time after the
delivery of such Loan Document, fail to be valid and binding on, or enforceable
against, any Loan Party that is a party thereto, (ii) as a result of any action
or inaction by a Loan Party, any Loan Document purporting to grant a Lien to
secure any Obligation shall, at any time after the delivery of such Loan
Document, fail to create a valid and enforceable Lien on any material portion of
the Collateral purported to be covered thereby or such Lien shall fail or cease
to be a perfected Lien with the priority required in the relevant Loan Document,
or (iii)

 

87

--------------------------------------------------------------------------------


 

any Loan Party shall state in writing that any of the events described in clause
(i) or (ii) above shall have occurred;

 

(l)                                     there shall have occurred a Change of
Control;

 

(m)                             the formal written revocation or termination by
any Governmental Authority of any Primary License related to Healthcare
Facilities to the extent any such revocations or terminations, in the aggregate,
could reasonably be expected to result in a Material Adverse Effect; or

 

(n)                                 there shall have occurred any event of
default under any Material Master Lease;

 

then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrowers, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrowers accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to the Borrowers described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding.

 

SECTION 9.                            THE AGENTS

 

9.1                               Appointment.  Each Lender hereby irrevocably
appoints Barclays to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Barclays hereby accepts such
appointment.  The provisions of this Article are solely for the benefit of the
Agents and the Lenders, and the Borrowers shall not have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to any Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

9.2                               Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facility
as well as activities as the Administrative Agent.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

9.3                               Exculpatory Provisions.  (a)  No Agent shall
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, no Agent shall:
(i) be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (ii) have any duty to take any
discretionary action or exercise any discretionary powers, except (in the

 

88

--------------------------------------------------------------------------------


 

case of the Administrative Agent) discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law; and (iii) except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by such Agent or any of its Affiliates in
any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 8 and
Section 10.1), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless and until the
Administrative Agent shall have received written notice from a Lender or the
Borrower Agent referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.”

 

(c)                                  No Agent-Related Person shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than (in the case of the Administrative
Agent) to confirm receipt of items expressly required to be delivered to it

 

9.4                               Reliance by the Agents.  Each Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to any
Borrowing that by its terms shall be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to any such Borrowing.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.5                               Non-Reliance on Agents and Other Lenders. 
Each Lender expressly acknowledges that neither the Agents nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the Agents
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents

 

89

--------------------------------------------------------------------------------


 

and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. 
Each Lender also represents that it will, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under the
applicable Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates.  Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Agents hereunder, the Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of either Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

 

9.6                               Indemnification.  Whether or not the
transactions contemplated hereby are consummated, each Lender shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of the Borrowers and without limiting the obligations of any Loan Party
to do so) on a pro rata basis (determined as of the time that the applicable
payment is sought based on each Lender’s ratable share at such time) and hold
harmless each Agent-Related Person against any and all Indemnified Liabilities
incurred by it; provided that no Lender shall be liable for payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct (and no action taken in accordance with the
directions of the Required Lender shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section).  In the case of any
investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person.  Without limitation of
the foregoing, each Lender shall reimburse the Administrative Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including the
fees, disbursements and other charges of counsel) incurred by the Administrative
Agent in connection with preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights and
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such costs or expenses by or on behalf of the
Borrower.

 

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any U.S. federal
income Tax.  If the IRS or any other Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold U.S. federal income Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, U.S. federal income Tax ineffective or for any
other reason, or if the Administrative Agent reasonably determines that a
payment was made to a Lender pursuant to this Agreement without deduction of
applicable withholding tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all reasonable costs and out-

 

90

--------------------------------------------------------------------------------


 

of-pocket expenses (including reasonable fees and expenses of counsel) incurred
in connection therewith.

 

9.7                               Agent in Its Individual Capacity.  Any Agent
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent hereunder, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as such Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Borrowers or any Subsidiary or other Affiliate thereof as if such
Person were not an Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.8                               Successor Agents.  The Administrative Agent
may resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrowers.  Upon receipt of any such notice of resignation, the Required Lenders
shall appoint from among the Lenders a successor agent (which may be an
Affiliate of a Lender), with the consent of the Borrowers at all times other
than during the existence of an Event of Default under Sections 8.1(b), (c),
(g) or (h) (which consent shall not be unreasonably withheld or delayed).  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment prior to the effective date of the resignation of
the Administrative Agent, then the Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on such effective date, where (i) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent may (but shall not be obligated to)
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Section and
Section 9.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

9.9                               Authorization to Release Liens and
Guarantees.  The Agents are hereby irrevocably authorized by each of the Lenders
to effect any release or subordination of Liens or Guarantee Obligations
contemplated by Section 10.15 without further action or consent by the Lenders.

 

9.10                        Lead Arrangers.  None of the Lead Arrangers or
Syndication Agent (other than the Administrative Agent) identified on the cover
page or signature pages of this Agreement shall have any rights, powers,
obligations, liabilities, responsibilities or duties under this Agreement or any
of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent, or a Lender hereunder.  Without
limiting any other provision of this Article, none of the Lead Arrangers or
Syndication Agent in their respective capacities as such shall have or be deemed
to have any fiduciary

 

91

--------------------------------------------------------------------------------


 

relationship with any Lender or any other Person by reason of this Agreement or
any other Loan Document.

 

9.11                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to the Borrowers, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, and the
Administrative Agent and their respective agents and counsel and all other
amounts due to the Lenders, and the Administrative Agent under Sections 2.6 and
10.5(a)) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.6 and 10.5(a).

 

SECTION 10.                     MISCELLANEOUS

 

10.1                        Amendments and Waivers.

 

(a)                                 Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section.  The Required
Lenders and each Loan Party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, the Administrative Agent and each Loan
Party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding or deleting any provisions to this Agreement
or the other Loan Documents or otherwise changing in any manner the rights or
obligations of the Agents, the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent may specify in such instrument, any of the requirements
of this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (i) forgive or reduce the principal
amount or extend the final scheduled date of maturity of any Loan or the
Commitment Termination Date, extend the scheduled date or reduce the amount of
any amortization payment in respect of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except that any amendment or modification of
defined terms used in the financial ratios in this Agreement, waiver (or
amendment to the terms) of any mandatory prepayment or waiver of post-default
rates of interest shall not constitute a reduction in the rate of interest or
fees or the forgiveness or reduction of principal or interest for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, in each
case without the written consent of each Lender directly and adversely affected
thereby; (ii) eliminate or reduce the voting rights of any Lender under this
Section without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of “Required Lenders”, consent to the assignment or
transfer by the Borrowers of any of its rights and obligations under this

 

92

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders; (iv) amend, modify or waive any provision of
paragraph (a) or (b) of Section 2.14 without the written consent of each Lender
directly and adversely affected thereby; (v) amend, modify or waive any
provision of Section 9 without the written consent of the Agents; or (vi) amend
the assignment provisions of Section 10.6 to make such provisions more
restrictive without the written consent of each Lender directly and adversely
affected thereby.

 

(b)                                 Each waiver or consent under any Loan
Document shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Loan Party shall
entitle any Loan Party to any notice or demand in the same, similar or other
circumstances.  No failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.

 

(c)                                  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Agents and all future holders
of the Loans.  In the case of any waiver, the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing unless limited by the terms of such
waiver, but no such waiver shall extend to any subsequent or other Default or
Event of Default, or impair any right consequent on any such subsequent or other
Default or Event of Default

 

(d)                                 Notwithstanding the foregoing, this
Agreement may be amended upon the request of the Borrowers, and without the
consent of any other Lender to provide for relevant Replacement Loans (as
defined below) in order to permit the refinancing of all outstanding Loans
(“Refinanced Loans”) with a replacement term loan tranche hereunder
(“Replacement Loans”); provided that (i) the aggregate principal amount of such
Replacement Loans shall not exceed the aggregate principal amount of such
Refinanced Loans plus interest and fees and the amount of any reasonable fees
and expenses incurred in connection with such refinancing, (ii) the Applicable
Margin for such Replacement Loans during the period prior to the maturity of
such Refinanced Loans shall not be higher than the Applicable Margin for such
Refinanced Loans, (iii) the Weighted Average Life to Maturity of such
Replacement Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Loans at the time of such refinancing, (iv) until
the non-extended Loans have been paid in full, all other terms applicable to
such Replacement Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Loans than, those applicable to such
Refinanced Loans, except to the extent necessary to provide for covenants and
other terms applicable to any period after the latest final maturity of the
Loans in effect immediately prior to such refinancing (and subject to the terms
of the Intercreditor Agreement) and (v) each Lender under the applicable tranche
or tranches of Loans being extended shall have the opportunity to participate in
such extension on the same terms and conditions as each other Lender in such
tranche or tranches; provided that no existing Lender will have any obligation
to commit to any such extension.

 

(e)                                  In addition, notwithstanding anything in
this Section to the contrary, if the Administrative Agent and the Borrowers
shall have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrowers shall be permitted to amend such
provision or provision, and, in each case, such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders to the
Administrative Agent within 10 Business Days following receipt of notice
thereof.

 

93

--------------------------------------------------------------------------------

 


 

10.2                        Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or 3 Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice or, subject to the last sentence of this Section, email notice, when
received, addressed as follows in the case of the Parent Companies, the
Borrowers, the Agents, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

The Parent Companies and the Borrowers:

 

Genesis Healthcare LLC

101 East State Street

Kennett Square, PA 19348 USA

Attention: Michael Sherman, Senior Vice

President and General Counsel

Telephone: 610-444-6350

Facsimile: 484-733-5449

E-mail: michael.sherman@genesishcc.com

 

 

 

Administrative Agent and Collateral Agent:

 

Barclays

745 7th Avenue, 27th Floor

New York, NY, 10019

Attention: Diane Rolfe, Lisa Minigh

Telephone: 212-526-1109; 212-526-1524

Facsimile: 646-758-5957; 212-526-5115

E-mail: diane.rolfe@barclays.com;

lisa.minigh@barclays.com

 

 

 

 

 

For Administrative Requests:

Barclays

1301 Avenue of the Americas, 9th Floor

New York, NY 10019

Attention: Sookie Siew

Phone: 212-320-7205

Fax: 917-522-0569

Email: xrausloanops5@barclays.com

 

provided that any notice, request or demand to or upon the Agents, the Lenders,
the Parent Companies or the Borrowers shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Agents; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Agents and the applicable Lender.  Each
of the Agents may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of any Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right,

 

94

--------------------------------------------------------------------------------


 

remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.  The
rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5                        Payment of Expenses; Indemnification; Limitation of
Liability.  (a)  The Borrowers agree (i) to pay or reimburse each Agent and the
Lead Arrangers for all their respective reasonable and documented out-of-pocket
costs and expenses incurred in connection with the syndication of the Facility
(other than fees payable to syndicate members) and the development, preparation,
execution and delivery of this Agreement and the other Loan Documents and any
other documents prepared in connection herewith or therewith and any amendment,
supplement or modification thereto, and, as to the Agents only, the
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable and documented fees and disbursements and
other charges of counsel to the Agents (including one primary counsel and such
local counsel as the Agents may reasonably require in connection with collateral
matters, but no more than one counsel in any jurisdiction) in connection with
all of the foregoing, (ii) to pay or reimburse each Lender, the Agents and the
Lead Arrangers for all their documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights under this Agreement,
the other Loan Documents and any such other documents, including, without
limitation, the fees and disbursements of one primary counsel to the Lead
Arrangers, each Lender and the Agents, taken as a whole (and, if necessary, one
firm of local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) and in the case of an
actual or perceived conflict of interest, of another firm of counsel for such
affected Person), and other advisors and professionals engaged by the
Administrative Agent or the Lead Arrangers in connection with enforcement
proceedings, (iii) to pay, indemnify, or reimburse each Lender and the Agents
for, and hold each Lender and the Agents harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and similar other Taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents and (iv) to pay, indemnify or reimburse each Lender,
each Agent, the Lead Arrangers and their respective affiliates, and their
respective officers, directors, trustees, employees, advisors, agents and
controlling Persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, costs, expenses or disbursements arising out of any actions,
judgments or suits of any kind or nature whatsoever, arising out of or in
connection with any actual or prospective claim, action or proceeding (including
any investigation of, preparation for, or defense of any pending or threatened
claim, action or proceeding) relating to or otherwise with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, any of the foregoing relating to the making of any Loan, the
use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to, or any Environmental
Claims related to, the operations of the Parent Companies, the Borrowers, any of
their Subsidiaries or any of the Properties and the fees and disbursements and
other charges of one legal counsel for all such Indemnitees, taken as a whole
(and, if necessary, one firm of local counsel in each appropriate jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
and in the case of an actual or perceived conflict of interest, of another firm
of counsel for such affected Indemnitee) in connection therein (all the
foregoing in this clause (iv), collectively, the “Indemnified Liabilities”)
regardless of whether such Indemnitee is a party thereto, and

 

95

--------------------------------------------------------------------------------


 

whether or not any such claim, litigation, investigation or proceeding is
brought by the Borrowers, their equity holders, their respective Affiliates,
their respective creditors or any other Person; provided that neither the Parent
Companies nor the Borrowers shall have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities have resulted from gross negligence or willful
misconduct of such Indemnitee or material breach in bad faith of this Agreement
by such Indemnitee, in each case, as determined in a final non-appealable
judgment of a court of competent jurisdiction.  All amounts due under this
Section shall be payable promptly after receipt of a reasonably detailed invoice
therefor.  Statements payable by the Borrowers pursuant to this Section shall be
submitted to the Borrowers at the address thereof set forth in Section 10.2, or
to such other Person or address as may be hereafter designated by the Borrowers
in a written notice to the Administrative Agent.  The agreements in this
Section shall survive repayment of the Obligations.

 

(b)                                 In no event shall any Agent-Related Person
have any liability to any Loan Party, any Lender, or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort or
contract or otherwise) arising out of any Loan Party’s or any Agent-Related
Person’s transmission of approved electronic communications through the internet
or any use of any E-System, except to the extent such liability of any
Agent-Related Person is found in a final non-appealable judgment by a court of
competent jurisdiction to have resulted primarily from such Agent-Related
Person’s gross negligence or willful misconduct; provided that in no event shall
any party hereto have any liability to any other Person for indirect, special,
incidental, consequential damages or punitive damages (as opposed to direct or
actual damages); provided, further, that the foregoing shall not limit the
Borrowers’ indemnification obligations to the Indemnitees pursuant to
Section 10.5(a) in respect of damages incurred or paid by an Indemnitee to a
third party.  .

 

10.6                        Successors and Assigns; Participations and
Assignments.  (a)  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (i) the Borrowers may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraphs (b)(ii) and (c) below, any Lender may assign to one or more assignees
other than the Parent Companies (each, an “Assignee”), all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Borrowers; provided that no consent of the
Borrowers shall be required for (x) an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below); (y) if an Event of Default pursuant
to Sections 8.1(b), (c), (g) or (h) has occurred and is continuing, any other
Person; or (z) in connection with the primary syndication of the Facility
hereunder; provided, further, that the Borrowers shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof; and

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund (provided that the
Administrative Agent shall acknowledge any such assignment).

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

96

--------------------------------------------------------------------------------


 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under the
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of (I) the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or (II) if earlier, the “trade date” (if any) specified in such Assignment
and Assumption) shall not be less than $1,000,000 in the case of any assignment
in respect of the Facility, unless the Borrowers and the Administrative Agent
otherwise consent; provided that such amounts shall be aggregated in respect of
each Lender and its Affiliates or Approved Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (which shall not be payable by
the Parent Companies or any of their Affiliates); provided that only one such
fee shall be payable in the case of contemporaneous assignments to or by two or
more related Approved Funds; and

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire.

 

For the purposes of this Section, “Approved Fund” means any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) (i) an entity or an Affiliate of an entity that administers or manages a
Lender or (ii) an entity or an Affiliate of an entity that is the investment
advisor to a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Assumption the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.5(a)).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              (i) The Administrative Agent, acting as agent
of the Borrowers solely for tax purposes and solely with respect to the actions
described in this Section 10.6(b) and Section 2.5, shall establish and maintain
at its address referred to in Section 10.2 (or at such other address as the
Administrative Agent may notify the Borrowers) (A) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of the
Administrative Agent and each Lender in the Obligations, each of their
obligations under this Agreement to participate in each Loan and any assignment
of any such interest, obligation or right and (B) accounts in the applicable
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders (and each change thereto pursuant to
Section 2.20 and Section 10.6), (2) the Commitments of each applicable Lender,
(3) the amount of each Loan and each funding of any

 

97

--------------------------------------------------------------------------------


 

participation described in clause (A) above, for Eurodollar Loans, the Interest
Period applicable thereto, (4) the amount of any principal or interest due and
payable or paid with respect to Loans recorded in the applicable Register and
(5) any other payment received by the Administrative Agent from the Borrowers
and its application to the Obligations.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee, the
Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.  This
Section 10.06(b) shall be construed so that the Loans are at all times
maintained in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.

 

(c)                                  (i)  Notwithstanding anything else to the
contrary contained in this Agreement, (x) any Lender may assign all or a portion
of its Loans to any Person who, after giving effect to such assignment, would be
an Affiliated Lender or a Purchasing Borrower Party in accordance with
Section 10.6(b) and (y) the Parent Companies, the Borrowers and any Restricted
Subsidiary may, from time to time, purchase or prepay Loans, in each case, on a
non-pro rata basis through Dutch auction procedures open to all applicable
Lenders on a pro rata basis in accordance with customary procedures to be agreed
between the Borrowers and the Administrative Agent (or other applicable agent
managing such auction); provided that:

 

(ii)                                  no Default or Event of Default has
occurred and is continuing or would result therefrom;

 

(iii)                               the assigning Lender and Affiliated Lender
or Purchasing Borrower Party purchasing such Lender’s Loans, as applicable,
shall execute and deliver to the Administrative Agent an assignment and
assumption agreement substantially in the form of Exhibit E-2 hereto (an
“Affiliated Lender Assignment and Assumption”) in lieu of an Assignment and
Acceptance;

 

(iv)                              any Loans assigned to any Purchasing Borrower
Party (or purchased or prepaid by the Parent Companies, the Borrowers or any
Restricted Subsidiary acting in accordance with this Section 10.6(c)) shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;

 

(v)                                 no Loan may be assigned to an Affiliated
Lender pursuant to this Section 10.6(c), if after giving effect to such
assignment, Affiliated Lenders together in the aggregate would own in excess of
20% of the aggregate principal amount of the Loans then outstanding and any
assignments to Affiliated Lenders that would cause the Affiliated Lenders in the
aggregate to hold in excess of 20% of the aggregate principal amount of the
Loans then outstanding shall be deemed void ab initio and the Register shall be
modified to reflect a reversal of such assignment;

 

98

--------------------------------------------------------------------------------


 

(vi)                              such Affiliated Lender or Purchasing Borrower
Party represents and warrants that it is not in possession of material
non-public information within the meaning of the United States federal
securities laws with respect to the Parent Companies, the Borrowers or any of
the Restricted Subsidiaries, or the respective securities of any of the
foregoing, at the time of such purchase that has not been disclosed to the
Lenders (other than Lenders that do not wish to receive material non-public
information with respect to the Parent Companies, the Borrowers or any of the
Restricted Subsidiaries) prior to such time; and

 

(vii)                           any assignment to a Purchasing Borrower Party or
any purchase or prepayment of the Loans to the Parent Companies, the Borrowers
and the Restricted Subsidiaries through Dutch auction procedures, in each case,
shall be in an amount of no more than $5,000,000 and no more than $10,000,000 of
the Loans may be assigned to a Purchasing Borrower Party or purchased or prepaid
through Dutch auction procedures in the aggregate.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, no Affiliated Lender shall have any right to (I) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Loan
Parties are not invited, (II) receive any information or material prepared by
the Administrative Agent or any Lender or any communication by or among the
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders) or (III) make or bring (or participate in, other than
as a passive participant in or recipient of its pro rata benefits of) any claim,
in its capacity as a Lender, against the Administrative Agent, the Collateral
Agent or any other Lender with respect to any duties or obligations or alleged
duties or obligations of such Agent or any other such Lender under the Loan
Documents.

 

(e)                                  Notwithstanding anything in Section 10.1 or
the definition of “Required Lenders” to the contrary, for purposes of
determining whether the “Required Lenders” have (I) consented (or not consented)
to any amendment, modification, waiver, consent or other action with respect to
any of the terms of any Loan Document or any departure by any Loan Party
therefrom, (II) otherwise acted on any matter related to any Loan Document or
(III) directed or required the Administrative Agent, the Collateral Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, all Loans held by any Affiliated Lender shall be
deemed to have voted in the same proportion as the allocation of voting with
respect to such matter by Lenders who are not Affiliated Lenders for all
purposes of calculating whether the Required Lenders have taken any actions;
provided that this clause (e) shall not apply with respect to any amendment,
modification, waiver or consent (x) described in clauses (i) — (iv) of
Section 10.1(a) or (y) that disproportionately, directly and adversely affects
such Affiliated Lender.

 

(f)                                   Each Affiliated Lender hereby agrees that
if a case under Title 11 of the Bankruptcy Code is commenced against any Loan
Party, each such Affiliated Lender shall consent to provide that the vote of
such Affiliated Lender (in its capacity as a Lender) with respect to any plan of
reorganization of such Loan Party shall be deemed to be without discretion in
the same proportion as the allocation of voting with respect to such matter by
Lenders who are not Affiliated Lenders, except that such Affiliated Lender’s
vote (in its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Obligations held by such Affiliated Lender
in a manner that is less favorable in any respect to such Affiliated Lender than
the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrowers.  Each Affiliated Lender hereby irrevocably appoints

 

99

--------------------------------------------------------------------------------


 

the Administrative Agent (such appointment being coupled with an interest) as
such Affiliated Lender’s attorney-in-fact, with full authority in the place and
stead of such Affiliated Lender and in the name of such Affiliated Lender, from
time to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this clause (f).

 

(g)                                  In no event shall the Administrative Agent
be obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
number of Affiliated Lenders or the aggregate amount of Loans or Incremental
Loans held by Affiliated Lenders.

 

(h)                                 Any Lender may, without the consent of the
Borrowers or the Administrative Agent sell participations to one or more banks
or other entities (a “Participant”), but in any event not to the Borrowers or
any of its Affiliates or Subsidiaries, or certain Persons identified to the
Administrative Agent by the Borrowers prior to the Closing Date, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative Agent,
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly and
adversely affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant.  Subject to paragraph
(c)(ii) of this Section, the Borrowers agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section (but, with respect to any particular Participant,
to no greater extent than the Lender that sold the participation to such
participant except to the extent such participation is made with the Borrowers’
prior written consent).  Each Lender having sold a participation shall maintain
a register on which it records the name and address of each Participant and the
amounts of such Participant’s participation interest in the Loan and/or the
Commitment.

 

(i)                                     A Participant shall not be entitled to
receive any greater payment under Sections 2.15 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent to such greater
amounts.  No Participant shall be entitled to the benefits of Section 2.16
unless such Participant complies with Section 2.16(d) or (e), as (and to the
extent) applicable, as if such Participant were a Lender.

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of

 

100

--------------------------------------------------------------------------------


 

credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(i)                                     Any Lender may, without the consent of
or notice to the Administrative Agent or the Borrowers, at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to (i) a Federal Reserve Bank or (ii) any
holder of, or trustee for the benefit of the holders of, such Lender’s Capital
Stock, voting trust certificates, bonds, debentures, instruments and other
evidence of Indebtedness, and all warrants, options and other rights to acquire
the foregoing, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.  The
Borrowers, upon receipt of written notice from the relevant Lender, agrees to
issue Notes to any Lender requiring Notes to facilitate transactions of the type
described in this paragraph (i).

 

10.7                        Adjustments; Set-off.  (a)  Except to the extent
that this Agreement provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by setoff, pursuant to events or proceedings of the nature
referred to in Sections 8(g) or (h), or otherwise), other than in connection
with assignments hereunder, in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right after an Event of
Default has occurred and is continuing, without prior notice to the Borrower
Agent, any such notice being expressly waived by the Borrowers to the extent
permitted by applicable law, upon any amount becoming due and payable by the
Borrowers hereunder (whether at the stated maturity, by acceleration or
otherwise) after the expiration of any cure or grace periods, to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final but excluding trust accounts,
employee benefit accounts, payroll, petty cash, tax and withholding accounts and
the like), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrowers.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such setoff and application made by such Lender.  Each Lender agrees
promptly to notify the Borrower Agent and the Administrative Agent after any
such setoff and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

10.8                        Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be

 

101

--------------------------------------------------------------------------------


 

deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement or Lender Addendum by facsimile transmission or
by electronic mail in “portable document format” shall be effective as delivery
of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrowers and the
Administrative Agent.

 

10.9                        Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                 Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Parent Companies, the Borrowers, the
Agents and the Lenders with respect to the subject matter hereof and thereof.

 

10.11                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12                 Submission to Jurisdiction; Waivers.  Each of the Parent
Companies and the Borrowers hereby irrevocably and unconditionally:

 

(a)                                 agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or tort or otherwise, against the Administrative Agent, any
Lender, any Related Party of any of the foregoing, in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in a forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable Law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law.  Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, the Collateral Agent, any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrowers or its properties in the courts of any
jurisdiction;

 

(b)                                 waives, to the fullest extent permitted by
applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (a) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address set forth in Section 10.2 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

102

--------------------------------------------------------------------------------


 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

10.13                 Acknowledgments.  Each of the Parent Companies and the
Borrowers hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 (i) neither the Agents nor any Lender has
any fiduciary relationship with or duty to either the Parent Companies or the
Borrowers arising out of or in connection with this Agreement or any of the
other Loan Documents, (ii) the relationship between the Agents and Lenders, on
one hand, and the Parent Companies and the Borrowers, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor and
(iii) waives, to the fullest extent permitted by applicable law, any claims it
may have against any Agent or Lender in respect of such fiduciary relationship
claim; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Parent Companies, the
Borrowers and the Lenders.

 

10.14                 Confidentiality.  The Agents and the Lenders agree to
treat any and all information, regardless of the medium or form of
communication, that is disclosed, provided or furnished, directly or indirectly,
by or on behalf of the Parent Companies or any of their affiliates, whether in
writing, orally, by observation or otherwise and whether furnished before or
after the Closing Date (“Confidential Information”), strictly confidential and
not to use Confidential Information for any purpose other than evaluating the
Transactions and negotiating, making available, syndicating and administering
this Agreement (the “Agreed Purposes”).  Without limiting the foregoing, each
Agent and each Lender agrees to maintain the confidentiality of all Confidential
Information, and each Agent and each Lender agrees not to disclose Confidential
Information, at any time, in any manner whatsoever, directly or indirectly, to
any other Person whomsoever, except (1) to its directors, officers, employees,
counsel, trustees, agents and other advisors (collectively, the
“Representatives”), to the extent necessary to permit such Representatives to
assist in connection with the Agreed Purposes, and in each case who are informed
of the confidential nature of the information and agree to observe and be bound
by this Section, (2) to prospective Lenders and participants in connection with
the syndication (including secondary trading) of the Facility and Commitments
and Loans hereunder, in each case who are informed of the confidential nature of
the information and agree to observe and be bound by standard confidentiality
terms, (3) upon the request or demand of any Governmental Authority having or
purporting to have jurisdiction over it, (4) in response to any order of any
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (5) in connection with any litigation or similar proceeding
relating to the Facility, (6) that has been publicly disclosed other than in
breach of this Section, (7) to any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (8) to the extent
necessary or customary for inclusion in league table measurements or (9) to the
extent reasonably required or necessary, in connection with the exercise of any
remedy under the Loan Documents.  Notwithstanding the foregoing provisions
herein to the contrary, no protected health information, as defined under HIPAA,
shall be used or disclosed hereunder in compliance with the HIPAA.

 

10.15                 Release of Collateral and Guarantee Obligations;
Subordination of Liens.  (a)  Notwithstanding anything to the contrary contained
herein or in any other Loan Document, (i) in connection with any Disposition of
Property permitted by the Loan Documents or permitted by the

 

103

--------------------------------------------------------------------------------


 

Required Lenders the security interest in any Collateral being Disposed of in
such Disposition under clause (a)(i) shall be automatically released, (ii) in
connection with any transaction permitted by the Loan Documents, which results
in any Subsidiary Guarantor becoming a HUD Sub-Facility Entity, (x) to the
extent necessary to comply with requirements of Law related to HUD and (y) to
the extent the Loan Parties are in compliance with the Collateral Coverage
Requirement after giving effect to such transaction, the security interest in
any Collateral owned by such Subsidiary Guarantor shall be automatically
released (and its Guarantee Obligations shall be terminated) and (iii) upon the
request of the Borrowers, the Collateral Agent shall (without notice to, or vote
or consent of, any Lender, any Hedge Counterparty that is a party to any
Specified Hedge Agreement or any Cash Management Counterparty that is a party to
any Cash Management Document) take such additional actions as shall be required
to evidence release of its security interest in any Collateral being released
pursuant to this Section 10.15, and to release any Guarantee Obligations under
any Loan Document of any Person being Disposed of in such Disposition under
clause (a)(i), to the extent necessary to permit consummation of such
Disposition; provided that, the Borrower Agent or the applicable Loan Party
shall provide the Administrative Agent such certifications as the Administrative
Agent shall reasonably request in order to demonstrate compliance with the
Collateral Coverage Requirement with respect to any release or termination under
clause (a)(ii).  Any execution and delivery of documents pursuant to the
preceding sentence of this Section 10.15 shall be without recourse to or
warranty by the Administrative Agent (other than as to the Administrative
Agent’s authority to execute and deliver such documents).  Any representation,
warranty or covenant contained in any Loan Document relating to any such
Property so Disposed of (other than Property Disposed of to the Borrowers or any
of their Subsidiaries) shall no longer be deemed to be repeated once such
Property is so Disposed of.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or any other Loan Document, when all Obligations (other than
(x) obligations in respect of any Specified Hedge Agreement or Cash Management
Document and (y) any contingent or indemnification obligations not then asserted
or due) have been paid in full, all Commitments have terminated or expired, the
security interest in the Collateral and the Guarantee Obligations under the Loan
Document shall be automatically released and, upon request of the Borrowers, the
Collateral Agent shall (without notice to, or vote or consent of, any Lender, or
any affiliate of any Lender that is a party to any Specified Hedge Agreement or
Cash Management Document) take such actions as shall be required to evidence the
release of its security interest in all Collateral, and the release of all
Guarantee Obligations under any Loan Document, whether or not on the date of
such release there may be outstanding Obligations in respect of Specified Hedge
Agreements or Cash Management Documents or contingent or indemnification
obligations not then asserted or due.  Any such release of Guarantee Obligations
shall be deemed subject to the provision that such Guarantee Obligations shall
be reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrowers or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrowers or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

 

10.16                 Accounting Changes.  In the event that any Accounting
Change (as defined below) shall occur and such change results in a change in the
method of calculation of the financial ratios, standards or terms in this
Agreement, then the Parent Companies, the Borrowers and the Agents agree to
enter into negotiations in order to amend such provisions of this Agreement so
as to equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Parent Companies’ financial condition shall be the
same after such Accounting Changes as if such Accounting Changes had not been
made.  Until such time as such an amendment shall have been executed and
delivered by the Parent Companies, the Borrowers, the Agents and the Required
Lenders, the financial ratios and all standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting

 

104

--------------------------------------------------------------------------------


 

Changes had not occurred.  “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC and shall include
changes in the determination of whether a lease is a capital lease or an
operating lease under GAAP.

 

10.17                 WAIVERS OF JURY TRIAL.  EACH OF THE PARENT COMPANIES, THE
BORROWERS, THE AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.18                 USA PATRIOT ACT.  Each Lender hereby notifies the Loan
Parties that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Loan Parties in accordance with the
Act.

 

10.19                 Delivery of Lender Addenda.  Each Lender (other than any
Lender whose name appears on the signature pages to this Agreement) shall become
a party to this Agreement by delivering to the Agents a Lender Addendum duly
executed by such Lender.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

105

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

GENESIS HEALTHCARE LLC,

 

as Borrower Agent

 

 

 

By:

 

 

 

Name:

[       ]

 

 

Title:

[       ]

 

 

 

 

 

SUN HEALTHCARE GROUP, INC.,

 

as Borrower

 

 

 

By:

 

 

 

Name:

[       ]

 

 

Title:

[       ]

 

 

 

 

 

FC-GEN OPERATIONS INVESTMENT, LLC

 

as LLC Parent

 

 

 

By:

 

 

 

Name:

[       ]

 

 

Title:

[       ]

 

 

 

 

 

GEN OPERATIONS I, LLC

 

as Parent

 

 

 

By:

 

 

 

Name:

[       ]

 

 

Title:

[       ]

 

 

 

 

 

GEN OPERATIONS II, LLC,

 

as Holdings

 

 

 

By:

 

 

 

Name:

[       ]

 

 

Title:

[       ]

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Administrative Agent and Lender

 

 

 

By:

 

 

 

Name:

[       ]

 

 

Title:

[       ]

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Lender

 

 

 

By:

 

 

 

Name:

[       ]

 

 

Title:

[       ]

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------